Exhibit 10.1

 

EXECUTION VERSION

 

DEAL CUSIP NUMBER: 74641DAA9

REVOLVER CUSIP NUMBER: 74641DAB7

TERM LOAN CUSIP NUMBER: 74641DAC5

 



 

 



 

 

CREDIT AGREEMENT

 

dated as of

September 3, 2020

among

PURPLE INNOVATION, LLC,
as Borrower,

PURPLE INNOVATION, INC.,
as Holdings,

THE LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,

and

KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Swing Line Lender and as the Administrative Agent

 



 

 

KeyBanc Capital Markets Inc.,
BMO Capital markets corp.,

Fifth third bank, national association,

silicon valley bank,

Truist securities, inc.

AND

wells fargo SECURITIES, LLC,

each as a Joint Lead Arranger and a Joint Bookrunner

 

Bank of montreal,

Fifth third bank, national association,

silicon valley bank,

Truist Bank

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

each as a Syndication Agent

 

$100,000,000 Senior Secured Credit Facility

 



 

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page      

ARTICLE I DEFINITIONS AND TERMS

1 Section 1.01 Certain Defined Terms 1 Section 1.02 Computation of Time Periods
44 Section 1.03 Accounting Terms 44 Section 1.04 Terms Generally 44 Section 1.05
Divisions 45       ARTICLE II THE TERMS OF THE CREDIT FACILITY 45 Section 2.01
Establishment of the Credit Facility 45 Section 2.02 Revolving Facility 45
Section 2.03 Term Loan 45 Section 2.04 Swing Line Facility. 46 Section 2.05
Letters of Credit. 47 Section 2.06 Notice of Borrowing. 51 Section 2.07 Funding
Obligations; Disbursement of Funds 52 Section 2.08 Evidence of Obligations 53
Section 2.09 Interest; Default Rate. 54 Section 2.10 Conversion and Continuation
of Loans 56 Section 2.11 Fees. 57 Section 2.12 Termination and Reduction of
Revolving Commitments 58 Section 2.13 Voluntary, Scheduled and Mandatory
Prepayments of Loans 59 Section 2.14 Method and Place of Payment 63 Section 2.15
Defaulting Lenders 64 Section 2.16 Cash Collateral 66 Section 2.17 Increase in
Commitments 67       ARTICLE III INCREASED COSTS, ILLEGALITY AND TAXES 69
Section 3.01 Increased Costs, Illegality, etc 69 Section 3.02 Breakage
Compensation 71 Section 3.03 Net Payments 71 Section 3.04 Increased Costs to LC
Issuers 75 Section 3.05 Change of Lending Office; Replacement of Lenders 75    
  ARTICLE IV CONDITIONS PRECEDENT 76 Section 4.01 Conditions Precedent at
Closing Date 76 Section 4.02 Conditions Precedent to All Credit Events 78      
ARTICLE V REPRESENTATIONS AND WARRANTIES 79 Section 5.01 Corporate Status 79
Section 5.02 Corporate Power and Authority 79 Section 5.03 No Violation 80
Section 5.04 Governmental Approvals 80 Section 5.05 Litigation 80 Section 5.06
Use of Proceeds; Margin Regulations; Sanctions 80 Section 5.07 Financial
Statements 81 Section 5.08 Solvency 81 Section 5.09 No Material Adverse Change
82 Section 5.10 Tax Returns and Payments 82 Section 5.11 Title to Properties,
etc 82 Section 5.12 Lawful Operations, etc 82

 



-i-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 5.13 Environmental Matters 83 Section 5.14 Compliance
with ERISA 83 Section 5.15 Intellectual Property, etc 84 Section 5.16 Investment
Company Act, etc 84 Section 5.17 Insurance 84 Section 5.18 Burdensome Contracts;
Labor Relations 84 Section 5.19 Security Interests 84 Section 5.20 True and
Complete Disclosure 85 Section 5.21 Defaults 85 Section 5.22 Capitalization 85
Section 5.23 Anti-Terrorism and Anti-Money Laundering Law Compliance 86 Section
5.24 Location of Bank Accounts 86 Section 5.25 Material Contracts 86 Section
5.26 Affiliate Transactions 86 Section 5.27 Beneficial Ownership 86 Section 5.28
Status of Obligations as Senior Indebtedness 86 Section 5.29 Status of Holdings
86       ARTICLE VI AFFIRMATIVE COVENANTS 87 Section 6.01 Reporting Requirements
87 Section 6.02 Books, Records and Inspections. 90 Section 6.03 Insurance 91
Section 6.04 Payment of Taxes and Claims 92 Section 6.05 Corporate Franchises 92
Section 6.06 Good Repair 92 Section 6.07 Compliance with Statutes, etc 92
Section 6.08 Compliance with Environmental Laws 92 Section 6.09 Certain
Subsidiaries to Join in Guaranty 93 Section 6.10 Additional Security; Real
Property Matters; Further Assurances 93 Section 6.11 Control Agreements 96
Section 6.12 Senior Debt 96 Section 6.13 Use of Proceeds 96 Section 6.14 Lender
Meetings 96 Section 6.15 Cash Management 97 Section 6.16 Post-Closing
Obligations 97 Section 6.17 Flood Insurance Matters. 97       ARTICLE VII
NEGATIVE COVENANTS 97 Section 7.01 Changes in Business 97 Section 7.02
Consolidation, Merger, Acquisitions, Asset Sales, Statutory Divisions, etc 97
Section 7.03 Liens 99 Section 7.04 Indebtedness 100 Section 7.05 Investments and
Guaranty Obligations 102 Section 7.06 Restricted Payments 103 Section 7.07
Financial Covenants. 105 Section 7.08 Limitation on Certain Restrictive
Agreements 105 Section 7.09 Transactions with Affiliates 106 Section 7.10
Modification of Certain Agreements 106

 



-ii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 7.11 Anti-Terrorism Laws 107 Section 7.12 Fiscal Year 107
Section 7.13 Issuance of Disqualified Equity Interests 107 Section 7.14 Business
of Holdings. 107 Section 7.15 Maximum Limited Capital Expenditures 107      
ARTICLE VIII EVENTS OF DEFAULT 108 Section 8.01 Events of Default 108 Section
8.02 Remedies 110 Section 8.03 Application of Certain Payments and Proceeds 111
      ARTICLE IX THE ADMINISTRATIVE AGENT 112 Section 9.01 Appointment 112
Section 9.02 Delegation of Duties 113 Section 9.03 Exculpatory Provisions 113
Section 9.04 Reliance by Administrative Agent 114 Section 9.05 Notice of Default
114 Section 9.06 Non-Reliance 114 Section 9.07 No Reliance on Administrative
Agent’s Customer Identification Program 115 Section 9.08 USA Patriot Act 115
Section 9.09 Reimbursement by Lenders 115 Section 9.10 The Administrative Agent
in Individual Capacity 115 Section 9.11 Successor Administrative Agent 116
Section 9.12 Other Agents 116 Section 9.13 Agency for Perfection 116 Section
9.14 Proof of Claim 117 Section 9.15 Posting of Approved Electronic
Communications 117 Section 9.16 Credit Bidding 118 Section 9.17 ERISA 119
Section 9.18 Withholding Taxes 120 Section 9.19 Resignation/Replacement of LC
Issuer 120       ARTICLE X GUARANTY 120 Section 10.01 Guaranty by the Borrower
120 Section 10.02 Additional Undertaking 121 Section 10.03 Guaranty
Unconditional 121 Section 10.04 Borrower Obligations to Remain in Effect;
Restoration 122 Section 10.05 Waiver of Acceptance, etc 122 Section 10.06
Subrogation 122 Section 10.07 Effect of Stay 122 Section 10.08 Keepwell 122    
  ARTICLE XI MISCELLANEOUS 123 Section 11.01 Payment of Expenses etc 123 Section
11.02 Indemnification 123 Section 11.03 Right of Setoff 124 Section 11.04
Equalization 124 Section 11.05 Notices 125

 



-iii-

 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 11.06 Successors and Assigns 126 Section 11.07 No Waiver;
Remedies Cumulative 131 Section 11.08 Governing Law; Submission to Jurisdiction;
Venue; Waiver of Jury Trial 131 Section 11.09 Counterparts 133 Section 11.10
Integration 133 Section 11.11 Headings Descriptive 133 Section 11.12 Amendment
or Waiver; Acceleration by Required Lenders 133 Section 11.13 Survival of
Indemnities 137 Section 11.14 Domicile of Loans 137 Section 11.15
Confidentiality. 137 Section 11.16 Limitations on Liability of the LC Issuers
138 Section 11.17 General Limitation of Liability 138 Section 11.18 No Duty 138
Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc 139 Section 11.20
Survival of Representations and Warranties 139 Section 11.21 Severability 139
Section 11.22 Independence of Covenants 139 Section 11.23 Interest Rate
Limitation 139 Section 11.24 USA Patriot Act 140 Section 11.25 Advertising and
Publicity 140 Section 11.26 Release of Guarantees and Liens 140 Section 11.27
Payments Set Aside 140 Section 11.28 Hedging Liability 140 Section 11.29
Acknowledgement and Consent to Bail-In of Affected Financial Institutions 141
Section 11.30 Acknowledgement Regarding Any Supported QFCs 141

 

-iv-

 

 

EXHIBITS

 

Exhibit A-1 Form of Revolving Facility Note Exhibit A-2 Form of Swing Line Note
Exhibit A-3 Form of Term Note Exhibit B-1 Form of Notice of Borrowing Exhibit
B-2 Form of Notice of Continuation or Conversion Exhibit B-3 Form of LC Request
Exhibit D Form of Solvency Certificate Exhibit E Form of Compliance Certificate
Exhibit F Form of Closing Certificate Exhibit G Form of Assignment Agreement
Exhibit K Form of Intercompany Subordination Agreement Exhibit L-1 Form of U.S.
Tax Compliance Certificate Exhibit L-2 Form of U.S. Tax Compliance Certificate
Exhibit L-3 Form of U.S. Tax Compliance Certificate Exhibit L-4 Form of U.S. Tax
Compliance Certificate

 

Schedule 1 Lenders and Commitments Schedule 2 Guarantors Schedule 3 Series B
Holders Schedule 5.11 Title to Property, etc. Schedule 5.15 Intellectual
Property, etc. Schedule 5.17 Insurance Schedule 5.22 Capitalization Schedule
5.24 Location of Bank Accounts Schedule 6.16 Post-Closing Obligations Schedule
7.03 Liens Schedule 7.04 Indebtedness Schedule 7.05 Investments

 

-v-

 

 

This CREDIT AGREEMENT is entered into as of September 3, 2020 among Purple
Innovation, LLC, a Delaware limited liability company, as the borrower (the
“Borrower”), Purple Innovation, Inc., a Delaware corporation (“Holdings”), the
lenders from time to time party hereto (each a “Lender” and collectively, the
“Lenders”), and KeyBank National Association, as the administrative agent (in
such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1) The Borrower has requested that the Lenders, the Swing Line Lender and each
LC Issuer extend credit to the Borrower (a) to repay the obligations under the
Existing Credit Agreement (as hereinafter defined), and (b) for working capital,
capital expenditures, investments in or purchase of assets or entities in
support of the existing business of the Credit Parties (as hereinafter defined)
and other general corporate purposes, including, without limitation, to pay fees
and expenses incurred in connection with the Transactions and for Permitted
Acquisitions, in each case, as permitted hereunder.

 

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrower the credit facilities provided for herein for the
foregoing purposes.

 

AGREEMENT:

 

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND TERMS

 

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (i) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity
Interests of any Person, or (iii) the acquisition of another Person by a merger,
consolidation, amalgamation or any other combination with such Person.

 

“Additional Security Documents” has the meaning provided in Section 6.10(a).

 

“Adjusted Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Loan, the greater of (a) 0.50% and (b) (i) the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published by
Reuters or Bloomberg (or such other commercially available source providing such
quotations as may be reasonably designated by the Administrative Agent from time
to time) (in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period divided (and rounded to the nearest
1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith
and in accordance with the provisions of this Agreement, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.

 



 

 

 

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

 

“Affected Financial Institution” means (i) any EEA Financial Institution or (ii)
any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of Holdings, the Borrower or any of its
Subsidiaries.

 

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time, (ii) the principal amount of
Swing Loans outstanding at such time, and (iii) the aggregate principal amount
of the Term Loans outstanding at such time.

 

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

 

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or any Subsidiary from time to
time concerning or relating to anti-money laundering, bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1997 and the UK
Bribery Act 2010.

 

“Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

 

“Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A Lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.

 



2

 

 

“Applicable Margin” means:

 

(i) On the Closing Date and thereafter, until changed in accordance with the
following provisions, the Applicable Margin shall be (A) 2.00% for Loans that
are Base Rate Loans, (B) 3.00% for Loans that are Eurodollar Loans and (C) 0.25%
for the Commitment Fee;

 

(ii) Commencing with the fiscal quarter of the Borrower ended on December 31,
2020, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin and the Commitment Fee in accordance
with the following matrix, based on the Consolidated Net Leverage Ratio:

 

Consolidated Net Leverage Ratio  Applicable Margin
for Base
Rate Loans   Applicable
Margin
for Eurodollar
Loans   Commitment Fee  Greater than or equal to 2.50 to 1.00   2.75%   3.75% 
  0.50% Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00 
 2.50%   3.50%   0.375% Less than 2.00 to 1.00   2.00%   3.00%   0.25%

 

(iii) Changes in the Applicable Margin and the Commitment Fee based upon changes
in the Consolidated Net Leverage Ratio shall become effective on the third
Business Day following the receipt by the Administrative Agent pursuant to
Section 6.01(a) or Section 6.01(b), as the case may be, of the financial
statements of the Borrower for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Consolidated Net Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) the
Borrower has failed to timely deliver its consolidated financial statements
referred to in Section 6.01(a) or Section 6.01(b), as applicable, accompanied by
a Compliance Certificate in accordance with Section 6.01(c), or (B) an Event of
Default has occurred and is continuing, the Applicable Margin and the Commitment
Fee shall be the highest percentage indicated therefor in the above matrix,
regardless of the Consolidated Net Leverage Ratio at such time. The above matrix
does not modify or waive, in any respect, the rights of the Administrative Agent
and the Lenders to charge any default rate of interest or any of the other
rights and remedies of the Administrative Agent and the Lenders in accordance
with the terms hereunder.

 

(iv) In the event that any financial statement or certificate, as applicable,
delivered pursuant to Section 6.01(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of (A) a higher Applicable Margin or Commitment Fee for any
period (any such period, an “Applicable Period”) than the Applicable Margin and
the Commitment Fee actually applied for such Applicable Period, then (i) the
Borrower shall immediately deliver to the Administrative Agent a corrected
certificate for such Applicable Period, (ii) the Applicable Margin and the
Commitment Fee shall be determined as if such corrected, higher Applicable
Margin and Commitment Fee were applicable for such period, and (iii) the
Borrower shall immediately pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such higher Applicable Margin
and Commitment Fee for such Applicable Period.

 



3

 

 

“Applicable Period” has the meaning provided to such term in subpart (iv) of the
definition of “Applicable Margin.”

 

“Approved Bank” has the meaning provided in subpart (ii) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means a fund that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit and
that is administered or managed by a Lender or an Affiliate of a Lender or its
investment advisor. With respect to any Lender, an Approved Fund shall also
include any swap, special purpose vehicle purchasing or acquiring security
interests in collateralized loan obligations or any other vehicle through which
such Lender may leverage its investments from time to time.

 

“Arrangers” means KeyBanc Capital Markets Inc., BMO Capital Markets Corp.,
FifthThird Bank, National Association, Silicon Valley Bank, Truist Securities,
Inc. and Wells Fargo Securities, LLC, in each case, in their respective capacity
as a lead arranger and bookrunner.

 

“Asset Sale” means, with respect to any Person, the sale, lease, transfer or
other disposition (including by means of Sale and Lease-Back Transactions, and
by means of mergers, consolidations, statutory divisions, amalgamations and
liquidations of a corporation, partnership or limited liability company of the
interests therein of such Person) by such Person to any other Person of any of
such Person’s assets, provided that the term Asset Sale specifically excludes
(i) any sales, transfers or other dispositions of inventory, or obsolete,
worn-out or excess furniture, fixtures, equipment or other property, real or
personal, tangible or intangible, in each case in the ordinary course of
business, and (ii) any disposition or series of related dispositions for fair
market value that yield gross proceeds of less than $250,000.

 

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto or such other agreement acceptable to the Administrative
Agent.

 

“Authorized Officer” means, with respect to any Person, any of the following
officers: the President, the Chief Executive Officer, the Chief Legal Officer,
the Chief Financial Officer, the Treasurer or the Assistant Treasurer, or such
other officer of such Person as is authorized in writing to act on behalf of
such Person. Unless otherwise qualified, all references herein to an Authorized
Officer shall refer to an Authorized Officer of the Borrower.

 

“Available Amount” means, at any date, an aggregate amount determined on a
cumulative basis equal to:

 

(a) $2,500,000; plus

 

(b) the amount (which shall not be less than zero) of Excess Cash Flow (if any)
not required to be applied towards repayment of the Loans pursuant to Section
2.13(c)(iv) (but excluding the amount of any voluntary repayments, prepayments
or redemptions made during such fiscal year that are applied to reduce the
amount of such required prepayment in accordance with Section 2.13(c)(iv)),
determined for the period (taken as one accounting period) commencing with the
fiscal year ending December 31, 2021 to the end of the most recently completed
fiscal year in respect of which a Compliance Certificate has been delivered as
required hereunder; plus

 

(c) the cash proceeds of any Permitted Equity Issuance after the Closing Date;
plus

 

(d) any Declined Amounts; less

 



4

 

 

(e) the portion of the Available Amount that is applied from time to time to
make Investments or payments of Subordinated Indebtedness to the extent
permitted hereunder.

 

At any time the Borrower utilizes the Available Amount, the Borrower shall
deliver to the Administrative Agent a certificate of a Responsible Officer
certifying as to (i) compliance with the conditions for usage of the Available
Amount, as applicable, and (ii) the calculation of the Available Amount both
prior to and immediately after giving effect to its usage.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (i) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (ii) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Banking Services Obligations” means all obligations of the Credit Parties,
whether absolute or contingent, and howsoever and whensoever created, arising,
evidenced or acquired in connection with the provision of commercial credit
cards, stored value cards, or treasury management services (including controlled
disbursement automated clearinghouse transactions, return items, overdrafts,
netting and interstate depository network services) by any Lender (or any
Affiliate of a Lender) to any Credit Party or by any Person that was a Lender
(or an Affiliate of a Lender) at the time such obligation was created.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus 0.50%, (ii) the rate of interest in
effect for such day as established from time to time by the Administrative Agent
as its “prime rate”, whether or not publicly announced, which interest rate may
or may not be the lowest rate charged by it for commercial loans or other
extensions of credit, (iii) the Adjusted Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00% and (iv) 1.50%.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York or any successor thereto or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.50%, the Benchmark Replacement will be deemed to
be 0.50% for the purposes of this Agreement.

 



5

 

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Adjusted Eurodollar Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by
the Federal Reserve Board and/or the Federal Reserve Bank of New York, or a
committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York or any successor thereto or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Adjusted Eurodollar Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Adjusted Eurodollar Rate: (a) in the case of clause (1) or
(2) of the definition of “Benchmark Transition Event,” the later of (i) the date
of the public statement or publication of information referenced therein and
(ii) the date on which the administrator of LIBOR permanently or indefinitely
ceases to provide LIBOR; or (b) in the case of clause (3) of the definition of
“Benchmark Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Adjusted Eurodollar Rate: (1) a public
statement or publication of information by or on behalf of the administrator of
LIBOR announcing that such administrator has ceased or will cease to provide
LIBOR, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; (2) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.

 



6

 

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that the Adjusted Eurodollar Rate has not been replaced
with a Benchmark Replacement, the period (x) beginning at the time that such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Adjusted Eurodollar Rate for all purposes hereunder
in accordance Section 2.09(h) and (y) ending at the time that a Benchmark
Replacement has replaced the Adjusted Eurodollar Rate for all purposes hereunder
pursuant to Section 2.09(h).

 

“Beneficial Owner” means (i) each individual, if any, who, directly or
indirectly, owns 25% or more of Holdings’ Equity Interests, (ii) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Borrower’s Equity Interests, and (iii) a single individual with significant
responsibility to control, manage or direct Holdings or the Borrower.

 

“Benefited Creditors” means, with respect to the Borrower Guaranteed Obligations
pursuant to Article X, each of the Administrative Agent, the Lenders, each LC
Issuer and the Swing Line Lender and each Designated Hedge Creditor and each
person providing Designated Banking Services Obligations, and the respective
successors and assigns of each of the foregoing.

 

“Borrower” has the meaning provided in the first paragraph of this Agreement.

 

“Borrower Guaranteed Obligations” has the meaning provided in Section 10.01.

 

“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan.

 

“Business Day” means (i) any day other than Saturday, Sunday or any other day on
which commercial banks in Cleveland, Ohio or New York, New York are authorized
or required by law to close and (ii) with respect to any matters relating to
Eurodollar Loans, any day on which dealings in U.S. Dollars are carried on in
the London interbank market.

 

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Equity Interest of such Person or as
a dividend, return of capital or other distribution in respect of any of such
Person’s Equity Interests.

 

“Capital Expenditures” means, without duplication, (i) any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
including capitalized leasehold improvements, which would be classified as a
fixed or capital asset on a consolidated balance sheet of Holdings, the Borrower
and its Subsidiaries prepared in accordance with GAAP, and (ii) Capitalized
Lease Obligations and Synthetic Lease Obligations, but excluding (a)
expenditures made in connection with the replacement, substitution or
restoration of property pursuant to Section 2.13(c)(viii), (b) the purchase
price of equipment that is purchased substantially contemporaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time and (c) Permitted Acquisitions.

 

“Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease or financing lease on the
balance sheet of that Person.

 



7

 

 

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capital Leases of such Person, without duplication, in each
case taken at the amount thereof accounted for as liabilities identified as
“capital lease obligations” (or any similar words) on a consolidated balance
sheet of such Person prepared in accordance with GAAP.

 

“Cash Collateralize” means, (i) to deposit into a cash collateral account
maintained with (or on behalf of) the Administrative Agent, and under the sole
dominion and control of the Administrative Agent, or (ii) to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of one or more of
the LC Issuers or Lenders, as collateral for LC Outstandings or obligations of
Lenders to fund participations in respect of LC Outstandings, cash or deposit
account balances in each case, in an amount equal to 103% of such obligations
or, if the Administrative Agent and each applicable LC Issuer shall agree in
their sole discretion, other credit support; in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable LC Issuer. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Dividend” means a Capital Distribution by a Person payable in cash to the
holders of Equity Interests of such Person with respect to any class or series
of Equity Interest of such Person.

 

“Cash Equivalents” means any of the following:

 

(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof) having maturities
of not more than one year from the date of acquisition;

 

(ii) U.S. dollar denominated time deposits, certificates of deposit and bankers’
acceptances of (x) any Lender, (y) any commercial bank of recognized standing
organized under the laws of the United States (or any state thereof or the
District of Columbia) and having capital and surplus in excess of $500,000,000
or (z) any commercial bank (or the parent company of such bank) of recognized
standing organized under the laws of the United States (or any state thereof or
the District of Columbia) and whose short-term commercial paper rating from S&P
is at least A-1, A-2 or the equivalent thereof or from Moody’s is at least P-1,
P-2 or the equivalent thereof (any such bank, an “Approved Bank”), in each case
with maturities of not more than 365 days from the date of acquisition;

 

(iii) commercial paper and variable or fixed rate notes issued by any Lender or
Approved Bank or by the parent company of any Lender or Approved Bank and
commercial paper or any variable rate note issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long-term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within 270
days after the date of acquisition;

 

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

 

(v) investments funds investing at least 95% of their assets in securities of
the types described in clauses (i) through (iv) above;

 

(vi) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

 



8

 

 

(vii) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank; and

 

(viii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

 

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by Holdings, the Borrower or any Subsidiary from such Asset
Sale, (ii) any Event of Loss, the aggregate cash payments, including all
insurance proceeds and proceeds of any award for condemnation or taking,
received in connection with such Event of Loss and (iii) the issuance or
incurrence of any Indebtedness, the aggregate cash proceeds received by
Holdings, the Borrower or any Subsidiary in connection with the issuance or
incurrence of such Indebtedness.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“CFC” means a Subsidiary that is a controlled foreign corporation under the
Code.

 

“CFC Holdco” means any Subsidiary with no material operations and no material
assets other than capital stock of and/or indebtedness incurred by one or more
CFCs.

 

“Change in Control” means:

 

(i) any “person” or “group” (as those terms are used in Section 13(d)(3) of the
1934 Act, it being agreed that an employee of Holdings or any of its
Subsidiaries for whom shares are held under an employee stock ownership,
employee retirement, employee savings or similar plan and whose shares are voted
in accordance with the instructions of such employee shall not be a member of a
“group” (as that term is used in Section 13(d)(3) of the 1934 Act) solely
because such employee’s shares are held by a trustee under said plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the 1934 Act),
directly or indirectly, of Equity Interests of Holdings (or other securities
convertible into such Equity Interests) representing 35% or more of the combined
voting power of all Equity Interests of Holdings entitled (without regard to the
occurrence of any contingency) to vote for the election of members of the Board
of Directors of Holdings;

 

(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of Holdings by Persons who were neither (i) nominated or
approved by the board of directors of Holdings nor (ii) appointed by directors
so nominated or approved;

 

(iii) other than the Series B shares issued and outstanding as of the Closing
Date, Holdings fails to directly own 100% of the Equity Interests of the
Borrower or fails to control directly 100% of the Equity Interests of the
Borrower;

 

(iv) the Series B Holders assign or transfer any of the Equity Interests of the
Borrower to any Person other than as permitted under the Organizational
Documents of Holdings as in effect on the date hereof or as modified as agreed
to by the Required Lenders;

 



9

 

 

(v) except in connection with a transaction permitted by Section 7.05, the
Borrower fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Credit Party other than Holdings (or if such Subsidiary
becomes a Credit Party after the Closing Date, the amount owned and controlled,
directly or indirectly, as of the date such Subsidiary becomes a Credit Party);
or

 

(vi) the occurrence of any “Change in Control” (or any similar or like term) as
defined in any indenture, agreement, note or similar document governing or
evidencing Material Indebtedness or Equity Interests of Holdings or the
Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning provided in Section 11.23.

 

“CIP Regulations” has the meaning provided in Section 9.07.

 

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

 

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

 

“Closing Date” means September 3, 2020.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Section references to the Code are to the Code as in effect at the Closing Date
and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.

 

“Collateral” means the “Collateral” as defined in the Security Agreement,
together with any other collateral (whether Real Property or personal property)
covered by any Security Document.

 

“Collateral Assignment” means a collateral assignment agreement, in form and
substance reasonably acceptable to the Administrative Agent, pursuant to which,
in connection with any Permitted Acquisition, the applicable Credit Party, among
other things, collaterally assigns its rights and benefits under the applicable
documentation related to the Permitted Acquisition to the Administrative Agent.

 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services in the ordinary course of
business.

 

“Commitment” means, with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Commitments.

 

“Commitment Fees” has the meaning provided in Section 2.11(a).

 



10

 

 

“Commodities Hedge Agreement” means a commodities contract purchased by
Holdings, the Borrower or any of its Subsidiaries in the ordinary course of
business, and not for speculative purposes, with respect to raw materials
necessary to the manufacturing or production of goods in connection with the
business of Holdings, the Borrower and its Subsidiaries.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning provided in Section 9.15(a).

 

“Competitor” means any Person described in clause (b) of the definition of
Disqualified Institution.

 

“Compliance Certificate” has the meaning provided in Section 6.01(c).

 

“Confidential Information” has the meaning provided in Section 11.15(b).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
or advisors in connection with such Acquisition) or fees for a covenant not to
compete and any other consideration paid.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) made by Holdings
and its Subsidiaries to acquire or lease (pursuant to a Capital Lease) fixed or
capital assets, or additions to equipment (including replacements, capitalized
repairs and improvements during such period).

 

“Consolidated Depreciation and Amortization Expense” means, for any period, all
depreciation and amortization expenses of Holdings and its Subsidiaries, all as
determined for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

“Consolidated EBITDA” means, for any period:

 

(i)Consolidated Net Income for the most recently completed Testing Period, plus

 

(ii)without duplication, the sum of the amounts for such period included in
determining such Consolidated Net Income of:

 

(a)Consolidated Income Tax Expense,

 

(b)Consolidated Interest Expense,

 

(c)Consolidated Depreciation and Amortization Expense,

 

(d)the amount of any non-recurring restructuring charge or retention, severance
or integration costs or other non-recurring business optimization expense or
cost incurred in connection with any Permitted Acquisition, in each case, to the
extent incurred within twelve months of the closing of such Acquisition;
provided that amounts added-back to Consolidated EBITDA in reliance on this
clause (d) and on clause (h) below, in an aggregate basis, shall not, exceed 15%
of Consolidated EBITDA (determined prior to giving effect to such add-backs) in
any four consecutive fiscal quarter period,

 



11

 

 

(e)other non-cash charges (including, without limitation, any non-cash loss
attributable to the mark-to-market movement in the valuation of hedging
obligations or warrant obligations (to the extent the cash impact resulting from
such loss has not been realized), and non-cash stock based compensation
expenses, but excluding any such noncash charges to the extent that it
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period),

 

(f)proceeds of business interruption insurance received in cash during such
period,

 

(g)transaction costs, expenses or charges (other than depreciation or
amortization expenses) related to any equity offering, sale, redemption or
repurchase of equity interest, non-ordinary course Asset Sale, Permitted
Acquisition or similar Investment, in each case, permitted hereunder, or the
incurrence or amendment of Indebtedness permitted to be incurred hereunder (in
each case, whether or not successful, and including the Transactions),

 

(h)pro forma “run rate” cost savings, operating expense reductions and
synergies, in each case, related to Permitted Acquisitions consummated by the
Borrower or any of its Subsidiaries that are factually supportable and
reasonably identifiable and are projected by the Borrower in good faith (and
certified by the Chief Financial Officer of Borrower in reasonable detail) to
result from actions taken or expected to be taken (in the good faith
determination of Borrower) within twelve months after the date any such
transaction is consummated, and in each case to the extent reasonably expected
to be realized within such twelve month period; provided that amounts added-back
to Consolidated EBITDA in reliance on this clause (h) and on clause (d) above,
in an aggregate basis (including any such amounts that would be permitted to be
included in financial statements prepared in accordance with Regulation S-X, but
excluding any such amounts relating to the Transactions and/or any transaction
consummated prior to the Closing Date), shall not, exceed 15% of Consolidated
EBITDA (determined prior to giving effect to such add-backs) in any four
consecutive fiscal quarter period,

 

(i)costs and expenses in connection with pre-opening and opening of any retail
location or showroom in an amount not to exceed $200,000 per any such location
or showroom, and

 

(j)costs, expenses or charges with respect to preparation of filings made with
the SEC, defense of third party litigation and/or executive search fees and
costs and expenses associated with a new executive level position, in an
aggregate amount not to exceed $1,000,000 for any Testing Period; less

 

(iii)without duplication, the sum of the amounts for such period included in
determining such Consolidated Net Income of:

 

(a)interest income (except to the extent deducted in determining Consolidated
Interest Expense),

 



12

 

 

(b)any non-cash gains, and

 

(c)any federal, state, local, and foreign income tax credits;

 

provided, however, that Consolidated EBITDA of Holdings and its Subsidiaries for
any Testing Period shall (y) include the Consolidated EBITDA for any Person or
business unit that has been acquired by Holdings or any of its Subsidiaries for
any portion of such Testing Period prior to the date of acquisition, so long as
such Consolidated EBITDA has been verified by appropriate audited financial
statements or other financial statements reasonably acceptable to the
Administrative Agent and (z) exclude the Consolidated EBITDA for any Person or
business unit that has been disposed of by Holdings or any of its Subsidiaries,
for the portion of such Testing Period prior to the date of disposition. For the
purposes of this Agreement, Consolidated EBITDA shall be deemed to mean
$15,300,000 for the fiscal quarter ending September 30, 2019, $5,800,000 for the
fiscal quarter ending December 31, 2019, $10,600,000 for the fiscal quarter
ending March 31, 2020, and for the fiscal quarter ending June 30, 2020,
$35,200,000 and from July 1, 2020 to the Closing Date, an amount calculated
using the same methodology used in calculating each of the prior periods.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (i) Consolidated Interest Expense (excluding any interest that is
paid-in-kind and other non-cash interest payments or adjustments), (ii)
scheduled principal payments on Indebtedness due in the twelve months preceding
the measurement date (which for the avoidance of doubt shall not include
prepayments of the Revolving Loans or other optional or mandatory prepayments
required under Section 2.13(a) or (c)), and (iii) Capital Distributions made in
cash (other than distributions made in cash under Section 7.06(d) for Taxes)
made by the Borrower in respect of its common stock during such period; provided
that for purposes of calculating items (i) and (ii) above:

 

(i) such items for the period ended September 30, 2020 shall be the actual
amounts for the period from the Closing Date through September 30, 2020 divided
by the number of days during such period multiplied by 365;

 

(ii) such items for the period ended December 31, 2020 shall be the actual
amounts for the period from the Closing Date through December 31, 2020 divided
by the number of days during such period multiplied by 365; and

 

(iii) such items for the period ended March 31, 2021 shall be the actual amounts
for the period from the Closing Date through March 31, 2021 divided by the
number of days during such period multiplied by 365.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on income, profits or capital of Holdings and its Subsidiaries,
including, without limitation, federal, state, franchise, excise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations.

 

“Consolidated Interest Expense” means with respect to Holdings and its
Subsidiaries on a consolidated basis, for any Testing Period, interest expense
in accordance with GAAP, adjusted, to the extent not included, to include
without duplication (i) interest expense attributable to Capitalized Leases,
(ii) gains and losses on hedging or other derivatives to hedge interest rate
risk, (iii) fees and costs related to letters of credit, bankers’ acceptance
financing, surety bonds and similar financings, and (iv) amortization or
write-off of deferred financing fees, debt issuance costs, debt discount or
premium, terminated hedging obligations and other commissions, financing fees
and expenses and, adjusted, to the extent included, to exclude (i) interest
income and (ii) any refunds or similar credits received in connection with the
purchasing or procurement of goods or services under any purchasing card or
similar program.

 



13

 

 

“Consolidated Maintenance Capital Expenditures” means, for any period, Capital
Expenditures of Holdings, the Borrower and its Subsidiaries made in connection
with the replacement, maintenance, substitution or restoration of assets (other
than Capital Expenditures made in connection with the expansion or remodeling of
any existing unit or location) for such period, as determined on a consolidated
basis.

 

“Consolidated Net Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Net Total Debt to (ii) Consolidated EBITDA.

 

“Consolidated Net Income” means for any period, the net income (or loss) of
Holdings, the Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided, that there shall be excluded (a) the income (or loss) of any Person
(other than a Subsidiary of Holdings) in which any other Person (other than
Holdings or any of its Subsidiaries) has a joint interest (provided that
Consolidated Net Income shall be increased by the amount of dividends or other
distributions actually paid in cash or Cash Equivalents to any Credit Party by
such other Person during such period), (b) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Holdings or is merged into
or consolidated with Holdings or any of its Subsidiaries or that Person’s assets
are acquired by Holdings or any of its Subsidiaries, (c) the income (or loss) of
any Subsidiary of Holdings to the extent that the declaration or payment of
dividends or similar distributions or other payment by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any material agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary, (d) any after-Tax gains
or losses attributable to asset sales outside the ordinary course of business or
returned surplus assets of any Plan and (e) to the extent not included in
clauses (a) through (d) above, any extraordinary gains or extraordinary losses.

 

“Consolidated Net Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities, all as determined for Holdings, the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Holdings, the
Borrower and its Subsidiaries of the type described in clauses (i) through
(iii), clause (iv) (solely to the extent of any unreimbursed obligations),
clause (v) (solely to the extent of any unreimbursed obligations), clause (vi),
clause (vii), clause (ix) and clause (xii) of the definition of the term
“Indebtedness” (or, if higher, the par value or stated face amount of all such
Indebtedness), and with respect to any Indebtedness of the type described by the
foregoing, (without duplication) any guarantee of such type of Indebtedness,
determined on a consolidated basis as of such date in accordance with GAAP, less
the lesser of (x) $50,000,000, and (y) the amount of cash and Cash Equivalents
of the Credit Parties subject to Control Agreements in favor of the
Administrative Agent (it being understood that for the first ninety (90) days
after the Closing Date, Borrower shall be permitted to net unrestricted cash and
Cash Equivalents not subject to a first priority perfected lien in favor of the
Administrative Agent for purposes of calculating the Consolidated Net Leverage
Ratio).

 

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.10.

 

“Control Agreements” has the meaning set forth in the Security Agreement.

 

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

 



14

 

 

“Credit Event” means the making of any Borrowing, any Conversion or Continuation
or any LC Issuance.

 

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrower,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) each Lender with a Term
Commitment shall make a Term Loan to the Borrower pursuant to such Term
Commitment of such Lender, (iii) the Swing Line Lender shall make Swing Loans to
the Borrower under the Swing Line Facility pursuant to the Swing Line
Commitment, and (iv) each LC Issuer shall issue Letters of Credit for the
account of the LC Obligors in accordance with the terms of this Agreement.

 

“Credit Facility Exposure” means, for any Lender at any time, the sum of (i)
such Lender’s Revolving Facility Exposure at such time, (ii) in the case of the
Swing Line Lender, the principal amount of Swing Loans outstanding at such time,
and (iii) the outstanding aggregate principal amount of the Term Loan made by
such Lender, if any.

 

“Credit Party” means the Borrower, Holdings or any other Guarantor.

 

“Crossover Lender” means each holder of any Subordinated Indebtedness or any of
such holder’s Affiliates.

 

“Debtor Relief Laws” means the Bankruptcy Code and any other federal, state,
provincial, or foreign bankruptcy or insolvency law, each as now and hereinafter
in effect, any successors to such statutes, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization (by way of
voluntary arrangement, scheme of arrangement or otherwise), judicial management,
administration, examinership or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect and any law
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors (including any applicable corporate law relating to arrangements,
reorganizations or restructuring which permits a debtor to seek a compromise or
arrangement of a corporation’s debts or a stay of proceedings to enforce any
claims of such corporation’s creditors against it).

 

“Declined Amounts” has the meaning set forth in Section 2.13(f).

 

“Declining Lender” has the meaning set forth in Section 2.13(f).

 

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

 



15

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Loans) within two Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any LC Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, in each
case, which is still in effect or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.15(b)) upon delivery of written notice of such determination to the Borrower,
each LC Issuer, each Swing Line Lender and each Lender.

 

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a) or Section
2.09(b), as applicable and (ii) with respect to any other amount, a rate per
annum equal to 2% per annum above the rate that would be applicable to Revolving
Loans that are Base Rate Loans pursuant to Section 2.09(a).

 

“Designated Banking Services Obligations” means any Banking Services Obligations
evidenced by an agreement to which Holdings, the Borrower or any of its
Subsidiaries is a party and as to which a Lender or any of its Affiliates is a
counterparty that, pursuant to a written instrument signed by the Borrower and
the Administrative Agent, has been designated as a Designated Banking Services
Obligations and will be entitled to share in the benefits of the Guaranty and
the Security Documents.

 

“Designated Hedge Agreement” means any Hedge Agreement (other than a Commodities
Hedge Agreement) to which Holdings, the Borrower or any of its Subsidiaries is a
party and as to which a Lender or any of its Affiliates (or a Person who was a
Lender or an Affiliate of a Lender at the time of execution and delivery of such
Hedge Agreement) is a counterparty that, pursuant to a written instrument signed
by the Administrative Agent, has been designated as a Designated Hedge Agreement
so that Holdings’, Borrower’s or such Subsidiary’s counterparty’s credit
exposure thereunder will be entitled to share in the benefits of the Guaranty
and the Security Documents to the extent the Guaranty and such Security
Documents provide guarantees or security for creditors of Holdings, the Borrower
or any Subsidiary under Designated Hedge Agreements.

 

“Designated Hedge Creditor” means each Secured Hedge Provider that participates
as a counterparty to any Credit Party pursuant to any Designated Hedge Agreement
with such Secured Hedge Provider.

 



16

 

 

“Disqualified Equity Interests” means any Equity Interest that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to one hundred and eighty (180) days after the Term Loan Maturity Date,
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or other Indebtedness or (ii) any Equity
Interest referred to in clause (a) above, in each case at any time on or prior
to one hundred and eighty (180) days after the Term Loan Maturity Date,
(c) contains any repurchase obligation that may come into effect prior to
payment in full of all Obligations, (d) requires cash dividend payments prior to
one hundred and eighty (180) days after the Term Loan Maturity Date, or (e)
provides the holders of such Equity Interests with any rights to receive any
cash upon the occurrence of a change of control prior to one hundred and eighty
(180) days after the date on which the Obligations have been irrevocably paid in
full in cash (other than contingent obligations for which no claim has been
made), unless, in any case, the rights to receive such cash are contingent upon
the Obligations being irrevocably paid in full in cash (other than contingent
obligations for which no claim has been made).

 

“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent prior to the Closing Date, (b) any Person that (x) is
engaged in manufacturing, wholesale or retailing of bedding or comfort related
products or any of their Affiliates, in each case, specifically identified by
name and designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders (including by posting such
notice to the Platform) not less than five (5) Business Days prior to such date
or (y) is engaged in a business classified under NAICS code 337910, and (c) any
reasonably identifiable Affiliate of any Person referred to in the foregoing
clauses (a) and (b) on the basis of the name of such Affiliate containing the
name of such Person; provided, (i) a Competitor or an Affiliate of a Competitor
shall not include any Person that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business and (ii) “Disqualified Institution” shall exclude
any Person that the Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent from time
to time.

 

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any State thereof, or the District of Columbia.

 

“DQ List” has the meaning set forth in Section 11.06(g).

 

“Early Opt-in Election” means the occurrence of:

 

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.09(h), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Adjusted Eurodollar Rate, and

 

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

 



17

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund, and (iv) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) in the case of an assignment of a Revolving
Commitment, each LC Issuer, and (C) unless a Specified Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed (and the Borrower shall be deemed to have
consented if it fails to object to any assignment within five Business Days
after it received written notice thereof)); provided, however, no such approval
of the Administrative Agent or the Borrower shall be required in connection with
assignments to any Lender or any Affiliate thereof; and, provided further, that
notwithstanding the foregoing, “Eligible Assignee” shall not include (x)
Holdings or the Borrower or any of their Affiliates or Subsidiaries, (y) any
holder of any Subordinated Indebtedness or any of such holder’s Affiliates, or
(z) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (z). For the avoidance of doubt, any Disqualified
Institution is subject to Section 11.06(g).

 

“Eligible Participant” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, (iv) any commercial bank (or the parent company of such
bank), insurance company or any company engaged in the business of making
commercial loans and (v) any other Person (other than a natural Person) approved
by (A) the Administrative Agent, (B) each LC Issuer, (C) each Swing Line Lender
and (D) unless a Default or Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed (and the
Borrower shall be deemed to have consented thereto if it fails to object to any
participation within five Business Days after it received written notice
thereof)); provided, however, that notwithstanding the foregoing, “Eligible
Participant” shall not include (x) Holdings or the Borrower or any of their
Affiliates or Subsidiaries, (y) any holder of any Subordinated Indebtedness or
any of such holder’s Affiliates or (z) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (z).

 

“Environmental Claims” means any and all global, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of non-compliance or
violation, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such law (hereafter “Claims”),
including, without limitation, (i) any and all Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (ii) any and all
Claims by any third party seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from the storage,
treatment or Release (as defined in CERCLA) of any Hazardous Materials or
arising from alleged injury or threat of injury to health, safety or the
environment.

 



18

 

 

“Environmental Law” means any applicable Federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against Holdings, the
Borrower or any of its Subsidiaries relating to the protection of the
environment or employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. § 5101 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any state, provincial and local or foreign
counterparts or equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any Environmental Claim which relate to any
environmental condition or a release, use, handling, storage or treatment of
Hazardous Materials by any Credit Party or a predecessor in interest from or on
to (i) any property presently or formerly owned by any Credit Party or (ii) any
facility which received Hazardous Materials generated by any Credit Party.

 

“Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with Holdings or a Subsidiary of Holdings, would be deemed to be a
“single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
Holdings or a Subsidiary of Holdings being or having been a general partner of
such Person.

 



19

 

 

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Plan; (ii) with respect to any Single Employer Plan, the failure to meet the
minimum funding standard of Section 412 of the Code (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code; (iii) the
institution of any steps by Holdings, the Borrower or any Subsidiary, any ERISA
Affiliate, the PBGC or any other Person to terminate any Plan or the occurrence
of any event or condition described in Section 4042 of ERISA that constitutes
grounds for the termination of, or the appointment of a trustee to administer, a
Plan; (iv) the institution of any steps by Holdings, the Borrower or any
Subsidiary or any ERISA Affiliate to withdraw from any Multi-Employer Plan or
Multiple Employer Plan, if such withdrawal could result in withdrawal liability
(as described in Part 1 of Subtitle E of Title IV of ERISA or in Section 4063 of
ERISA) in excess of $1,000,000; (v) a non-exempt “prohibited transaction” within
the meaning of Section 406 of ERISA in connection with any Plan; (vi)  the
cessation of operations at a facility of Holdings, the Borrower or any
Subsidiary or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (vii) the conditions for imposition of a Lien under Section
303(a) of ERISA shall have been met with respect to a Plan; (viii) the adoption
of an amendment to a Plan requiring the provision of security to such Plan
pursuant to Section 206(g) of ERISA; (ix) the insolvency of or commencement of
reorganization proceedings with respect to a Multi-Employer Plan; or (x) the
taking of any action by, or the threatening of the taking of any action by, the
Internal Revenue Service, the Department of Labor or the PBGC with respect to
any of the foregoing.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever, (iii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, any property, or (iv) in the case of
any fixtures located upon a leasehold, the termination or expiration of such
leasehold.

 

“Excess Cash Flow” means, for any period, the excess of (i) Consolidated EBITDA
for such period, minus (ii) the sum for such period without duplication of (A)
Consolidated Interest Expense, (B) Consolidated Income Tax Expense, (C)
Consolidated Capital Expenditures funded with Internally Generated Cash, (D) the
increase (or decrease), if any, in Consolidated Net Working Capital, (E)
scheduled or mandatory repayments, prepayments or redemptions of the principal
of Indebtedness (and, as in the case of any revolving credit facility, so long
as there is a permanent reduction in the commitment thereunder), (F) without
duplication of any amount included under the preceding clause (E), scheduled
payments representing the principal portion of Capitalized Leases and Synthetic
Leases, (G) Restricted Payments by Holdings to the extent such Restricted
Payment was permitted hereunder, (H) the amount of consideration paid in
connection with a Permitted Acquisition (including, to the extent permitted to
be paid hereunder, the subsequent cash payment of earn-outs in connection
therewith, when paid) and other Investments in cash during such period to the
extent that such consideration was financed with Internally Generated Cash and
permitted under Section 7.05, (I) cash payments by Holdings and its Subsidiaries
required to be paid in cash during such period in respect of long-term
liabilities of Holdings and its Subsidiaries other than Indebtedness to the
extent that such payments were made with Internally Generated Cash, (J) cash
payments by Holdings and its Subsidiaries required to be paid in cash during
such period pursuant to that certain Tax Receivables Agreement to the extent
that such payments were made with Internally Generated Cash and (K) the amount
related to items that were added to or not deducted from net income in
calculating Consolidated EBITDA to the extent such items represented a cash
payment by Holdings, the Borrower or any Subsidiary, on a consolidated basis
during such period and to the extent permitted to be paid hereunder.

 

“Exchange Agreement” means that certain Exchange Agreement dated as of February
2, 2018 by and among Holdings, the Borrower, InnoHold, LLC, a Delaware limited
liability company, and any other Series B Holders that may from time to time
become parties thereto.

 

“Excluded Accounts” means any (i) payroll accounts, (ii) escrow accounts, (iii)
trust accounts, (iv) employee benefit accounts, 401(k) accounts and pension fund
accounts, (v) tax withholding accounts, and (vi) zero balance accounts.

 



20

 

 

“Excluded Subsidiary” means (i) any Subsidiary not wholly-owned, directly or
indirectly, by Holdings or the Borrower to the extent (but only so long as) it
is prohibited by the terms of any contractual obligation (including pursuant to
any Organizational Documents of such Subsidiary) from guaranteeing the
Obligations or any other obligations or liabilities guaranteed pursuant to the
terms of the Security Agreement; provided, that such contractual obligation is
not and was not created in contemplation of this definition, (ii) any Subsidiary
that is prohibited or restricted by applicable law, rule or regulation or from
guaranteeing the Obligations or which would require consent, approval, license
or authorization from any Governmental Authority to provide a guarantee unless
such consent, approval, license or authorization has been received, after giving
effect to the anti-assignment provision of the UCC and other applicable law,
(iii) any CFC, (iv) any CFC Holdco, (v) any Subsidiary whose Equity Interests
are owned directly or indirectly by a CFC or CFC Holdco, (vi) captive insurance
companies, and (vii) not-for-profit Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to the Borrower or any Guarantor,
(x) as it relates to all or a portion of the guaranty of such Guarantor or the
Borrower, any Swap Obligation if, and to the extent that, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s or the Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the
Borrower becomes effective with respect to such Swap Obligation or (y) as it
relates to all or a portion of the grant by such Guarantor or the Borrower of a
security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s or the Borrower’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the security interest of such Guarantor or the Borrower becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.05) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.03,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Applicable Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.03(g) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of February 26, 2019, by and among the Borrower, the lenders
party thereto and Delaware Trust Company, a Delaware corporation, as collateral
agent, as amended.

 



21

 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreements with respect thereto (including any applicable law implementing such
agreements) and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the next preceding Business Day) by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for such day on such transactions received by the Administrative
Agent from three Federal Funds brokers of recognized standing selected by the
Administrative Agent.

 

“Fee Letters” means (i) the Amended and Restated Fee Letter, dated as of the
Closing Date, among the Borrower, KeyBanc Capital Markets Inc., and the
Administrative Agent., and (ii) the Fee Letter (Upfront Fees), dated as of the
Closing Date, between the Borrower and the Administrative Agent.

 

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

 

“Financial Officer” means the chief executive officer, the president or the
chief financial officer of the Borrower.

 

“Financial Projections” has the meaning provided in Section 5.07(b).

 

“Fixed Charge Coverage Ratio” means, for any Testing Period, the ratio of (i)
Consolidated EBITDA minus all cash payments in respect of Taxes (including
federal, state, local and foreign income taxes) made during such period (net of
any cash refund in respect of income taxes actually received by Holdings, the
Borrower and its Subsidiaries during such period) minus distributions made in
cash under Section 7.06(d) for Taxes made during such period minus cash payments
made or required to be made by Holdings and its Subsidiaries during such period
pursuant to that certain Tax Receivables Agreement minus unfinanced (and not
financed by revolving Indebtedness) Consolidated Maintenance Capital
Expenditures and other Capital Expenditures of Holdings, the Borrower and its
Subsidiaries during such period, in either such case made in connection with
either (x) the opening of new showrooms or other retail locations or (y)
research and development of Holdings, the Borrower and its Subsidiaries to (ii)
Consolidated Fixed Charges.

 

“Flood Hazard Property” means any Real Property located in an area designated by
the Federal Emergency Management Agency as having special flood or mud slide
hazards.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of LC Outstandings with respect to Letters of Credit issued by such LC Issuer
other than LC Outstandings as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swing Line Lender,
such Defaulting Lender’s Revolving Facility Percentage of outstanding Swing
Loans made by such Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 



22

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Granting Lender” has the meaning provided in Section 11.06(f).

 

“Guarantors” means Holdings and any Subsidiary that is or hereafter becomes a
party to the Guaranty. Schedule 2 hereto lists each Guarantor as of the Closing
Date.

 

“Guaranty” has the meaning provided in Section 4.01(iii).

 

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent: (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefore; (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof;
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

 

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or other similar interest rate
management agreement or arrangement, (ii) any currency swap or option agreement,
foreign exchange contract, forward currency purchase agreement or similar
currency management agreement or arrangement or (iii) any Commodities Hedge
Agreement.

 



23

 

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined by the
applicable Secured Hedge Provider (or, if there is no Secured Hedge Provider
party to such Hedge Agreement, by a recognized dealer in such Hedge Agreements
(which may include a Lender or any Affiliate of a Lender)) in accordance with
the terms thereof and in accordance with customary methods for calculating
mark-to-market values under similar arrangements by the applicable Secured Hedge
Provider (or, if there is no Secured Hedge Provider party to such Hedge
Agreement, by a recognized dealer in such Hedge Agreements (which may include a
Lender or any Affiliate of a Lender)).

 

“Hedging Obligations” means all obligations of any Credit Party under and in
respect of (i) any Hedge Agreements entered into with any Secured Hedge Provider
or (ii) any Designated Hedge Agreement.

 

“Holdings” has the meaning provided in the first paragraph of this Agreement.

 

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Borrower (a)
that has been designated as such pursuant to a written notice delivered by the
Borrower to the Administrative Agent (or identified in this definition) and (b)
that did not, as of the last day of the fiscal quarter of the Borrower most
recently ended for which financial statements have been delivered to the
Administrative Agent pursuant to Section 6.01(b), (i) have individually or in
the aggregate with all other Immaterial Subsidiaries, assets in excess of 5% of
the consolidated total assets of Holdings and its Subsidiaries or revenues in
excess of 5% of the consolidated revenues of Holdings and its Subsidiaries or
(ii) own material Intellectual Property; provided, however, that no Subsidiary
shall be deemed or designated an Immaterial Subsidiary if such Subsidiary
guarantees any Material Indebtedness of the Borrower or any other Credit Party.

 

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrower, the Administrative
Agent and one or more Incremental Revolving Credit Lenders.

 

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Credit Lender” means a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to the Borrower pursuant to Section 2.17. Incremental Revolving Loans shall be
made in the form of additional Revolving Loans.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Assumption Agreement” means an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent and one or
more Incremental Term Lenders.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.17, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Maturity Date” means the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

 

“Incremental Term Loan Repayment Dates” means the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 



24

 

 

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.17, Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.17 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

 

“Indebtedness” of any Person means without duplication:

 

(i) all indebtedness of such Person for borrowed money;

 

(ii) all indebtedness evidenced by bonds, notes, debentures, loan agreements and
similar debt securities of such Person;

 

(iii) the deferred purchase price of capital assets or capital services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, including, without limitation, Permitted Seller Notes and
Permitted Earnouts;

 

(iv) the face amount of all letters of credit issued for the account of such
Person and, without duplication, all drafts drawn thereunder;

 

(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds, performance bonds, and similar instruments
issued or created by or for the account of such person;

 

(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed;

 

(vii) all Capitalized Lease Obligations and Purchase Money Indebtedness of such
Person;

 

(viii) the present value, determined on the basis of the implicit interest rate,
of all basic rental obligations under all Synthetic Leases of such Person;

 

(ix) all obligations of such Person with respect to any asset securitization
financing;

 

(x) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, in each case that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person;

 

(xi) all net obligations of such Person under Hedge Agreements;

 

(xii) all Disqualified Equity Interests of such Person;

 

(xiii) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts; and

 

(xiv) all Guaranty Obligations of such Person;

 

25

 

 

provided, however, that (y) neither trade payables (other than trade payables
outstanding for more than 180 days after the date such trade payables were
created), deferred revenue, taxes nor other similar accrued or deferred
expenses, in each case arising in the ordinary course of business, shall
constitute Indebtedness; and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
holders of such Indebtedness do not have recourse to such Person. The amount of
Indebtedness of any Person for purposes of clause (vi) above shall be deemed to
be equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such Person in good faith. The amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitees” has the meaning provided in Section 11.02.

 

“Initial Term Loan Maturity Date” means September 3, 2025.

 

“Insolvency Event” means, with respect to any Person:

 

(i) the commencement of a voluntary case by such Person under the Bankruptcy
Code or the seeking of relief by such Person under any Debtor Relief Law or
analogous law in any jurisdiction outside of the United States;

 

(ii) the commencement of an involuntary case against such Person under the
Bankruptcy Code, any Debtor Relief Law or analogous law in any jurisdiction
outside of the United States and the petition is not dismissed within 60 days,
after commencement of the case;

 

(iii) a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of such Person;

 

(iv) such Person commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
administrative receiver, receiver-manager, administrator, judicial manager,
compulsory manager, custodian, trustee, monitor, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any Debtor Relief Law or similar law
of any jurisdiction whether now or hereafter in effect relating to such Person;

 

(v) any such proceeding of the type set forth in clause (iv) above is commenced
against such Person to the extent such proceeding is consented to by such Person
or remains undismissed for a period of 60 days;

 

(vi) such Person is adjudicated insolvent or bankrupt, or is deemed to, or is
declared to, be unable to pay its debts under applicable law;

 

(vii) any order of relief or other order approving any such case or proceeding
is entered;

 

(viii) such Person suffers any appointment of any conservator or the like for it
or any substantial part of its property that continues undischarged or unstayed
for a period of 60 days;

 

26

 

 

(ix) such Person makes a general assignment for the benefit of creditors or
generally does not pay its debts as such debts become due; or

 

(x) any corporate (or similar organizational) action is taken by such Person for
the purpose of effecting any of the foregoing.

 

“Intellectual Property” has the meaning provided in the Security Agreement.

 

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement in substantially the form of Exhibit K hereto.

 

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six or, if available to each Lender, nine or twelve months as
selected by the Borrower; provided, however, that (i) the initial Interest
Period for any Borrowing of such Eurodollar Loan shall commence on the date of
such Borrowing (the date of a Borrowing resulting from a Conversion or
Continuation shall be the date of such Conversion or Continuation) and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires; (ii) if any
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month; (iii) if any
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day; provided,
however, that if any Interest Period would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; (iv) no Interest Period for any Eurodollar Loan may be selected
that would end after the Revolving Facility Termination Date or the latest Term
Loan Maturity Date, as the case may be; and (v) if, upon the expiration of any
Interest Period, the Borrower has failed to (or may not) elect a new Interest
Period to be applicable to the respective Borrowing of Eurodollar Loans as
provided above, the Borrower shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.

 

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries not constituting (x) proceeds of the issuance of (or
contributions in respect of) equity interests of such Person, (y) proceeds of
the incurrence of Indebtedness by such Person or any of its Subsidiaries (other
than under any revolving credit facility or line of credit) or (z) proceeds of
Asset Sales (other than Asset Sales in the ordinary course of business) and
casualty events.

 

“Investment” means: (i) any direct or indirect purchase or other acquisition by
a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand), capital contribution or extension of credit to, guarantee or assumption
of debt or purchase or other acquisition of any other Indebtedness of, any
Person by any other Person; (iii) the purchase, acquisition or investment of or
in any stocks, bonds, mutual funds, notes, debentures or other securities, or
any deposit account, certificate of deposit or other investment of any kind; or
(iv) any statutory division.

 

“IRS” means the United States Internal Revenue Service.

 

“Landlord’s Agreement” means a landlord’s waiver, mortgagee’s waiver or bailee’s
waiver, each in form and substance reasonably satisfactory to the Administrative
Agent, and providing, among other things, for waiver of Lien, certain notices
and opportunity to cure and access to Collateral, delivered by a Credit Party in
connection with this Agreement, as the same may from time to time be amended,
restated or otherwise modified.

 

27

 

 

“LC Commitment Amount” means $5,000,000.

 

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

 

“LC Fee” means any of the fees payable pursuant to Section 2.11(b) or Section
2.11(c) in respect of Letters of Credit.

 

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto that increases the Stated Amount thereof or
extends the expiry date of such Letter of Credit.

 

“LC Issuer” means KeyBank National Association or any of its Affiliates, or such
other Lender that is requested by the Borrower and agrees to be an LC Issuer
hereunder (provided that any such Lender is entitled to agree or decline in its
sole discretion) and is approved by the Administrative Agent.

 

“LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Guarantor for whose account such Letter of Credit is issued.

 

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

 

“LC Participant” has the meaning provided in Section 2.05(g).

 

“LC Participation” has the meaning provided in Section 2.05(g).

 

“LC Request” has the meaning provided in Section 2.05(b).

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, other than any such Person that ceases to be a party
hereto pursuant to an Assignment Agreement. Unless the context otherwise
requires, the term “Lenders” includes the Swing Line Lender. In addition to the
foregoing, solely for the purpose of identifying the Persons entitled to share
in payments and collections from the Collateral and the benefit of any
guarantees of the Obligations, as more fully set forth in this Agreement and the
other Loan Documents, the term “Lender” shall include Secured Hedge Providers.
For the avoidance of doubt, any Secured Hedge Provider to whom any Hedging
Obligations are owed and that does not hold any Loans or commitments hereunder
shall not be entitled to any other rights as a “Lender” under this Agreement or
the other Loan Documents.

 

“Lender Register” has the meaning provided in Section 2.08(b).

 

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

 

“LIBOR” has the meaning provided in the definition of “Adjusted Eurodollar
Rate”.

 

28

 

 

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, trust or deemed trust, lien (statutory or otherwise) or charge of
any kind (including any agreement to give any of the foregoing, any conditional
sale or other title retention agreement or any lease in the nature thereof).

 

“Limited Capital Expenditures” means Capital Expenditures other than
Consolidated Maintenance Capital Expenditures and other Capital Expenditures of
Holdings, the Borrower and its Subsidiaries during such period made in
connection with either the opening of new showrooms or other retail locations
and research and development costs of Holdings, the Borrower and its
Subsidiaries.

 

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, the Fee Letter, the Intercompany Subordination Agreement, and each
Letter of Credit and each other LC Document.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means the occurrence of any event which has the effect
of any or all of the following: (i) any material adverse effect on the business,
operations, property, assets, liabilities or financial or other condition of the
Borrower, individually, or of Holdings and its Subsidiaries, taken as a whole;
(ii) any material adverse effect on the ability of the Borrower, individually,
or Holdings and its Subsidiaries, taken as a whole, to perform their obligations
under any of the Loan Documents to which they are party; (iii) any material
adverse effect on the validity, effectiveness or enforceability, as against any
Credit Party, of any of the Loan Documents to which it is a party; (iv) any
material adverse effect on the rights and remedies of the Administrative Agent
or any Lender under any Loan Document; or (v) any material adverse effect on the
validity, perfection or priority of any Lien in favor of the Administrative
Agent on any of the Collateral; provided that for purposes of clause (i) of this
definition, the Coronavirus Disease 2019 (“COVID-19”), the declaration of the
national emergency relating to COVID-19, and the direct impacts of the foregoing
on the Borrower, individually, or Holdings and its Subsidiaries, taken as a
whole, in each case, disclosed in public filings made by Holdings or in
materials delivered to the Lenders prior to Closing Date, and occurring on or
prior to the date which is three hundred sixty four (364) days after the Closing
Date shall not constitute a material adverse effect on the business, assets,
operations, properties, assets, liabilities or financial or other condition of
the Borrower, individually, or Holdings and its Subsidiaries, taken as a whole.

 

“Material Acquisition” means any Permitted Acquisition for which the aggregate
consideration (including the purchase price, any earn-out, any Indebtedness
assumed and any other consideration) paid or payable exceeds $15,000,000.

 

“Material Contract” means each contract or agreement to which Holdings, the
Borrower or any of its Subsidiaries is a party involving aggregate consideration
payable to or by Holdings, the Borrower or such Subsidiary of $5,000,000 or more
per annum (other than purchase orders in the ordinary course of business of
Holdings, the Borrower or such Subsidiary and other than contracts that by their
terms may be terminated by the Borrower or such Subsidiary in the ordinary
course of its business upon less than 60 days’ notice without penalty or
premium).

 

“Material Indebtedness” means, as to Holdings, the Borrower or any of its
Subsidiaries, any particular Indebtedness of Holdings, the Borrower or such
Subsidiary (including any Guaranty Obligations) in excess of the aggregate
principal amount of $5,000,000.

 

29

 

 

“Material Indebtedness Agreement” means any agreement governing or evidencing
any Material Indebtedness.

 

“Maximum Rate” has the meaning provided in Section 11.23.

 

“Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $500,000, (ii) with respect to
any Eurodollar Loan, $1,000,000, with minimum increments thereafter of $500,000,
and (iii) with respect to Swing Loans, $500,000, with minimum increments
thereafter of $500,000, or, in each case, such lesser amounts as agreed to by
the Administrative Agent.

 

“Minimum Collateral Amount” means, at any time with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all LC Issuers with respect to Letters of Credit issued and
outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a Mortgage, Deed of Trust or other instrument, in form and
substance reasonably satisfactory to the Administrative Agent, executed by a
Credit Party with respect to a Mortgaged Real Property, as the same may from
time to time be amended, restated or otherwise modified.

 

“Mortgaged Real Property” means each parcel of Real Property that shall become
subject to a Mortgage in accordance with Section 6.10(a), in each case together
with all of such Credit Party’s right, title and interest in the improvements
and buildings thereon and all appurtenances, easements or other rights belonging
thereto.

 

“Multi-Employer Plan” means a multi-employer plan, as defined in Section
4001(a)(3) of ERISA to which Holdings, the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding five plan years made or accrued
an obligation to make contributions.

 

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which Holdings, the Borrower or any Subsidiary of the
Borrower or any ERISA Affiliate, and one or more employers other than the
Borrower or a Subsidiary of the Borrower or an ERISA Affiliate, is making or
accruing an obligation to make contributions or, in the event that any such plan
has been terminated, to which Holdings, the Borrower or a Subsidiary of the
Borrower or an ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings, the Borrower and its Subsidiaries in the form prepared for
presentation to the board of directors of Holdings thereof for the applicable
fiscal quarter or fiscal year and for the period from the beginning of the then
current fiscal year to the end of such period to which such financial statements
relate with comparison to and variances from the immediately preceding period
and budget.

 

“National Flood Insurance Program” means the National Flood Insurance Program
created by the U.S. Congress pursuant to the National Flood Insurance Act of
1968, the Flood Disaster Protection Act of 1973, the National Flood Insurance
Reform Act of 1994 and the Flood Insurance Reform Act of 2004, in each case as
amended from time to time, and any successor statutes.

 

30

 

 

“Net Cash Proceeds” means, with respect to (i) any Asset Sale, the Cash Proceeds
resulting therefrom net of (A) reasonable and customary expenses of sale
incurred in connection with such Asset Sale, and other reasonable and customary
fees and expenses incurred, and all state, provincial and local taxes paid or
reasonably estimated to be payable by such person as a consequence of such Asset
Sale, and the payment of principal, premium and interest of Indebtedness (other
than the Obligations) secured by the asset that is the subject of such Asset
Sale, and required to be, and that is, repaid under the terms thereof as a
result of such Asset Sale (to the extent any intercreditor or subordination
agreement applies, only if permitted by such intercreditor or subordination
agreement), and (B) incremental federal, state, provincial and local income
taxes paid or payable as a result thereof; (ii) any Event of Loss, the Cash
Proceeds resulting therefrom net of (A) reasonable and customary expenses
incurred in connection with such Event of Loss, and local taxes paid or
reasonably estimated to be payable by such person as a consequence of such Event
of Loss and the payment of principal, premium and interest of Indebtedness
(other than the Obligations) secured by the asset that is the subject of the
Event of Loss and required to be, and that is, repaid under the terms thereof as
a result of such Event of Loss (to the extent any intercreditor or subordination
agreement applies, only if permitted by such intercreditor or subordination
agreement), and (B) incremental federal, state, provincial and local income
taxes paid or payable as a result thereof; and (iii) the incurrence or issuance
of any Indebtedness, the Cash Proceeds resulting therefrom net of reasonable and
customary fees and expenses incurred in connection therewith and net of the
repayment or payment of any Indebtedness or obligation intended to be repaid or
paid with the proceeds of such Indebtedness; in the case of each of clauses (i),
(ii) and (iii), to the extent, but only to the extent, that the amounts so
deducted are (x) actually paid to a Person that, except in the case of
reasonable out-of-pocket expenses, is not an Affiliate of such Person or any of
its Subsidiaries and (y) properly attributable to such transaction or to the
asset that is the subject thereof.

 

“Non-Consenting Lender” has the meaning provided in Section 11.12(g).

 

“Non-Credit Party” means each Subsidiary that is not a Guarantor.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

 

“Notice of Borrowing” has the meaning provided in Section 2.06(b).

 

“Notice of Continuation or Conversion” has the meaning provided in Section
2.10(b).

 

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

 

“Notice Office” means the office of the Administrative Agent at Key Agency
Services, 4900 Tiedeman Road, OH-01-49-0362, Brooklyn, OH 44144, Attention: KAS
Services (email: Agent_Servicing@keybank.com), or such other office as the
Administrative Agent may designate in writing to the Borrower from time to time.

 

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, any Affiliate of any Lender, the Swing Line
Lender, any Secured Hedge Provider or any LC Issuer pursuant to the terms of
this Agreement, any other Loan Document or any Designated Hedge Agreement
(including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any insolvency proceeding or
other proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in such proceeding or subject to an automatic stay under Section
362(a) of the Bankruptcy Code or analogous provision under any other Debtor
Relief Laws); provided, however, that Obligations shall not include any Excluded
Swap Obligations. Without limiting the generality of the foregoing description
of Obligations, the Obligations include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, indemnities and other amounts payable by the
Credit Parties under any Loan Document, (b) Banking Services Obligations, (c)
Hedging Obligations and (d) the obligation to reimburse any amount in respect of
any of the foregoing that any Agent, any Lender or any Affiliate or any Secured
Hedge Provider of any of them, in connection with the terms of any Loan
Document, may elect to pay or advance on behalf of the Credit Parties.

 

31

 

 

“OFAC” has the meaning provided in Section 5.23.

 

“Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate or Memorandum) of
Incorporation, or equivalent formation documents, and Regulations, Bylaws,
Operating Agreements, or Articles, or equivalent governing documents, and, in
the case of any partnership, includes any partnership agreement and any
amendments to any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

 

“Other Term Loans” has the meaning set forth in Section 2.17(a).

 

“Participant Register” has the meaning provided in Section 11.06(b).

 

“Payment Office” means the office of the Administrative Agent at 4900 Tiedeman
Road, Cleveland, OH, 44144, Attention: Paula Gordon (facsimile: 216 813-6101),
or such other office(s), as the Administrative Agent may designate to the
Borrower in writing from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” has the meaning provided in the Security Agreement.

 

32

 

 

“Permitted Acquisition” means any Acquisition by any Credit Party as to which
all of the following conditions are satisfied:

 

(i) such Acquisition involves a line or lines of business that is or are
complementary, reasonably related or ancillary to the lines of business in which
Holdings, the Borrower and its Subsidiaries, considered as an entirety, are
engaged on the Closing Date;

 

(ii) with respect to any Material Acquisition or, at the request of the
Administrative Agent, in connection with any other Acquisition, the Borrower
shall have furnished to the Administrative Agent (for distribution to the
Lenders) at least five (5) Business Days prior to the consummation of such
Acquisition (or such shorter period of time as the Administrative Agent agrees)
pro forma financial statements of the Borrower and its Subsidiaries giving
effect to the consummation of such Acquisition;

 

(iii) the agreements, instruments and other documents delivered in connection
with such Acquisition shall provide that (A) neither the Credit Parties nor any
of their Subsidiaries shall, in connection with such Acquisition, assume or
remain liable in respect of any Indebtedness of the seller or sellers, except
for Indebtedness permitted hereunder, and (B) all property to be so acquired in
connection with such Acquisition shall be free and clear of any and all Liens,
except for Permitted Liens (and if any such property is subject to any Lien not
permitted by this clause (B), then concurrently with such Acquisition such Lien
shall be released);

 

(iv) such Acquisition shall be effected in such a manner so that either (A) the
acquired Equity Interests or assets are owned either by a Credit Party or by a
Person that will become a Credit Party in accordance with Section 6.09 and, if
effected by merger or consolidation involving a Credit Party, such Credit Party
shall be the continuing or surviving Person or the continuing or surviving
Person shall become a Credit Party upon the effectiveness of such merger or
consolidation or (B) if the entity so acquired is not a Domestic Subsidiary or
if the assets so acquired do not constitute Collateral, such Acquisition,
together with any other such Acquisition in any fiscal year, shall not exceed
the greater of (x) $9,000,000, or (y) 15% of Consolidated EBITDA as of the last
Testing Period for which financial statements were delivered pursuant to Section
6.01(a) or (b) hereto;

 

(v) [reserved];

 

(vi) no Default or Event of Default shall exist prior to or immediately after
giving effect to such Acquisition;

 

(vii) the Borrower would, after giving effect to such Acquisition, on a pro
forma basis (as determined in accordance with subpart (viii) below whether or
not a certificate is required pursuant to such subpart (viii)), be in compliance
with the financial covenants contained in ‎Section 7.07;

 

(viii) at least five Business Days prior to the consummation of any Material
Acquisition, the Borrower shall have delivered to the Administrative Agent and
the Lenders (A) a certificate of an Authorized Officer demonstrating, in
reasonable detail, the computation of the financial covenants referred to in
Section 7.07 on a pro forma basis, such pro forma ratios being determined as if
(y) such Acquisition had been completed at the beginning of the most recent
Testing Period for which financial information for the Borrower and the business
or Person to be acquired, is available, and (z) any such Indebtedness, or other
Indebtedness incurred to finance such Acquisition, had been outstanding for such
entire Testing Period, and (B) historical financial statements relating to the
business or Person to be acquired evidencing positive Consolidated EBITDA on a
pro forma basis (with such adjustments as the Administrative Agent agrees to)
for the four fiscal quarter period most recently ended prior to the date of the
Acquisition and such other information as the Administrative Agent may
reasonably request; provided, however that this subclause (B) shall not apply if
the Consolidated Net Leverage Ratio as of the most recent date on which a
Compliance Certificate was delivered pursuant to Section 6.01(c) was less than
or equal to 1.00 to 1.00;

 

33

 

 

(ix) all transactions in connection with such Acquisition shall be consummated,
in all material respects, in accordance with all applicable laws;

 

(x) the Acquisition shall have been approved by the board of directors or other
governing body or controlling Person of the Person from whom such Equity
Interests or assets are proposed to be acquired;

 

(xi) as of the date of the Acquisition, a Financial Officer shall provide a
certificate to the Administrative Agent and the Lenders certifying as to the
matters set forth in the foregoing clauses and further certifying that the
Acquisition could not reasonably be expected to have a Material Adverse Effect;

 

(xii) immediately after giving effect to such Acquisition, any acquired or newly
formed Subsidiary shall be a wholly owned Subsidiary and shall take all actions
required to be taken pursuant to Section 6.09 and Section 6.10 (or within 30
days of such Acquisition in the case of Section 6.10(c) or, in each case, such
longer period as agreed to by the Administrative Agent); and

 

(xiii) immediately after giving effect to the Acquisition, the Credit Parties’
unrestricted cash and Cash Equivalents, together with Revolving Availability,
shall be no less than $20,000,000.

 

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by Holdings, the Borrower or any of its Subsidiaries in connection with
the bankruptcy or reorganization of any customer or supplier of Holdings, the
Borrower or any such Subsidiary and in settlement of delinquent obligations of,
and other disputes with, customers and suppliers arising in the ordinary course
of business.

 

“Permitted Earnout” means any earnout, hold back amount, deferred purchase price
or similar obligation of Holdings, the Borrower or any Subsidiary that is
incurred in connection with a Permitted Acquisition and is subordinated to the
Obligations hereunder in a manner reasonably acceptable to the Administrative
Agent or is otherwise on payment terms reasonably acceptable to the
Administrative Agent.

 

“Permitted Equity Issuance” means any capital contribution to Holdings (other
than with respect to Disqualified Equity Interests and other than any such
contributions from a Subsidiary of Holdings) or sale or issuance of any Equity
Interests (other than Disqualified Equity Interests) of Holdings, in each case,
the proceeds of which are contributed to the common equity of the Borrower.

 

“Permitted Lien” means any Lien permitted by Section 7.03.

 

“Permitted Refinancing” means any modification, refinancing, refunding, renewal,
replacement, redemption, repurchase, defeasance, exchange and/or extension
(collectively to “Refinance” or a “Refinancing” or “Refinanced”) of any
Indebtedness (any such Indebtedness as so modified, refinanced, refunded,
renewed, replaced, redeemed, repurchased, defeased, exchanged and/or extended,
“Refinancing Indebtedness”); provided that (a) the principal amount (or, if
issued with original issue discount, the aggregate issue price) of such
Refinancing Indebtedness does not exceed the outstanding principal amount of the
Indebtedness so Refinanced except by an amount equal to unpaid accrued interest,
fees and premium (including tender premium) and penalties (if any) thereon, plus
upfront fees and OID thereon, plus other reasonable and customary fees and
expenses incurred or paid in connection with such Refinancing; (b) such
Refinancing Indebtedness has a final maturity date equal to or later than the
final maturity date of, and has a weighted average life to maturity equal to or
greater than the weighted average life to maturity of, the Indebtedness being
Refinanced; (c) if the Indebtedness being Refinanced is subordinated in right of
payment to the Obligations, such Refinancing Indebtedness is subordinated in
right of payment to the Obligations on terms, taken as a whole, not materially
less favorable to the Lenders as those contained in the documentation governing
the Indebtedness being Refinanced; (d) if the Indebtedness being Refinanced is
secured by a second-priority or other junior-priority security interest in the
Collateral and/or subject to any intercreditor arrangements for the benefit of
the Lenders, such Refinancing Indebtedness is secured and subject to
intercreditor arrangements on terms, taken as a whole, not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced; and (e) such Refinancing Indebtedness is incurred
by the Person or Persons who was or were obligor(s) or guarantor(s) (or any
successor thereto) on the Indebtedness being Refinanced.

 

34

 

 

“Permitted Seller Note” means a Seller Note permitted under Section 7.04(p).

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, central bank, trust or other enterprise
or any governmental or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” means any Multi-Employer Plan, Multiple Employer Plan or Single Employer
Plan.

 

“Platform” has the meaning provided in Section 9.15(b).

 

“primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

 

“primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchase Date” has the meaning provided in Section 2.04(c).

 

“Purchase Money Indebtedness” means, for any Person, Indebtedness incurred for
the purpose of financing all or any part of the purchase price of any fixed or
capital assets or the cost of installation, construction or improvement of any
fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within 270 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such person and (ii) the amount
of such Indebtedness does not exceed the lesser of 100% of the fair market value
of such fixed or capital asset at the time incurred or the cost of the
acquisition, installation, construction or improvement thereof, as the case may
be.

 

“Qualified ECP Guarantor” means, in respect of any Obligations with respect to a
Designated Hedge Agreement, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Obligations or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

 

“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

 

35

 

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Remedial Action” means all actions any Environmental Law requires any Credit
Party to: (i) clean up, remove, remediate, contain, treat, monitor, assess,
evaluate or in any other way address Hazardous Materials in the environment;
(ii) prevent or minimize a release or threatened release of Hazardous Materials
so they do not migrate or endanger or threaten to endanger public health or
welfare or the environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) perform any other actions authorized by 42 U.S.C. § 9601.

 

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

 

“Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment. The Credit
Facility Exposure and Unused Revolving Commitments of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Restricted Payment” means (i) any Capital Distribution, (ii) any amount paid by
Holdings, the Borrower or any of its Subsidiaries in repayment, redemption,
retirement, repurchase, payments, or prepayment, direct or indirect, of any
Subordinated Indebtedness or any Permitted Earnouts, (iii) any payment by
Holdings, the Borrower or any of its Subsidiaries of any management fees,
consulting fees or any similar fees, whether pursuant to a management agreement
or otherwise, or (iv) any distribution of assets pursuant to a plan of statutory
division, or (v) any voluntary or mandatory prepayment of principal of any
junior lien Indebtedness, Subordinated Indebtedness, Permitted Earnout or Seller
Note.

 

“Resulting Company” means any Person formed by virtue of any statutory division
of any Credit Party.

 

“Revolving Availability” means, at the time of determination, (a) the sum of all
Revolving Commitments at such time less (b) the sum of (i) the principal amount
of Revolving Loans and Swing Loans made and outstanding at such time and (ii)
the LC Outstandings at such time.

 

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by the Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) in the same currency, having
in the case of any Eurodollar Loans, the same Interest Period.

 

36

 

 

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.12 or adjusted
from time to time as a result of assignments to or from such Lender pursuant to
Section 11.06 and any Incremental Revolving Credit Commitments.

 

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender.

 

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date.

 

“Revolving Facility Exposure” means, for any Lender at any time, the sum of (i)
the principal amount of Revolving Loans made by such Lender and outstanding at
such time, and (ii) such Lender’s share of the LC Outstandings at such time.

 

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

 

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.

 

“Revolving Facility Termination Date” means, as applicable, the earlier of (i)
September 3, 2025, or (ii) the date that the Commitments have been terminated
pursuant to Section 8.02.

 

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

 

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by the Borrower or any Subsidiary of the Borrower of
any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Borrower
and a Subsidiary or between Subsidiaries), which property has been or is to be
sold or transferred by the Borrower or such Subsidiary to such Person.

 

“Sanctions” has the meaning provided in Section 5.23.

 

“Scheduled Repayment” has the meaning provided in Section 2.13(b).

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

 

37

 

 

“Secured Creditors” has the meaning provided in the Security Agreement.

 

“Secured Hedge Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Designated Hedge Agreement) who has entered into a Designated
Hedge Agreement with Holdings, the Borrower or any of its Subsidiaries.

 

“Security Agreement” has the meaning provided in Section 4.01(iii).

 

“Security Documents” means the Security Agreement, each Mortgage, each
Landlord’s Agreement, each Additional Security Document, any UCC financing
statement, any Control Agreement, any Collateral Assignment, any Perfection
Certificate and any document pursuant to which any Lien is granted or perfected
by any Credit Party to the Administrative Agent as security for any of the
Obligations.

 

“Seller Note” means any unsecured promissory note (and any guarantee thereof)
issued by one or more Credit Parties (or any Subsidiary of a Credit Party
organized for purposes of the corresponding Permitted Acquisition, which as a
part of such Permitted Acquisition will contemporaneously be merged with or into
a Credit Party or otherwise will become a Credit Party promptly thereafter in
accordance with this Agreement) in favor of a seller in connection with a
Permitted Acquisition in an aggregate principal amount not to exceed the
purchase price in respect of such Permitted Acquisition.

 

“Series B Holders” means the holders of the Series B shares of Holdings. As of
the Closing Date, the Series B Holders are set forth on Schedule 3 hereto.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, to which Holdings, the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
Holdings, the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
made or accrued an obligation to make contributions during any of the five plan
years preceding the date of termination of such plan.

 

“SPC” has the meaning provided in Section 11.06(f).

 

“Specified Event of Default” means either (x) an Event of Default other than an
Event of Default under Section 8.01(c) as a result of a breach of Section 6.01,
Section 6.05 (other than as to existence), Section 6.09, Section 6.10, Section
6.11, Section 6.14, Section 6.15 or Section 6.16 or (y) an Event of Default
under Section 8.01(c) as a result of a breach of Section 6.01, Section 6.05
(other than as to existence), Section 6.09, Section 6.10, Section 6.11, Section
6.14, Section 6.15 or Section 6.16 which continues for ten (10) consecutive
Business Days.

 

“Standard Permitted Lien” means any of the following:

 

(i) Liens for taxes not yet delinquent with respect to income taxes and not
overdue for a period of more than ninety (90) days for all other taxes so long
as the aggregate amount of all overdue taxes is less than $1,000,000 or Liens
for taxes, assessments or governmental charges being contested in good faith and
by appropriate proceedings for which adequate reserves in accordance with GAAP
have been established;

 

(ii) Liens in respect of property or assets imposed by law that were incurred in
the ordinary course of business, such as, but not limited to, landlord’s,
carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business, that do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of Holdings,
the Borrower or any of its Subsidiaries and do not secure any Indebtedness;

 

38

 

 

(iii) Liens created by this Agreement or the other Loan Documents;

 

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(h);

 

(v) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business in connection with workers compensation,
unemployment insurance and other types of social security, and mechanic’s Liens,
carrier’s Liens, and other Liens to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

 

(vi) leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of Holdings, the
Borrower or any of its Subsidiaries and any interest or title of a lessor under
any lease not in violation of this Agreement;

 

(vii) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, and are not likely to involve at any future time, either
individually or in the aggregate, (A) a substantial and prolonged interruption
or disruption of the business activities of Holdings, the Borrower and its
Subsidiaries considered as an entirety, or (B) a Material Adverse Effect;

 

(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement, provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

 

(ix) rights of consignors of goods, whether or not perfected by the filing of a
financing statement under the UCC;

 

(x) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(xi) Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of Holdings, the
Borrower or any of its Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings, the
Borrower or any of its Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of the Borrower or any of its
Subsidiaries in the ordinary course of business, and Liens arising on any real
property as a result of any eminent domain, condemnation or similar proceeding
being commenced with respect to such real property;

 

39

 

 

(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(xiii) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking or other
financial institution arising as a matter of law or under customary general
terms and conditions encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

 

(xiv) Liens (i) on cash or Cash Equivalents advances in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 7.05
to be applied against the purchase price for such Investment, (ii) arising out
of conditional sale, title retention, consignment or similar arrangements for
the purchase or sale of goods entered into by Holdings, the Borrower or any of
their respective Subsidiaries in the ordinary course of business, (iii) solely
on any cash earnest money deposits made by Holdings, the Borrower or any of
their respective Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder or (iv) consisting of an agreement to
dispose of any property in a disposition permitted under Section 7.02 (or, to
dispose of any property in a transaction not constituting an Asset Sale
hereunder); and

 

(xv) (i) deposits made in the ordinary course of business to secure liability to
insurance carriers and (ii) Liens on insurance policies and the proceeds thereof
securing the financing of insurance premiums with respect thereto.

 

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

 

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

 

“Subordinated Debt Documents” means, collectively, any loan agreements,
indentures, note purchase agreements, promissory notes, guarantees and other
instruments and agreements evidencing the terms of any Subordinated
Indebtedness.

 

“Subordinated Indebtedness” means any Indebtedness that has been subordinated to
the prior payment in full of all of the Obligations pursuant to a written
agreement or written terms reasonably acceptable to the Administrative Agent,
including, without limitation, Permitted Earnouts and Permitted Seller Notes.

 

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Equity Interests of such Person
at the time or in which such Person, one or more other Subsidiaries of such
Person or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of Holdings.

 

40

 

 

“Swap Obligation” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swing Line Commitment” means $10,000,000.

 

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

 

“Swing Line Lender” means KeyBank National Association or any replacement or
successor thereto.

 

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.

 

“Swing Line Participation Amount” has the meaning provided in Section 2.04(c).

 

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(i) the last day of the period for such Swing Loan as established by the Swing
Line Lender and agreed to by the Borrower, which shall be less than seven (7)
Business Days, and (ii) the Revolving Facility Termination Date.

 

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

 

“Synthetic Lease” means any lease (i) that is accounted for by the lessee as an
Operating Lease, and (ii) under which the lessee is intended to be the “owner”
of the leased property for federal income tax purposes.

 

“Synthetic Lease Obligations” means, as to any person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

 

“Tax Receivables Agreement” means that certain Tax Receivables Agreement dated
as of February 2, 2018 by and among Holdings, InnoHold, LLC, a Delaware limited
liability company, and those direct or indirect equity owners listed on Schedule
1 thereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Borrowing” means the incurrence of Term Loans or Incremental Term Loans
consisting of one Type of Term Loan by the Borrower from all of the Lenders
having Term Commitments in respect thereof on a pro rata basis on a given date
(or resulting from Conversions or Continuations on a given date), having in the
case of Eurodollar Loans the same Interest Period.

 

“Term Commitment” means, with respect to each Lender, the amount, if any, set
forth opposite such Lender’s name in Schedule 1 hereto as its “Term Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time as a result of assignments to or
from such Lender pursuant to Section 11.06 and any Incremental Term Loan
Commitments.

 

41

 

 

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

 

“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03. Unless the context shall
otherwise require, the term “Term Loans” shall include the Incremental Term
Loans, if any.

 

“Term Loan Maturity Date” means, as applicable, (a) with respect to any Term
Loans made on the Closing Date, the Initial Term Loan Maturity Date, (b) with
respect to any Incremental Term Loan, the applicable Incremental Term Loan
Maturity Date, or (c) with respect to all Term Loans, the latest of the dates
referred to in clause (a), (b) and (c).

 

“Term Note” means a promissory note substantially in the form of Exhibit A-3
hereto.

 

“Testing Period” means a single period consisting of the four consecutive fiscal
quarters of Holdings then last ended (whether or not such quarters are all
within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

 

“Title Company” has the meaning provided in Section 6.10(c)(i).

 

“Title Policy” has the meaning provided in Section 6.10(c)(i).

 

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment. As of the Closing Date, the Total
Credit Facility Amount is $100,000,000.

 

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as the same may be decreased pursuant to Section 2.12(c) hereof. As of
the Closing Date, the amount of the Total Revolving Commitment is $55,000,000.

 

“Total Term Loan Commitment” means the sum of the Term Commitments of the
Lenders. As of the Closing Date, the amount of the Total Term Loan Commitment is
$45,000,000.

 

“Trade Date” has the meaning set forth in Section 11.06(g).

 

“Transactions” means the transactions contemplated by the Loan Documents.

 

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto, which in each case shall be a Base
Rate Loan or a Eurodollar Loan.

 

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

42

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“United States” and “U.S.” each means United States of America.

 

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

 

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

 

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.03(g)(ii)(B)(iii).

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

43

 

 

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

 

Section 1.03 Accounting Terms. Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that if the Borrower
notifies the Administrative Agent and the Lenders that the Borrower wishes to
amend any financial ratio or requirement to eliminate the effect of any change
in GAAP that occurs after the Closing Date on the operation of such financial
ratio or requirement (or if the Administrative Agent notifies the Borrower that
the Required Lenders wish to amend any financial ratio or requirement for such
purpose), then the Borrower’s compliance with such financial ratio or
requirement shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such financial ratio or requirement is amended in a manner
satisfactory to the Borrower, the Administrative Agent and the Required Lenders,
with the Borrower, the Administrative Agent and the Lenders agreeing to enter
into negotiations to amend any such financial ratio or requirement immediately
upon receipt from any party entitled to send such notice. Notwithstanding the
foregoing, (A) all financial statements delivered hereunder shall be prepared,
and all financial covenants contained herein shall be calculated, without giving
effect to any election under Statement of Financial Accounting Standards 159 (or
any similar accounting principle) permitting a Person to value its financial
liabilities at the fair value thereof and (B) all terms of an accounting or
financial nature used herein shall be construed shall be made in a manner such
that all liabilities related to operating leases, as defined by Accounting
Standards Codification 842 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect), are excluded
from the definition of Indebtedness and payments related to operating leases are
not included in Consolidated Interest Expense in part or in whole. Without
limiting the foregoing, leases (whether existing or entered into after the date
hereof) shall continue to be classified and accounted for on a basis consistent
with that reflected in the Borrower’s historical financial statements for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

 

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein or in any other
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Sections, Schedules and Exhibits shall be construed to
refer to Sections of, and Schedules and Exhibits to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all Real Property, tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
interests in any of the foregoing, and (f) any reference to a statute, rule or
regulation is to that statute, rule or regulation as now enacted or as the same
may from time to time be amended, re-enacted or expressly replaced.

 

44

 

 

Section 1.05 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

ARTICLE II

THE TERMS OF THE CREDIT FACILITY

 

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Credit Facility Amount, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

 

Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally, and not jointly, agrees, on the terms and
conditions set forth in this Agreement, to make a Revolving Loan or Revolving
Loans to the Borrower from time to time pursuant to such Lender’s Revolving
Commitment, which Revolving Loans: (i) may, except as set forth herein, at the
option of the Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Revolving Loans made as part of the
same Revolving Borrowing shall consist of Revolving Loans of the same Type; (ii)
may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; and (iii) shall not be made if, after giving effect to any such
Revolving Loan, (A) the Revolving Facility Exposure of any Lender would exceed
such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure plus the principal amount of Swing Loans would exceed the Total
Revolving Commitment, or (C) the Borrower would be required to prepay Loans or
Cash Collateralize Letters of Credit pursuant to Section 2.13(c)(iii). The
Revolving Loans to be made by each Lender will be made by such Lender on a pro
rata basis based upon such Lender’s Revolving Facility Percentage of each
Revolving Borrowing, in each case in accordance with Section 2.07 hereof.

 

Section 2.03 Term Loan. On the Closing Date, each Lender that has a Term
Commitment severally, and not jointly, agrees, on the terms and conditions set
forth in this Agreement, to make a Term Loan to the Borrower pursuant to such
Lender’s Term Commitment, which Term Loans: (i) can only be incurred on the
Closing Date in the entire amount of each Lender’s Term Commitment; (ii) once
prepaid or repaid, may not be reborrowed; (iii) may, except as set forth herein,
at the option of the Borrower, be incurred and maintained as, or Converted into,
Term Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in Dollars, provided that all Term Loans made as part of the same
Term Borrowing shall consist of Term Loans of the same Type; (iv) shall be
repaid in accordance with Section 2.13(b); and (v) shall not exceed (A) for any
Lender at the time of incurrence thereof the aggregate principal amount of such
Lender’s Term Commitment, if any, and (B) for all the Lenders at the time of
incurrence thereof the Total Term Loan Commitment. The Term Loans to be made by
each Lender will be made by such Lender in the aggregate amount of its Term
Commitment in accordance with Section 2.07 hereof.

 

45

 

 

Section 2.04 Swing Line Facility.

 

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender shall, upon the request of the Borrower and on the terms and
conditions set forth in this Agreement, make a Swing Loan or Swing Loans to the
Borrower from time to time, which Swing Loans: (i) shall be payable on the Swing
Loan Maturity Date applicable to each such Swing Loan; (ii) shall be made only
in Dollars; (iii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (iv) may only be made if after giving effect thereto (A) the
aggregate principal amount of Swing Loans outstanding does not exceed the Swing
Line Commitment, and (B) the Aggregate Revolving Facility Exposure plus the
principal amount of Swing Loans would not exceed the Total Revolving Commitment;
(v) shall not be made if, after giving effect thereto, the Borrower would be
required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
Section 2.13(c)(ii) or (iii) hereof; (vi) shall not be made if the proceeds
thereof would be used to repay, in whole or in part, any outstanding Swing Loan
and (vii) at no time shall there be more than three Borrowings of Swing Loans
outstanding hereunder.

 

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion, direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”).
Promptly upon receipt of a Notice of Swing Loan Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in Section 8.01(i) in
respect of the Borrower has occurred, the Borrower. Each such Notice of Swing
Loan Refunding shall be deemed to constitute delivery by the Borrower of a
Notice of Borrowing requesting Revolving Loans consisting of Base Rate Loans in
the amount of the Swing Loans to which it relates. Each Lender with a Revolving
Commitment (including the Swing Line Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in Section 4.02 or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (d) below) to make a Revolving Loan to the Borrower in
the amount of such Lender’s Revolving Facility Percentage of the aggregate
amount of the Swing Loans to which such Notice of Swing Loan Refunding relates.
Each such Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in immediately available funds at the Payment Office not
later than 2:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 11:00 A.M. (local time at its Payment Office),
or not later than 2:00 P.M. (local time at the Payment Office) on the next
Business Day, if such notice is received by such Lender after such time. The
proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

 

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(i) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Line Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Line Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender’s receipt of the funds from, and evidencing such
Lender’s Swing Loan Participation in, such Swing Loans and its Swing Line
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Loan Participation is not paid on the date such payment is due, such
Lender shall pay to the Swing Line Lender on demand interest on the amount not
so paid at the overnight Federal Funds Effective Rate from the due date until
such amount is paid in full. Whenever, at any time after the Swing Line Lender
has received from any other Lender such Lender’s Swing Line Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Borrower on account of the related Swing Loans, the Swing Line Lender will
promptly distribute to such Lender its ratable share of such amount based on its
Revolving Facility Percentage of such amount on such date on account of its
Swing Loan Participation (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded); provided, however, that if such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed to it
by the Swing Line Lender.

 

46

 

 

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other Person, or any Credit
Party may have against any Lender or other Person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect;
(D) any breach of any Loan Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

 

Section 2.05 Letters of Credit.

 

(a) LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary, and subject to and upon the
terms and conditions herein set forth, each LC Issuer agrees to issue from time
to time Letters of Credit denominated and payable in Dollars and in each case in
such form as may be approved by such LC Issuer and the Administrative Agent;
provided, however, that notwithstanding the foregoing, no LC Issuance shall be
made if, after giving effect thereto, (i) the LC Outstandings would exceed the
LC Commitment Amount, (ii) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (iii) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans outstanding would
exceed the Total Revolving Commitment, or (iv) the Borrower would be required to
prepay Loans or Cash Collateralize Letters of Credit pursuant to Section
2.13(c)(ii) or Section 2.13(c)(iii) hereof; and provided, further, that the
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of a Subsidiary that is
not a Guarantor hereof. Subject to Section 2.05(c) below, each Letter of Credit
shall have an expiry date (including any renewal periods) occurring not later
than the earlier of (y) one year from the date of issuance thereof, or (z) five
(5) Business Days prior to the scheduled Revolving Facility Termination Date.

 

47

 

 

(b) LC Requests. Whenever the Borrower desires that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, the Borrower shall
give the Administrative Agent and the applicable LC Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice,
shall be substantially in the form of Exhibit B-3 (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 11:00 A.M. (local time
at the Notice Office) at least three Business Days (or such shorter period as
may be acceptable to the relevant LC Issuer) prior to the proposed date of
issuance (which shall be a Business Day), which LC Request shall include such
supporting documents that such LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Borrower, an application for, and if applicable a reimbursement
agreement with respect to, such Letter of Credit). In the event of any
inconsistency between any of the terms or provisions of any LC Document and the
terms and provisions of this Agreement respecting Letters of Credit, the terms
and provisions of this Agreement shall control.

 

(c) Auto-Extension Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic extension provisions; provided, however, that any Letter of
Credit that has automatic extension provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic extension provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than five (5) Business Days prior to the scheduled Revolving Facility
Termination Date; provided, however, that such LC Issuer shall not permit any
such renewal if (i) such LC Issuer has determined that it would have no
obligation at such time to issue such Letter of Credit in its renewed form under
the terms hereof, or (ii) it has received notice (which may be by telephone or
in writing) on or before the day that is two Business Days before the date that
such LC Issuer is permitted to send a notice of non-renewal from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

 

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Standby Letter of Credit and Commercial Letter of Credit.

 

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, each applicable Lender and the Borrower
written notice of such LC Issuance, accompanied by a copy to the Administrative
Agent of the Letter of Credit or Letters of Credit issued by it. Each LC Issuer
shall provide to the Administrative Agent a quarterly (or monthly if requested
by any applicable Lender) summary describing each Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate LC Outstandings represented by Letters of Credit
issued by such LC Issuer.

 

48

 

 

(f) Reimbursement Obligations.

 

(i) The Borrower hereby agrees to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit immediately after, and in any event on the date on which, such LC Issuer
notifies the Borrower (or any such other LC Obligor for whose account such
Letter of Credit was issued) of such payment or disbursement (which notice to
the Borrower (or such other LC Obligor) shall be delivered reasonably promptly
after any such payment or disbursement), such payment to be made in Dollars in
which such Letter of Credit is denominated, with interest on the amount so paid
or disbursed by such LC Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the applicable LC Issuer) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but not including the date such LC Issuer is reimbursed therefor at a rate per
annum that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.09(a) that are Base Rate Loans or, if not reimbursed on the date of
such payment or disbursement, at the Default Rate, any such interest also to be
payable on demand. Immediately following notice to it of its obligation to make
reimbursement in respect of an Unpaid Drawing, if the Borrower or the relevant
LC Obligor has not made such reimbursement out of its available cash on hand,
(x) the Borrower will be deemed to have given a Notice of Borrowing for
Revolving Loans that are Base Rate Loans in an aggregate principal amount
sufficient to reimburse such Unpaid Drawing (and the Administrative Agent shall
promptly give notice to the Lenders of such deemed Notice of Borrowing), (y) the
Lenders shall, unless they are legally prohibited from doing so, make the
Revolving Loans contemplated by such deemed Notice of Borrowing (which Revolving
Loans shall be considered made under Section 2.02), and (z) the proceeds of such
Revolving Loans shall be disbursed directly to the applicable LC Issuer to the
extent necessary to effect such reimbursement and repayment of the Unpaid
Drawing, with any excess proceeds to be made available to the Borrower in
accordance with the applicable provisions of this Agreement.

 

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

 

(g) LC Participations.

 

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.11 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.11(c) or Section
2.11(d)), the obligations of any LC Obligor under any LC Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.

 

49

 

 

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

 

(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer. If the Administrative Agent so notifies any LC Participant required to
fund a payment under a Letter of Credit prior to 11:00 A.M. (local time at its
Notice Office) on any Business Day, such LC Participant shall make available to
the Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.

 

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpart (iii) above, such LC
Issuer shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

 

50

 

 

(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

 

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

(E) the occurrence of any Default or Event of Default.

 

(vi) To the extent any LC Issuer is not indemnified by the Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

 

Section 2.06 Notice of Borrowing.

 

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 11:00 A.M.
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan,
prior to 11:00 A.M. (local time at its Notice Office) on the proposed date of
such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

 

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion) shall be made by an Authorized Officer of the Borrower by
delivering written notice of such request substantially in the form of Exhibit
B-1 hereto (each such notice, a “Notice of Borrowing”) or by telephone (to be
confirmed promptly (and in any event, within five (5) Business Days) in writing
by delivery by an Authorized Officer of the Borrower of a Notice of Borrowing),
and in any event each such request shall be irrevocable and shall specify (i)
the aggregate principal amount of the Loans to be made pursuant to such
Borrowing, (ii) the date of the Borrowing (which shall be a Business Day),
(iii) the Type of Loans such Borrowing will consist of, and (iv) if applicable,
the initial Interest Period or the Swing Loan Maturity Date (which shall be less
than seven days). Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower entitled to give telephonic notices under this Agreement on behalf of
the Borrower. In each such case, the Administrative Agent’s record of the terms
of such telephonic notice shall be conclusive absent manifest error.

 

51

 

 

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrower shall not be less than the Minimum Borrowing Amount.

 

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrower
on any day; provided, however, that (i) if there are two or more Borrowings on a
single day (other than with respect to a Term Borrowing made on the Closing
Date) by the Borrower that consist of Eurodollar Loans, each such Borrowing
shall have a different initial Interest Period, and (ii) at no time shall there
be more than five Borrowings of Eurodollar Loans outstanding hereunder.

 

Section 2.07 Funding Obligations; Disbursement of Funds.

 

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued; and (ii) all Term Loans
shall be made by the Lenders having Term Commitments pro rata on the basis of
their respective Term Commitments.

 

(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.

 

(d) Funding of Loans.

 

(i) Loans Generally. No later than 2:00 P.M. (local time at the Payment Office)
on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent promptly will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of the amounts
so made available in the type of funds received.

 

52

 

 

(ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment Office) on
the date specified in each Notice of Borrowing, the Swing Line Lender will make
available to the Borrower by depositing to its account at the Payment Office (or
such other account as the Borrower shall specify) the aggregate of Swing Loans
requested in such Notice of Borrowing.

 

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent its portion of the Borrowing or
Borrowings to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing, and the Administrative Agent, in reliance upon such
assumption, may (in its sole discretion and without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02).

 

Section 2.08 Evidence of Obligations.

 

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the Borrower
to such Lender resulting from each Loan made by such Lender, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the currency in which such
Loan is denominated, the Interest Period and applicable interest rate and, in
the case of a Swing Loan, the Swing Loan Maturity Date applicable thereto; (ii)
the amount and other details with respect to each Letter of Credit issued
hereunder; (iii) the amount of any principal due and payable or to become due
and payable from the Borrower to each Lender hereunder; (iv) the amount of any
sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof; and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain a register (the “Lender Register”) on or in
which it will record the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender, pursuant to the terms hereof from time to time. The entries in the
Lender Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Lender Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement. The Administrative Agent will make the Lender
Register available to any Lender or the Borrower upon its request.

 

53

 

 

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

 

(d) Notes. Upon request of any Lender or the Swing Line Lender, the Borrower
will execute and deliver to such Lender or the Swing Line Lender, as the case
may be, (i) a Revolving Facility Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Revolving Loans made to it by such Lender, (ii) a Term
Note with blanks appropriately completed in conformity herewith to evidence its
obligation to pay the principal of, and interest on, the Term Loan made to it by
such Lender, and (iii) a Swing Line Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Swing Loans made to it by the Swing Line Lender;
provided, however, that the decision of any Lender or the Swing Line Lender to
not request a Note shall in no way detract from the Borrower’s obligation to
repay the Loans and other amounts owing by the Borrower to such Lender or the
Swing Line Lender.

 

Section 2.09 Interest; Default Rate.

 

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time and (ii) during such periods as such Revolving Loan is
a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time.

 

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a
Base Rate Loan, the Base Rate plus the Applicable Margin in effect from time to
time, and (ii) during such periods as such Term Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Margin, in each case, as in effect from time
to time.

 

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Base Rate plus the Applicable Margin in effect from time
to time.

 

(d) Default Interest. Notwithstanding the above provisions, if an Event of
Default under Section 8.01(a) or (i) has occurred and is continuing or upon the
request of the Administrative Agent (made at the request or direction of the
Required Lenders), if any other Event of Default has occurred and is continuing,
(i) the principal amount of all Loans outstanding and, to the extent permitted
by applicable law, all overdue interest in respect of each Loan and all fees or
other amounts owed hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable Debtor Relief Laws) payable on demand, at a rate per annum equal to
the Default Rate, and (ii) the LC Fees shall be increased by an additional 2%
per annum in excess of the LC Fees otherwise applicable thereto. In addition, if
any amount (other than amounts as to which the foregoing subparts (i) and (ii)
are applicable) payable by the Borrower under the Loan Documents is not paid
when due, upon written notice by the Administrative Agent (which notice the
Administrative Agent may give in its discretion and shall give at the direction
of the Required Lenders), such amount shall bear interest, payable on demand, at
a rate per annum equal to the Default Rate.

 

54

 

 

(e) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrower: (i) in respect of each
Base Rate Loan, quarterly in arrears on the last Business Day of each March,
June, September and December; (ii) in respect of each Eurodollar Loan, on the
last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on the dates that are successively
three months after the commencement of such Interest Period; (iii) in respect of
any Swing Loan, on the Swing Loan Maturity Date applicable thereto; and (iv) in
respect of all Loans, other than Revolving Loans accruing interest at a Base
Rate, on any repayment, prepayment or Conversion (on the amount repaid, prepaid
or Converted), at maturity (whether by acceleration or otherwise), and, after
such maturity or, in the case of any interest payable pursuant to Section
2.09(d), on demand.

 

(f) Computations of Interest. All computations of interest on Eurodollar Loans
shall be made on the actual number of days elapsed over a year of 360 days. All
computations of interest on Base Rate Loans and Unpaid Drawings hereunder shall
be made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable.

 

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Borrower and the
Lenders thereof. Any changes in the Applicable Margin shall be determined by the
Administrative Agent in accordance with the provisions set forth in the
definition of “Applicable Margin” and the Administrative Agent will promptly
provide notice of such determinations to the Borrower and the Lenders. Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

 

(h) Effect of Benchmark Transition Event.

 

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the Adjusted Eurodollar Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Adjusted Eurodollar Rate
with a Benchmark Replacement pursuant to this Section 2.09(h) will occur prior
to the applicable Benchmark Transition Start Date.

 

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 



55

 

 

(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.09(h), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.09(h).

 

(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon the Adjusted Eurodollar Rate will not be used in any
determination of Base Rate.

 

Section 2.10 Conversion and Continuation of Loans.

 

(a) Conversion and Continuation of Revolving Loans. The Borrower shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Loans of one Type made to it
into a Borrowing or Borrowings of another Type of Loans that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that any Conversion of Eurodollar
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such Eurodollar Loans.

 

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Borrower to the Administrative Agent at its Notice Office not later than (i) in
the case of each Continuation of or Conversion into a Eurodollar Loan, prior to
11:00 A.M. (local time at its Notice Office) at least three Business Days’ prior
to the date of such Continuation or Conversion, and (ii) in the case of each
Conversion to a Base Rate Loan, prior to 11:00 A.M. (local time at its Notice
Office) on the proposed date of such Conversion. Each such request shall be made
by an Authorized Officer of the Borrower delivering written notice of such
request substantially in the form of Exhibit B-2 hereto (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

 



56

 

 

Section 2.11 Fees.

 

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent, for
the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, commitment fees (the “Commitment Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a rate per annum equal to (i) the Applicable Margin times (ii)
the Unused Total Revolving Commitment in effect on such day. Accrued Commitment
Fees shall be due and payable in arrears on the last Business Day of each March,
June, September and December and on the Revolving Facility Termination Date.

 

(b) LC Fees. (i) Standby Letters of Credit. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Facility Percentage, a fee in
respect of each Letter of Credit issued hereunder that is a Standby Letter of
Credit for the period from the date of issuance of such Letter of Credit until
the expiration date thereof (including any extensions of such expiration date
that may be made at the election of the account party or the beneficiary),
computed for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.

 

(ii) Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit in an amount equal
to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on the date of issuance times (B) the Stated Amount of such Letter of
Credit. The foregoing fees shall be payable on the date of issuance of such
Letter of Credit.

 

(c) Fronting Fees. The Borrower agrees to pay directly to each LC Issuer, for
its own account, a fee in respect of each Letter of Credit issued by it, payable
on the date of issuance (or any increase in the amount, or renewal or extension)
thereof, computed at the rate of 0.25% per annum on the Stated Amount thereof
for the period from the date of issuance (or increase, renewal or extension) to
the expiration date thereof (including any extensions of such expiration date
which may be made at the election of the beneficiary thereof).

 

(d) Additional Charges of LC Issuer. The Borrower agrees to pay directly to each
LC Issuer upon each LC Issuance, drawing under, or amendment, extension, renewal
or transfer of, a Letter of Credit issued by it such amount as shall at the time
of such LC Issuance, drawing under, amendment, extension, renewal or transfer be
the processing charge that such LC Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

 

(e) Closing Date Fees. The Borrower shall pay to the Administrative Agent, on
the Closing Date and thereafter, the fees set forth in the Fee Letter.

 



57

 

 

(f) Computations and Determination of Fees. All computations of Commitment Fees,
LC Fees and other Fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

 

Section 2.12 Termination and Reduction of Revolving Commitments.

 

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

 

(b) Cash Collateral. If the Total Revolving Commitment is reduced to any amount
that is less than the LC Outstandings, the Borrower shall immediately Cash
Collateralize the LC Outstandings to the extent of such excess.

 

(c) Voluntary Termination of the Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) (unless such notice expressly conditions such termination upon
consummation of a transaction which is contemplated to result in prepayment of
the Loans, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied) to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to terminate in whole the Total
Revolving Commitment, provided that (i) all outstanding Revolving Loans and
Unpaid Drawings are contemporaneously prepaid in accordance with Section 2.13
and (ii) either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders) or shall Cash Collateralize all LC Outstandings.

 

(d) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) (unless such notice expressly conditions such reduction upon
consummation of a transaction which is contemplated to result in prepayment of
the Loans, in which case such notice may be revoked by Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied) to the Administrative Agent at its Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrower shall have the right to partially and permanently reduce
the Unused Total Revolving Commitment; provided, however, that (i) any such
reduction shall apply to proportionately (based on each Lender’s Revolving
Facility Percentage) and permanently reduce the Revolving Commitment of each
Lender, (ii) such reduction shall apply to proportionately and permanently
reduce the LC Commitment Amount, but only to the extent that the Unused Total
Revolving Commitment would be reduced below any such limits, (iii) no such
reduction shall be permitted if the Borrower would be required to make a
mandatory prepayment of Loans pursuant to Section 2.13(c)(ii) or (iii), and (iv)
any partial reduction shall be in the amount of at least $1,000,000 (or, if
greater, in integral multiples of $250,000).

 



58

 

 

Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans.

 

(a) Voluntary Prepayments. The Borrower shall have the right to prepay any of
the Loans owing by it, in whole or in part, without premium or penalty, except
as specified in subpart (f) below, from time to time. The Borrower shall give
the Administrative Agent at the Notice Office written or telephonic notice (in
the case of telephonic notice, promptly confirmed in writing if so requested by
the Administrative Agent) of its intent to prepay the Loans, the amount of such
prepayment and (in the case of Eurodollar Loans) the specific Borrowing(s)
pursuant to which the prepayment is to be made, which notice shall be received
by the Administrative Agent by (y) 11:00 A.M. (local time at the Notice Office)
three Business Days prior to the date of such prepayment, in the case of any
prepayment of Eurodollar Loans, or (z) 11:00 A.M. (local time at the Notice
Office) on date of such prepayment, in the case of any prepayment of Base Rate
Loans, and which notice shall promptly be transmitted by the Administrative
Agent to each of the affected Lenders, provided that:

 

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $1,000,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $250,000,
(B) in the case of any prepayment of a Base Rate Loan, $250,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $100,000, and (C)
in the case of any prepayment of a Swing Loan, in the full amount thereof;

 

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and

 

(iii) in the case of any prepayment of Term Loans, such prepayment shall be
applied as directed by the Borrower, and if the Borrower has not so directed, in
direct order of the Scheduled Repayments in respect of the Term Loans.

 

(b) Scheduled Repayments of Term Loans.

 

(i) Closing Date Term Loans. On each of the dates set forth below, the Borrower
shall repay the principal amount of the Term Loans made on the Closing Date in
the amount set forth opposite such date, except that the payment due on the Term
Loan Maturity Date shall in any event be in the amount of the entire remaining
principal amount of the outstanding Term Loans (each such repayment, as the same
may be reduced by reason of the application of prepayments pursuant to Sections
2.13(a) and 2.13(c), a “Scheduled Repayment”):

 

Date  Amount of
Payment  December 31, 2020  $562,500  March 31, 2021  $562,500  June 30, 2021 
$562,500  September 30, 2021  $562,500  December 31, 2021  $562,500  March 31,
2022  $562,500  June 30, 2022  $562,500  September 30, 2022  $562,500 

 



59

 

 

Date  Amount of
Payment  December 31, 2022  $843,750  March 31, 2023  $843,750  June 30, 2023 
$843,750  September 30, 2023  $843,750  December 31, 2023  $843,750  March 31,
2024  $843,750  June 30, 2024  $843,750  September 30, 2024  $843,750  December
31, 2024  $1,125,000  March 31, 2025  $1,125,000  June 30, 2025  $1,125,000 
September 3, 2025   Remainder of Term Loans 

 

(ii) Incremental Loans. In addition to the foregoing, the Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on each Incremental
Term Loan Repayment Date, a principal amount of the Other Term Loans (as
adjusted from time to time pursuant to Sections 2.13(a), 2.13(c) and 2.17(d))
equal to the amount set forth for such date in the applicable Incremental Term
Loan Assumption Agreement, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment. To the extent not previously paid, all Incremental Term Loans shall be
due and payable on the applicable Incremental Term Loan Maturity Date and all
Incremental Revolving Loans shall be due and payable on the applicable Revolving
Facility Termination Date, together in each case with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

 

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above),
and the LC Outstandings shall be subject to cash collateralization requirements,
in accordance with the following provisions:

 

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

 

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount, (B) the Revolving Facility Exposure of any
Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate Revolving
Facility Exposure plus the principal amount of Swing Loans exceeds the Total
Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrower shall, on such day, prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess.

 

(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount, then the applicable LC Obligor or the Borrower
shall, on such day, Cash Collateralize the LC Outstandings to the extent of such
excess.

 



60

 

 

(iv) Excess Cash Flow. Within ten days following the earlier of the date on
which the financial statements have been delivered, or are required to be
delivered, pursuant to Section 6.01(a), commencing with the financial statements
of the Borrower for the fiscal year ended December 31, 2021, the Borrower shall
prepay the principal of the Loans in an aggregate amount equal to the sum of (A)
Excess Cash Flow times (B) the percentage of the Excess Cash Flow for such
fiscal year computed in accordance with the table set forth below based on the
Consolidated Net Leverage Ratio as of the end of such fiscal year, with such
amount to be applied as set forth in Section 2.13(d) below, less the amount of
any voluntary repayments, prepayments or redemptions of the principal of the
Term Loans (and, as in the case of any Revolving Loans, so long as there is a
permanent reduction in the commitment thereunder) made during such fiscal year
that are not financed with other Indebtedness:

 

Consolidated Net Leverage Ratio  Percentage
of Excess
Cash Flow  Greater than or equal to 1.50 to 1.00   50% Greater than or equal to
0.50 to 1.00 but less than 1.50 to 1.00   25% Less than 0.50 to 1.00   0%

 

(v) Certain Proceeds of Asset Sales. If during any fiscal year of the Borrower,
Holdings and its Subsidiaries have received cumulative Net Cash Proceeds during
such fiscal year from one or more Asset Sales (other than Asset Sales permitted
by Section 7.02(b), (h) through (j) and (l) through (o)) of at least $2,500,000,
not later than the third Business Day following the date of receipt of any Cash
Proceeds in excess of such amount, an amount equal to 100% of the Net Cash
Proceeds then received in excess of such amount from any Asset Sale shall be
applied as a mandatory prepayment of the Loans in accordance with Section
2.13(d) below; provided, that (A) if no Event of Default shall have occurred and
be continuing, and (B) the Borrower notifies the Administrative Agent of the
amount and nature thereof and of its intention to reinvest all or a portion of
such Net Cash Proceeds in assets constituting Collateral (other than inventory)
of Holdings and its Subsidiaries within 180 days of receipt of such Net Cash
Proceeds (or, if the Holdings or the relevant Subsidiary, as applicable, has
contractually committed within 180 days following receipt of such Net Cash
Proceeds to reinvest such Net Cash Proceeds, then within 360 days following
receipt of such Net Cash Proceeds), then no such prepayment shall be required.
Any amounts not so applied to such reinvestment or as provided in Section 8.03
shall be applied to the prepayment of the Loans as provided in Section 2.13(d)
below. If at the end of any such 180 day period (or 360 day period, as
applicable) any portion of such Net Cash Proceeds has not been so reinvested,
the Borrower will immediately make a prepayment of the Loans, to the extent
required above.

 

(vi) [Reserved].

 

(vii) Certain Proceeds of Indebtedness. Not later than the Business Day
following the date of the receipt by any Credit Party of the Net Cash Proceeds
from any sale or issuance of any Indebtedness (other than any Indebtedness
incurred pursuant to Section 7.04 or otherwise consented to by the Required
Lenders after the Closing Date), the Borrower will make a prepayment of the
Loans in an amount equal to 100% of such Net Cash Proceeds in accordance with
Section 2.13(d) below.

 



61

 

 

(viii) Certain Proceeds of an Event of Loss. If during any fiscal year of the
Borrower, any Credit Party has received cumulative Net Cash Proceeds during such
fiscal year from one or more Events of Loss of at least $5,000,000, not later
than the third Business Day following the date of receipt of any Net Cash
Proceeds in excess of such amount, the Borrower will make a prepayment of the
Loans with an amount equal to 100% of the Net Cash Proceeds then received in
excess of such amount from any Event of Loss in accordance with Section 2.13(d)
below. Notwithstanding the foregoing, in the event any property suffers an Event
of Loss and (A) no Default or Event of Default has occurred and is continuing,
and (B) the Borrower notifies the Administrative Agent and the Lenders in
writing that it intends to replace, rebuild or restore the affected property or
invest in other long-term assets of Holdings and its Subsidiaries, that such
reinvestment can be accomplished within 180 days out of such Cash Proceeds and
other funds available to the Borrower (which 180-day period shall be extended
for an additional 180 days to the extent Borrower has entered into a legally
binding agreement to reinvest such Net Cash Proceeds within such 180-day
period), then no such prepayment of the Loans shall be required. If at the end
of any such 180 day (or 360-day) period any portion of such Net Cash Proceeds
from Events of Loss has not been so used to replace, rebuild or restore the
affected property or invest in other long-term assets of Holdings and its
Subsidiaries, the Borrower will immediately make a prepayment of the Loans, to
the extent required above.

 

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Section 2.13(c)(iv), (v), (vii) or (viii), above shall be
applied as a mandatory prepayment of principal of first, the outstanding Term
Loans, with such amounts being applied to the Scheduled Repayments (excluding
the final payment), thereof in the inverse order of their maturity, second, to
the final payment of the Term Loans, third, after no Term Loans are outstanding,
the outstanding Swing Loans, and fourth, the outstanding Revolving Loans, and
the Total Revolving Commitment shall not be permanently reduced on the date of
any such prepayment by an amount equal to such prepayment in accordance with
Section 2.12(b) and the LC Outstandings shall be Cash Collateralized to the
extent required by Section 2.12(b).

 

(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section, the Borrower shall designate the
Types of Loans that are to be repaid or prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made; provided, however,
that (i) the Borrower shall first so designate all Loans that are Base Rate
Loans and Eurodollar Loans with Interest Periods ending on the date of repayment
or prepayment prior to designating any other Eurodollar Loans for repayment or
prepayment, and (ii) if the outstanding principal amount of Eurodollar Loans
made pursuant to a Borrowing is reduced below the applicable Minimum Borrowing
Amount as a result of any such repayment or prepayment, then all the Loans
outstanding pursuant to such Borrowing shall, in the case of Eurodollar Loans,
be Converted into Base Rate Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion with a view,
but no obligation, to minimize breakage costs owing under Article III.

 

(f) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III hereof.

 



62

 

 

(g) Term Lender Opt-Out. With respect to any prepayment of Term Loans pursuant
to Section 2.13(c)(iv) or (v), the Term Lenders may decline to accept the
applicable prepayment. The Borrower shall notify the Administrative Agent of any
event giving rise to a prepayment under Section 2.13(c)(iv) or (v) at least ten
(10) Business Days prior to the date of such prepayment. Each such notice shall
specify the expected date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment that is required to be made under
Section 2.13(c)(iv) or (v) (the “Prepayment Amount”). The Administrative Agent
will promptly notify each Term Lender of the contents of any such prepayment
notice so received from the Borrower, including the date on which such
prepayment is to be made (the “Prepayment Date”). Any Term Lender may decline to
accept all (but not less than all) of its share of any such prepayment (any such
Lender, a “Declining Lender”) by providing written notice to the Administrative
Agent no later than five (5) Business Days after the date of such Term Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. If
any Term Lender does not give a notice to the Administrative Agent on or prior
to such fifth (5th) Business Day informing the Administrative Agent that it
declines to accept the applicable prepayment, then such Lender will be deemed to
have accepted such prepayment. On any Prepayment Date, an amount equal to the
Prepayment Amount minus the portion thereof allocable to Declining Lenders, in
each case for such Prepayment Date, shall be paid to the Administrative Agent by
the Borrower and applied by the Administrative Agent ratably to prepay Term
Loans owing to Appropriate Lenders (other than Declining Lenders) in the manner
described in Section 2.13(d) for such prepayment. The remaining amount may be
retained by the Borrower (such remaining amounts, the “Declined Amounts”).

 

Section 2.14 Method and Place of Payment.

 

(a) Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document shall be made without
setoff, counterclaim or other defense.

 

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, (ii) all
payments and prepayments of Term Loans shall be applied by the Administrative
Agent to reduce the principal amount of the Term Loans made by each Lender with
a Term Commitment, pro rata on the basis of their respective Term Commitments,
and (iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

 

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars.

 

(d) Timing of Payments. Any payments under this Agreement that are made later
than 2:00 P.M. (local time at the Payment Office) shall be deemed to have been
made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent in Dollars shall be
delivered to the Lenders or the applicable LC Issuer, as the case may be, in
Dollars in immediately available funds; provided, however, that if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, Unpaid Drawings, interest and Fees then due
hereunder then, except as specifically set forth elsewhere in this Agreement and
subject to Section 8.03, such funds shall be applied, first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

 



63

 

 

Section 2.15 Defaulting Lenders.

 

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.16; sixth, to the payment of any amounts owing to the Lenders, the LC Issuers
or Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuers or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or reimbursement
of any payment on any Letter of Credit in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans or
reimbursement of any payment on any Letter of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Outstandings owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Outstandings
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in LC Outstandings and Swing Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable Credit
Facilities without giving effect to Section 2.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



64

 

 

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Facility Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16.

 

(C) With respect to any LC Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to the
Administrative Agent for the ratable benefit of each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in LC Outstandings or Swing Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each LC Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such LC Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Outstandings and Swing Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Facility Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.16.

 



65

 

 

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
Swing Line Lender and LC Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Loan and (ii) no LC Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

Section 2.16 Cash Collateral.

 

(a) Fronting Exposure. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the LC Issuers’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.15(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Outstandings, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.16 or Section 2.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Outstandings (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.16 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each LC Issuer that there exists
excess Cash Collateral; provided that, subject to Section 2.15, the Person
providing Cash Collateral and each LC Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided, further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 



66

 

 

Section 2.17 Increase in Commitments.

 

(a) The Borrower may, by written notice to the Administrative Agent at any time
after the Closing Date and prior to the Term Loan Maturity Date, request on one
or more occasions, Incremental Term Loan Commitments and/or Incremental
Revolving Credit Commitments in an aggregate principal amount not to exceed
$50,000,000 (provided that the aggregate amount of all Incremental Revolving
Credit Commitments shall not exceed $10,000,000) from one or more Incremental
Term Lenders or Incremental Revolving Credit Lenders, as applicable, which may
include any existing Lender (each of which shall be entitled to agree or decline
to participate in its sole discretion); provided, that each Incremental Term
Lender and Incremental Revolving Credit Lender, if not already a Lender
hereunder, shall be subject to the approval of the Administrative Agent in its
reasonable discretion. Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments or the Incremental Revolving Credit
Commitments being requested (which shall be in minimum increments of $1,000,000
and a minimum amount of $10,000,000), (ii) the date on which such Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments are requested
to become effective (which shall not be less than 15 days nor more than 60 days
after the date of such notice, unless otherwise agreed to by the Administrative
Agent) and (iii) whether such Incremental Term Loan Commitments are to be Term
Commitments or commitments to make term loans with terms different from the Term
Loans (“Other Term Loans”). Notwithstanding anything contained herein to the
contrary, it is acknowledged and agreed that all Incremental Revolving Credit
Commitments are to be Revolving Commitments and based on the terms and
conditions set forth herein for Revolving Commitments and Revolving Loans.

 

(b) The Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
additional banks, financial institutions and other institutional lenders who
will become Incremental Term Lenders and/or Incremental Revolving Credit
Lenders, as applicable, in connection therewith. The Borrower and each
Incremental Term Lender shall execute and deliver to the Administrative Agent an
Incremental Term Loan Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender. The Borrower and each
Incremental Revolving Credit Lender shall execute and deliver to the
Administrative Agent an Incremental Revolving Credit Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Credit Commitment of such Incremental
Revolving Credit Lender. Each Incremental Term Loan Assumption Agreement and
Incremental Revolving Credit Assumption Agreement shall specify the terms of the
Incremental Term Loans or Incremental Revolving Loans, as applicable, to be made
thereunder; provided, that, without the prior written consent of the Required
Lenders, (i) the final maturity date of any Other Term Loans shall be no earlier
than the Term Loan Maturity Date and (ii) the weighted average life to maturity
of any Other Term Loans shall be no shorter than the weighted average life to
maturity of the Term Loans, and provided, further, that, if the Initial Yield on
such Other Term Loans exceeds by more than 50 basis points the sum of (A) the
margin then in effect for Term Loans that are Eurodollar Loans plus (B)
one-quarter of the amount of such upfront fee initially paid in respect of the
Term Loans (the amount of such excess above 50 basis points being referred to
herein as the “Yield Differential”), then the Applicable Margin then in effect
for each such affected Type of Term Loans shall automatically be increased by
the Yield Differential, effective upon the making of the Other Term Loans. As
used in the prior sentence, “Initial Yield” shall, as determined by the
Administrative Agent, be equal to the sum of (x) the margin above the Adjusted
Eurodollar Rate on such Other Term Loans (which shall be increased by the amount
any “LIBOR floor” applicable to such Other Term Loans on the date such Other
Term Loans are made exceeds the Adjusted Eurodollar Rate) plus (y) if the
Lenders making such Other Term Loans receive any upfront fee or similar fees
(including original issue discount where the amount of such discount is equated
to interest based on an assumed four year life to maturity or, if the actual
maturity date falls earlier than four years, the lesser number of years, but
excluding any arrangement, underwriting, structuring or similar fees) directly
or indirectly from Holdings, the Borrower or any Subsidiary, the amount of such
upfront fee or similar divided by the lesser of (A) the average life to maturity
of such Other Term Loans and (B) four. The other terms of the Incremental Term
Loans and the Incremental Term Loan Assumption Agreement to the extent not
consistent with the terms applicable to the Term Loans hereunder shall otherwise
be reasonably satisfactory to the Administrative Agent and, to the extent that
such Incremental Term Loan Assumption Agreement contains any covenants, events
of default, representations or warranties or other rights or provisions that
place greater restrictions on Holdings, the Borrower or any of their respective
Subsidiaries that are more favorable to the Lenders making such Other Term
Loans, the existing Lenders shall be entitled to the benefit of such rights and
provisions so long as such Other Term Loans remain outstanding and such
additional rights and provisions shall be deemed automatically incorporated by
reference into this Agreement, mutatis mutandis, as if fully set forth herein,
without any further action required on the part of any Person effective as of
the date of such Incremental Term Loan Assumption Agreement. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Term Loan Assumption Agreement and Incremental Revolving Credit
Assumption Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Incremental Term Loan Assumption Agreement or Incremental
Revolving Credit Assumption Agreement, this Agreement shall be amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment or Incremental Revolving Credit Commitment,
as applicable, evidenced thereby as provided for in Section 11.12. Any such
deemed amendment may be memorialized in writing by the Administrative Agent and
the Borrower (any such amendment, an “Incremental Amendment”) and furnished to
the other parties hereto, without requiring the consent of any other Lender,
other than the Lenders providing such Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments.

 



67

 

 

(c) All Incremental Term Loans shall rank pari passu in right of payment and
security with the initial Term Loans and shall be guaranteed by the Guarantors.

 

(d) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Credit Commitment shall become effective under this
Section 2.17 unless (i) on the date of such effectiveness, the conditions set
forth in Section 4.02 shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower, (ii) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation consistent with those delivered on the Closing Date, and (iii) the
Borrower would be in pro forma compliance with the covenants set forth in
Section 7.07.

 

(e) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrower agrees that Section 3.02 shall apply to any conversion of
Eurodollar Loans which are Term Loans to Base Rate Loans reasonably required by
the Administrative Agent to effect the foregoing. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments set forth in Section 2.13(b) required to be made after the making of
such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans.

 

(f) Each Incremental Revolving Loan shall contain terms and provisions identical
to the terms and conditions applicable to the Revolving Facility.

 



68

 

 

ARTICLE III

 

INCREASED COSTS, ILLEGALITY AND TAXES

 

Section 3.01 Increased Costs, Illegality, etc.

 

(a) In the event that (y) in the case of clause (i) below, the Administrative
Agent or (z) in the case of clauses (ii) and (iii) below, any Lender or other
Recipient, shall have determined on a reasonable basis (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto):

 

(i) on any date for determining the interest rate applicable to any Eurodollar
Loan for any Interest Period that, by reason of any changes arising after the
Closing Date, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in this Agreement for such
Eurodollar Loan; or

 

(ii) at any time, that such Lender or other Recipient shall incur increased
costs or reductions in the amounts received or receivable by it hereunder in an
amount that such Lender or other Recipient deems material with respect to any
Eurodollar Loans (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of any (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) because of (x)
any Change in Law since the Closing Date (including, but not limited to, a
change in requirements for any reserve, special deposit, liquidity or similar
requirements (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender or other Recipient, but, in all events, excluding
reserves already includable in the interest rate applicable to such Eurodollar
Loan pursuant to this Agreement) or (y) other circumstances adversely affecting
the London interbank market or the position of such Lender or other Recipient in
any such market; or

 

(iii) at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any Change in
Law since the Closing Date, or would conflict with any thereof not having the
force of law but with which such Lender customarily complies, or has become
impracticable as a result of a contingency occurring after the Closing Date that
materially adversely affects the London interbank market;

 

then, and in each such event, such Lender or other Recipient (or the
Administrative Agent in the case of clause (i) above) shall (1) on or promptly
following such date or time and (2) within 10 Business Days of the date on which
such event no longer exists give notice (by telephone confirmed in writing) to
the Borrower and to the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each of the other Lenders or
other Recipients). Thereafter (x) in the case of clause (i) above, the affected
Type of Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders or other Recipients
that the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Continuation or
Conversion given by the Borrower with respect to such Type of Eurodollar Loans
that have not yet been incurred, Converted or Continued shall be deemed
rescinded by the Borrower or, in the case of a Notice of Borrowing, shall, at
the option of the Borrower, be deemed converted into a Notice of Borrowing for
Base Rate Loans to be made on the date of Borrowing contained in such Notice of
Borrowing, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender or other Recipient, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender or other Recipient shall determine) as
shall be required to compensate such Lender or other Recipient for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender or other Recipient, showing the
basis for the calculation thereof, which basis must be reasonable, submitted to
the Borrower by such Lender or other Recipient shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 3.01(b) as promptly as possible and, in any event, within the time
period required by law.

 



69

 

 

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender or other Recipient pursuant to Section 3.01(a)(ii) or (iii), cancel
said Borrowing, or, in the case of any Borrowing, convert the related Notice of
Borrowing into one requesting a Borrowing of Base Rate Loans or require the
affected Lender or other Recipient to make its requested Loan as a Base Rate
Loan, or (ii) if the affected Eurodollar Loan is then outstanding, upon at least
one Business Day’s notice to the Administrative Agent, require the affected
Lender or other Recipient to Convert each such Eurodollar Loan into a Base Rate
Loan; provided, however, that if more than one Lender or other Recipient is
affected at any time, then all affected Lenders or other Recipients must be
treated the same pursuant to this Section 3.01(b).

 

(c) If any Lender shall have determined that after the Closing Date, any Change
in Law regarding capital adequacy or liquidity by any Governmental Authority,
central bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such authority, central bank, or
comparable agency, in each case made subsequent to the Closing Date, has or
would have the effect of reducing by an amount reasonably deemed by such Lender
to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy and liquidity), then from time to
time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction. Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this Section 3.01(c), will give prompt
written notice thereof to the Borrower, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the Borrower’s obligations to pay
additional amounts pursuant to this Section 3.01(c) upon the subsequent receipt
of such notice.

 

(d) Notwithstanding the foregoing, the provisions of Section 2.09(h) shall apply
with respect to a Benchmark Transaction Event or an Early Opt-In Election.

 



70

 

 

(e) The Borrower shall not be required to compensate a Lender pursuant to
Section 3.01(a) or (c) for any such increased cost or reduction incurred more
than one hundred eighty (180) days prior to the date that such Lender demands,
or notifies the Borrower of its intention to demand, compensation therefor;
provided that if the circumstance giving rise to such increased cost or
reduction is retroactive, then such one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

Section 3.02 Breakage Compensation. The Borrower shall compensate each Lender
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses, costs, expenses and liabilities (including, without limitation, any
loss, cost, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans) which such Lender may sustain in connection with any of the
following: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by the Borrower or deemed withdrawn
pursuant to Section 3.01(a)); (ii) if any repayment, prepayment, Conversion or
Continuation of any Eurodollar Loan occurs on a date that is not the last day of
an Interest Period applicable thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the Borrower pursuant to Section 3.05(b); or
(v) as a consequence of (y) any other default by the Borrower to repay or prepay
any Eurodollar Loans when required by the terms of this Agreement or (z) an
election made pursuant to Section 3.05(b). The written request of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.

 

Section 3.03 Net Payments.

 

(a) Defined Terms. For purposes of this Section 3.03, the term “Lender” includes
any LC Issuer and the term “applicable law” includes FATCA.

 

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c) Payment of Other Taxes by the Borrower. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

 



71

 

 

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.03, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent and at
the time or times prescribed by applicable law, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent or prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



72

 

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)executed originals of IRS Form W-8ECI;

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



73

 

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.03 (including by
the payment of additional amounts pursuant to this Section 3.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i) Survival. Each party’s obligations under this Section 3.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 



74

 

 

Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, there is
a Change in Law by any Governmental Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
LC Issuer or any Lender with any request or directive (whether or not having the
force of law) by any such authority, central bank or comparable agency (in each
case made subsequent to the Closing Date) shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against Letters of Credit issued by such LC Issuer or such Lender’s
participation therein, or (ii) impose on such LC Issuer or any Lender any other
conditions affecting this Agreement, any Letter of Credit or such Lender’s
participation therein; and the result of any of the foregoing is to increase the
cost to such LC Issuer or such Lender of issuing, maintaining or participating
in any Letter of Credit, or to reduce the amount of any sum received or
receivable by such LC Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges), then, upon
demand to the Borrower by such LC Issuer or such Lender (a copy of which notice
shall be sent by such LC Issuer or such Lender to the Administrative Agent), the
Borrower shall pay to such LC Issuer or such Lender such additional amount or
amounts as will compensate any such LC Issuer or such Lender for such increased
cost or reduction. A certificate submitted to the Borrower by any LC Issuer or
any Lender, as the case may be (a copy of which certificate shall be sent by
such LC Issuer or such Lender to the Administrative Agent), setting forth, in
reasonable detail, the basis for the determination of such additional amount or
amounts necessary to compensate any LC Issuer or such Lender as aforesaid shall
be conclusive and binding on the Borrower absent manifest error, although the
failure to deliver any such certificate shall not release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this Section 3.04.

 

Section 3.05 Change of Lending Office; Replacement of Lenders.

 

(a) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04 requiring the
payment of additional amounts to the Lender, such Lender will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another Applicable Lending Office for any Loans or
Commitments affected by such event; provided, however, that such designation is
made on such terms that such Lender and its Applicable Lending Office suffer no
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b) If (i) any Lender requests any compensation, reimbursement or other payment
under Section 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to such Lender,
(ii) the Borrower is, or because of a matter in existence as of the date that
the Borrower is seeking to exercise its rights under this Section will be,
required to pay any additional amount to any Lender or Governmental Authority
pursuant to Section 3.03, or (iii) or if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any breakage compensation under Section
3.02 hereof), and (3) in the case of any such assignment resulting from a claim
for compensation, reimbursement or other payments required to be made under
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect to
such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

 

(c) Nothing in this Section 3.05 shall affect or postpone any of the obligations
of the Borrower or the right of any Lender provided in Section 3.01, 3.03 or
3.04.

 



75

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

 

(i) Credit Agreement. This Agreement shall have been executed by Holdings, the
Borrower, the Administrative Agent, each LC Issuer and each of the Lenders.

 

(ii) Notes. The Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same.

 

(iii) Security Agreement and Guaranty. The Credit Parties shall have duly
executed and delivered a Pledge and Security Agreement (the “Security
Agreement”) and a Guaranty Agreement (the “Guaranty”), in each case in form and
substance reasonably acceptable to the Administrative Agent, and shall have
executed and delivered all of the following in connection therewith, each of
which shall be in form and substance satisfactory to the Administrative Agent:
(A) a Perfection Certificate, and (B) each other Security Document that is
required by this Agreement or the Security Agreement.

 

(iv) Fees and Fee Letters. The Borrower shall have (A) executed and delivered to
the Administrative Agent, the Fee Letter and shall have paid to the
Administrative Agent the fees required to be paid therein, and (B) paid or
caused to be paid all reasonable fees and expenses of the Administrative Agent
and of special counsel to the Administrative Agent that have been invoiced on or
prior to the Closing Date.

 

(v) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party approving the Loan Documents to
which such Credit Party is or may become a party, and of all documents
evidencing other necessary corporate or other organizational action, as the case
may be, and governmental approvals, if any, with respect to the execution,
delivery and performance by such Credit Party of Transactions and the Loan
Documents to which it is or may become a party and the expiration of all
applicable waiting periods, all of which documents to be in form and substance
reasonably satisfactory to the Administrative Agent.

 

(vi) Incumbency Certificates. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit Party is a party and
any other documents to which such Credit Party is a party that may be executed
and delivered in connection herewith.

 



76

 

 

(vii) Opinions of Counsel. The Administrative Agent shall have received such
opinions of counsel from counsel to the Credit Parties, including opinions of
local counsel for the Credit Parties in each jurisdiction in which any Credit
Party is registered under the UCC, each of which opinions shall be addressed to
the Administrative Agent and the Lenders and dated the Closing Date and in form
and substance reasonably satisfactory to the Administrative Agent.

 

(viii) Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
The Security Documents (or proper notices or UCC financing statements in respect
thereof) shall have been duly recorded, published and filed in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the rights, Liens and security interests of the parties thereto and their
respective successors and assigns, all Collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issuance of the Obligations and the delivery of the Notes shall have been
paid in full.

 

(ix) Evidence of Insurance. The Administrative Agent shall have (A) received
certificates of insurance and other evidence satisfactory to it of compliance
with the insurance requirements of this Agreement and the Security Documents and
(B) received endorsements naming the Administrative Agent, for the benefit of
the Lenders, as an additional insured on the liability insurance policies of the
Credit Parties and as a loss payee on the property insurance policies of the
Credit Parties.

 

(x) Search Reports. The Administrative Agent shall have received the results of
UCC and other search reports from one or more commercial search firms acceptable
to the Administrative Agent, listing all of the effective financing statements
filed against any Credit Party, together with copies of such financing
statements.

 

(xi) Organizational Documents. The Administrative Agent shall have received: (A)
an original certified copy of the Certificate or Articles of Incorporation or
equivalent formation document of each Credit Party and any and all amendments
and restatements thereof, certified as of a recent date by the relevant
Secretary of State; (B) the bylaws or governing documents of each Credit Party
as in effect on the Closing Date, and (C) an original “long-form” good standing
certificate or certificate of existence from the Secretary of State of the state
of incorporation, dated as of a recent date, listing all charter documents
affecting such Credit Party and certifying as to the good standing of such
Credit Party.

 

(xii) Closing Certificate. The Administrative Agent shall have received a
Closing Certificate, dated the Closing Date, of an Authorized Officer, to the
effect that, at and as of the Closing Date, both before and after giving effect
to the initial Borrowings hereunder and the application of the proceeds thereof:
(i) no Default or Event of Default has occurred or is continuing; and (ii)  all
representations and warranties of each Credit Party set forth in each Loan
Document to which any Credit Party is a party are true and correct in all
material respects (or in the case of any representation and warranty subject to
a materiality qualifier, true and correct).

 

(xiii) Financial Statements. The Administrative Agent shall have received (i)
financial projections through the Maturity Date in form and substance
satisfactory to the Administrative Agent, (ii) a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of and for the twelve-month period ending on March 31, 2020, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such statement of income), (iii) audited consolidated balance sheet
of Holdings and related statements of income, retained earnings, and members’
equity and changes in financial position of Holdings as of the end of and for
the fiscal years ended December 31, 2017, December 31, 2018 and December 31,
2019, (iv) unaudited consolidated balance sheets and related consolidated
statements of income, retained earnings, and members’ equity as of March 31,
2020, and (v) auditors’ management letters, if any, for the fiscal years ended
December 31, 2018 and December 31, 2019.

 



77

 

 

(xiv) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in substantially the form attached hereto as Exhibit D,
dated as of the Closing Date, and executed by a Financial Officer of the
Borrower.

 

(xv) [Reserved].

 

(xvi) Payment of Outstanding Indebtedness, etc. The Administrative Agent shall
have received evidence that immediately after the making of the Loans on the
Closing Date, all Indebtedness under the Existing Credit Agreement and any other
Indebtedness not permitted by Section 7.04, together with all interest, all
payment premiums and all other amounts due and payable with respect thereto,
shall be paid in full from the proceeds of the initial Credit Event, and the
commitments in respect of such Indebtedness shall be permanently terminated, and
all Liens securing payment of any such Indebtedness shall be released and the
Administrative Agent shall have received all payoff and release letters, Uniform
Commercial Code Form UCC-3 termination statements or other instruments or
agreements as may be suitable or appropriate in connection with the release of
any such Liens.

 

(xvii) No Material Adverse Change. As of the Closing Date, no condition or event
shall have occurred since December 31, 2019 that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

(xviii) Litigation. There shall not exist any litigation or proceeding seeking
to enjoin or prevent the transactions contemplated hereby.

 

(xix) Know Your Customer Information Act. The Administrative Agent shall have
received, at least five Business Days prior to the Closing Date, (i) all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act and (ii) information regarding the Beneficial
Owners of the Borrower reasonably requested by the Administrative Agent,
including without limitation, the complete legal names, addresses of residence,
date of birth, social security number and/or tax identification number of each
such Beneficial Owner.

 

(xx) Miscellaneous. The Credit Parties shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.

 

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each LC Issuer to make or participate in each
Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

 

(a) Notice. The Administrative Agent (and in the case of subpart (iii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.06(b) with respect to any
Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.

 



78

 

 

(b) No Default; Representations and Warranties. At the time of each Credit Event
and also after giving effect thereto, (i) there shall exist no Default or Event
of Default and (ii) all representations and warranties of the Credit Parties
contained herein or in the other Loan Documents shall be true and correct in all
material respects (or in the case of any representation and warranty subject to
a materiality qualifier, true and correct) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

 

(c) Consolidated Net Leverage Ratio. The Borrower shall have delivered evidence
that the Consolidated Net Leverage Ratio after giving pro forma effect to such
Borrowing shall not exceed 2.00 to 1.00.

 

The acceptance of the benefits of (i) the Credit Events on the Closing Date
shall constitute a representation and warranty by the Borrower to the
Administrative Agent, the Swing Line Lender, each LC Issuer and each of the
Lenders that all of the applicable conditions specified in Section 4.01 have
been satisfied as of the times referred to in such Section and (ii) each Credit
Event thereafter shall constitute a representation and warranty by the Borrower
to the Administrative Agent, the Swing Line Lender, each LC Issuer and each of
the Lenders that all of the applicable conditions specified in Section 4.02 have
been satisfied as of the times referred to in such Section.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, each of the Borrower and Holdings
makes the following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:

 

Section 5.01 Corporate Status. Holdings, the Borrower and each of its
Subsidiaries (i) is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
or in full force and effect under the laws of the jurisdiction of its formation
and has the corporate, partnership or limited liability company power and
authority, as applicable, to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage, and (ii) is
duly qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified or authorized except where the failure to be so
qualified would not have a Material Adverse Effect. Neither Holdings, the
Borrower nor any of its Subsidiaries is an Affected Financial Institution.

 

Section 5.02 Corporate Power and Authority. Each Credit Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is party.
Each Credit Party has duly executed and delivered each Loan Document to which it
is party and each Loan Document to which it is party constitutes the legal,
valid and binding agreement and obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 



79

 

 

Section 5.03 No Violation. Neither the execution, delivery and performance by
any Credit Party of the Loan Documents to which it is party nor compliance with
the terms and provisions thereof (i) will contravene any provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any Governmental
Authority applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of (A) any
Material Contract, or (B) any other promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other agreement or
other instrument related to Indebtedness, to which such Credit Party is a party
or by which it or any of its property or assets are bound or to which it may be
subject, or (iii) will violate any provision of the Organizational Documents of
such Credit Party.

 

Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party, except those that have
been obtained and are in full force and effect and the filing and recording of
financing statements and other documents necessary in order to perfect the Liens
created by the Security Documents.

 

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Borrower, threatened in writing with respect to any
Credit Party or any of their respective Subsidiaries or against any of their
respective properties (i) that have had, or could reasonably be expected to
have, a Material Adverse Effect, or (ii) that question the validity or
enforceability of any of the Loan Documents, or of any action to be taken by any
Credit Party pursuant to any of the Loan Documents.

 

Section 5.06 Use of Proceeds; Margin Regulations; Sanctions.

 

(a) The proceeds of all Loans and LC Issuances shall be utilized to (a) repay
the obligations under the Existing Credit Agreement, (b) finance capital
expenditures and (c) provide working capital and funds for other general
corporate purposes, including, without limitation, to pay fees and expenses
incurred in connection with the Transactions and for Permitted Acquisitions, in
each case, not inconsistent with the terms of this Agreement.

 

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of Holdings, the
Borrower and its consolidated Subsidiaries that are subject to any “arrangement”
(as such term is used in Section 221.2(g) of such Regulation U) hereunder be
represented by Margin Stock.

 

(c) No part of the proceeds of any Credit Event will be used directly or
indirectly to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions or in any other manner that would result in a
violation of Sanctions by any Person.

 



80

 

 

Section 5.07 Financial Statements.

 

(a) The Borrower has furnished to the Administrative Agent and the Lenders
complete and correct copies of the Financial Statements required by Section
4.01(xiii). All financial statements delivered pursuant hereto or in connection
herewith have been prepared in accordance with GAAP, consistently applied
(except as stated therein), and fairly present the financial position of
Holdings, the Borrower and its Subsidiaries as of the respective dates indicated
and the consolidated results of their operations and cash flows for the
respective periods indicated, subject in the case of any such financial
statements that are unaudited, to normal audit adjustments, none of which shall
be material. Holdings, the Borrower and its Subsidiaries did not have, as of the
date of the latest financial statements referred to above, and will not have
after giving effect to the incurrence of Loans or LC Issuances hereunder, any
material or significant contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
foregoing financial statements or the notes thereto in accordance with GAAP and
that in any such case is material in relation to the business, operations,
properties, assets, financial or other condition of Holdings, the Borrower and
its Subsidiaries.

 

(b) The financial projections of Holdings, the Borrower and its Subsidiaries for
the fiscal years 2020 through 2025 prepared by the Borrower and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of the Borrower in good faith after taking into account historical
levels of business activity of Holdings, the Borrower and its Subsidiaries,
known trends, including general economic trends, and all other information,
assumptions and estimates considered by management of Holdings, the Borrower and
its Subsidiaries to be pertinent thereto; provided, however, that no
representation or warranty is made as to the impact of future general economic
conditions or as to whether the Borrower’s projected consolidated results as set
forth in the Financial Projections will actually be realized, it being
recognized by the Lenders that such projections as to future events are not to
be viewed as facts and that actual results for the periods covered by the
Financial Projections may differ materially from the Financial Projections and
that no assurance is or can be given that the projected results will be
realized. No facts are known to Holdings or the Borrower as of the Closing Date
which, if reflected in the Financial Projections, would result in a material
adverse change in the assets, liabilities, results of operations or cash flows
reflected therein.

 

Section 5.08 Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that Holdings and
the Borrower has incurred to the Administrative Agent, each LC Issuer and the
Lenders under the Loan Documents. The Borrower now has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage and is now solvent and able to pay its debts as they
mature, and the Borrower owns property having a value, both at fair valuation
and at present fair salable value, greater than the amount required to pay the
Borrower’s debts; and the Borrower is not entering into the Loan Documents with
the intent to hinder, delay or defraud its creditors. The Credit Parties, taken
as a whole, now have capital sufficient to carry on their business and
transactions and all business and transactions in which they are about to engage
and are now solvent and able to pay their debts as they mature, and the Credit
Parties, taken as a whole, own property having a value, both at fair valuation
and at present fair salable value, greater than the amount required to pay the
Credit Parties’ debts; and the Credit Parties are not entering into the Loan
Documents with the intent to hinder, delay or defraud their creditors. For
purposes of this Section 5.08, “debt” means any liability on a claim, and
“claim” means (y) right to payment whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
legal, equitable, secured or unsecured; or (z) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, secured or unsecured.

 



81

 

 

Section 5.09 No Material Adverse Change. Since December 31, 2019, there has been
no change in the condition or business of Holdings, the Borrower and its
Subsidiaries taken as a whole, or their properties and assets considered as an
entirety, except for changes none of which, individually or in the aggregate,
has had or could reasonably be expected to have, a Material Adverse Effect.

 

Section 5.10 Tax Returns and Payments. Each Credit Party has filed all federal
and state income tax returns and all other material tax returns, domestic and
foreign, required to be filed by it and has paid all material taxes and
assessments payable by it that have become due, other than those not yet
delinquent and except for (i) those prior year tax liability accruals set forth
in the financial statements delivered to the Administrative Agent prior to the
Closing Date or (ii) those contested in good faith. Each Credit Party has
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by GAAP. No Credit Party knows of any proposed assessment for
additional federal, foreign, state or provincial taxes for any period, or of any
basis therefor, which, individually or in the aggregate, taking into account
such charges, accruals and reserves in respect thereof as Holdings, the Borrower
and its Subsidiaries have made, could reasonably be expected to have a Material
Adverse Effect.

 

Section 5.11 Title to Properties, etc. Each Credit Party has good and marketable
title, in the case of Real Property (or valid Leaseholds, in the case of any
leased property), and good title, in the case of all other property, to all of
its properties and assets free and clear of Liens other than Permitted Liens.
The interests of the Credit Parties and their Subsidiaries in the properties
reflected in the most recent balance sheet referred to in Section 5.07(a), taken
as a whole, were sufficient, in the judgment of the Credit Parties, as of the
date of such balance sheet for purposes of the ownership and operation of the
businesses conducted by the Credit Parties and their Subsidiaries. Schedule 5.11
sets forth a complete list of Real Property owned and/or leased or subleased (as
lessor or sublessor, lessee or sublessee) by the Credit Parties on the Closing
Date.

 

Section 5.12 Lawful Operations, etc. Each Credit Party and each of its
Subsidiaries: (i) holds all necessary foreign, federal, state, provincial, local
and other governmental licenses, registrations, certifications, permits and
authorizations necessary to conduct its business and own its properties; and
(ii) is in full compliance with all requirements imposed by law, regulation or
rule, whether foreign, federal, state or local, that are applicable to it, its
operations, or its properties and assets, including, without limitation,
applicable requirements of Environmental Laws, except for any failure to obtain
and maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 



82

 

 

Section 5.13 Environmental Matters.

 

(a) Each Credit Party and each of their Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent such non-compliance could
not reasonably be expected to have a Material Adverse Effect. All licenses,
permits, registrations or approvals required for the conduct of the business of
each Credit Party and each of their Subsidiaries under any Environmental Law
have been secured and each Credit Party and each of their Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith is not
reasonably likely to have a Material Adverse Effect. No Credit Party nor any of
their Subsidiaries has received written notice, or otherwise knows, that it is
in any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Credit Party or such
Subsidiary is a party or that would affect the ability of such Credit Party or
such Subsidiary to operate any Real Property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance, breach of or default thereunder, except in each such
case, such noncompliance, breaches or defaults as would not reasonably be
expected to, in the aggregate, have a Material Adverse Effect. There are no
Environmental Claims pending or, to the knowledge of any Credit Party,
threatened wherein an unfavorable decision, ruling or finding would reasonably
be expected to have a Material Adverse Effect. There are no facts,
circumstances, conditions or occurrences on any Real Property now or at any time
owned, leased or operated by the Credit Parties or their Subsidiaries or on any
property adjacent to any such Real Property, that are known by the Credit
Parties or as to which any Credit Party or any such Subsidiary has received
written notice, that could reasonably be expected: (i) to form the basis of an
Environmental Claim against any Credit Party or any of their Subsidiaries or any
Real Property of a Credit Party or any of their Subsidiaries; or (ii) to cause
such Real Property to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Property under any Environmental
Law, except in each such case, such Environmental Claims or restrictions that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Credit Parties
or any of their Subsidiaries or (ii) released on or about any such Real
Property, in each case where such occurrence or event is not in compliance with
or could give rise to liability under Environmental Laws and is reasonably
likely to have a Material Adverse Effect.

 

Section 5.14 Compliance with ERISA.

 

(a) Compliance by the Credit Parties with the provisions hereof and Credit
Events contemplated hereby will not involve any non-exempt prohibited
transaction within the meaning of ERISA or Section 4975 of the Code. Except as
could not reasonably be expected to have a Material Adverse Effect, the Credit
Parties, their Subsidiaries and each ERISA Affiliate (i) has fulfilled all
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan that is not a Multi-Employer Plan or a Multiple Employer
Plan, (ii) has satisfied all contribution obligations in respect of each
Multi-Employer Plan and each Multiple Employer Plan, (iii) is in compliance in
all material respects with all other applicable provisions of ERISA and the Code
with respect to each Plan, each Multi-Employer Plan and each Multiple Employer
Plan, and (iv) has not incurred any liability under Title IV of ERISA to the
PBGC with respect to any Plan, any Multi-Employer Plan, any Multiple Employer
Plan, or any trust established thereunder. No Plan or trust created thereunder
has been terminated, and there have been no Reportable Events, with respect to
any Plan or trust created thereunder or with respect to any Multi-Employer Plan
or Multiple Employer Plan, which termination or Reportable Event could
reasonably be expected to have Material Adverse Effect. No Credit Party nor any
Subsidiary of a Credit Party nor any ERISA Affiliate is at the date hereof, or
has been at any time within the five years preceding the date hereof, an
employer required to contribute to any Multi-Employer Plan or Multiple Employer
Plan, or a “contributing sponsor” (as such term is defined in Section 4001 of
ERISA) in any Multi-Employer Plan or Multiple Employer Plan. No Credit Party nor
any Subsidiary of a Credit Party nor any ERISA Affiliate has any contingent
liability with respect to any post-retirement “welfare benefit plan” (as such
term is defined in ERISA) except as has been disclosed to the Administrative
Agent and the Lenders in writing.

 

(b) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans in
connection with the Loans, the Letters of Credit or the Commitments.

 



83

 

 

Section 5.15 Intellectual Property, etc. Each Credit Party and each of its
Subsidiaries has obtained or has the right to use all patents, trademarks,
service marks, trade names, copyrights, licenses and other rights with respect
to the foregoing necessary for the present and planned future conduct of its
business, without any known conflict with the rights of others, except for such
patents, trademarks, service marks, trade names, copyrights, licenses and
rights, the loss of which, and such conflicts that, in any such case
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, Schedule 5.15 sets forth a
complete list of all material licenses, trade names and service marks and all
registered patents, trademarks and copyrights, in each case with respect to
Intellectual Property.

 

Section 5.16 Investment Company Act, etc. No Credit Party nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Federal Power Act, as amended or any applicable Federal or state public utility
law.

 

Section 5.17 Insurance. The Credit Parties and their Subsidiaries maintain
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03. Schedule 5.17 sets forth a
complete list of all insurance maintained by the Credit Parties on the Closing
Date.

 

Section 5.18 Burdensome Contracts; Labor Relations. No Credit Party nor any of
its Subsidiaries (a) is subject to any burdensome labor contract, agreement,
corporate restriction, judgment, decree or order, (b) is a party to any labor
dispute affecting any bargaining unit or other group of employees generally, (c)
is subject to any strike, slowdown, workout or other concerted interruptions of
operations by employees of a Credit Party or any Subsidiary, whether or not
relating to any labor contracts, (d) is subject to any pending or, to the
knowledge of any Credit Party, threatened, unfair labor practice complaint,
before the National Labor Relations Board, (e) is subject to any pending or, to
the knowledge of any Credit Party, threatened grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, (f) is
subject to any pending or, to the knowledge of any Credit Party, threatened
significant strike, labor dispute, slowdown or stoppage, or (g) is, to the
knowledge of the Credit Parties, involved or subject to any union representation
organizing or certification matter with respect to the employees of the Credit
Parties or any of their Subsidiaries, except (with respect to any matter
specified in any of the above clauses) for such matters as, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Neither Holdings, the Borrower nor any of its Subsidiaries has suffered
any strikes, walkouts or work stoppages in the five years preceding the Closing
Date.

 

Section 5.19 Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Obligations, a valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence, perfected security interest in and Lien on all of the Collateral
subject thereto from time to time, in favor of the Administrative Agent for the
benefit of the Secured Creditors, superior to and prior to the rights of all
third persons and subject to no other Liens, except that the Collateral under
the Security Documents may be subject to Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings required in connection
with any such Security Document that shall have been made, or for which
satisfactory arrangements have been made, upon or prior to the execution and
delivery thereof. All recording, stamp, intangible or other similar taxes
required to be paid by any Person under applicable legal requirements or other
laws applicable to the property encumbered by the Security Documents in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement thereof have been paid.

 



84

 

 

Section 5.20 True and Complete Disclosure. The factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of any Credit
Party to the Administrative Agent or any Lender for purposes of or in connection
with this Agreement or any transaction contemplated herein, other than the
Financial Projections (as to which representations are made only as provided in
Section 5.07(b)), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such Person in writing to the
Administrative Agent or any Lender will be, complete and correct in all material
respects on the date as of which such information is dated or certified and does
not contain any untrue statement of material fact or omit to state any material
fact necessary to make such information (taken as a whole) not misleading at
such time in light of the circumstances under which such information was
provided, except that all information consisting of financial projections
prepared by any Credit Party or any Subsidiary is only represented herein as
being based on good faith estimates and assumptions believed by such persons to
be reasonable at the time made, it being recognized that such projections are
not to be viewed as facts and are subject to significant uncertainties and
contingencies many of which are beyond the Credit Parties’ control, and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results, and that no assurance is or can be
given that the projected results will be realized.

 

Section 5.21 Defaults. No Default or Event of Default has occurred and is
continuing.

 

Section 5.22 Capitalization. As of the Closing Date, Schedule 5.22 sets forth a
true, complete and accurate description of the equity capital structure of
Holdings, the Borrower and each of its Subsidiaries showing, for each Subsidiary
of Holdings, accurate ownership percentages of the equityholders of record and
accompanied by a statement of authorized and issued Equity Interests for each
such Person. Except as set forth on Schedule 5.22, as of the Closing Date
(a) there are no preemptive rights, outstanding subscriptions, warrants or
options to purchase any Equity Interests of Holdings, the Borrower or any
Subsidiary of the Borrower, (b) there are no obligations of Holdings, the
Borrower or any Subsidiary of the Borrower to redeem or repurchase any of its
Equity Interests and (c) there is no agreement, arrangement or plan to which
Holdings, the Borrower or any Subsidiary of the Borrower is a party or of which
any such Person has knowledge that could directly or indirectly affect the
capital structure of any such Person. The Equity Interests of Borrower and each
Subsidiary described on Schedule 5.22 (i) are validly issued and fully paid and
non-assessable (to the extent such concepts are applicable to the respective
Equity Interests) and (ii) are owned of record and beneficially as set forth on
Schedule 5.22, the Equity Interests owned by Holdings, the Borrower and each of
their respective Subsidiaries, are owned free and clear of all Liens (other than
Liens created under the Security Documents). The Organizational Documents of
each such Person whose Equity Interests are subject to the Liens created under
the Loan Documents do not and could not restrict or inhibit any transfer of
those shares on creation or enforcement of the Liens created under the Loan
Documents.

 



85

 

 

Section 5.23 Anti-Terrorism and Anti-Money Laundering Law Compliance. Each
Credit Party and each Subsidiary of each Credit Party is and will remain in
compliance with all U.S. trade, economic or financial sanctions laws, embargoes,
Executive Orders, restrictive measures and implementing regulations as
promulgated by the U.S. Department of State, the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”), the European Union and Her Majesty’s
Treasury, all applicable anti-money laundering and counter-terrorism financing
provisions of the Bank Secrecy Act or Executive Order No. 13224, Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit or Support Terrorism, as amended, and other applicable law and all
regulations issued or promulgated pursuant thereto as well as all applicable
anti-corruption laws. Each Credit Party and each Subsidiary of each Credit Party
is and will remain in compliance with all other trade, economic or financial
sanctions and anti-money laundering or anti-terrorism laws applicable to it. No
Credit Party and no Subsidiary or Affiliate of a Credit Party and, to the
knowledge of the Borrower, no Affiliate, director, officer, employee or agent of
any Credit Party or any of its Subsidiaries is a Person that is, or is owned or
controlled by Persons that are (i) the subject of any trade, economic or
financial sanctions laws, embargoes or restrictive measures administered or
enforced by OFAC, the U.S. Department of State, the United Nations Security
Council or other relevant sanctions authority (collectively, “Sanctions”) or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (a) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (b) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (c) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Loan Document would be prohibited under U.S.
law. The Credit Parties, each of their Subsidiaries and each of their Affiliates
are in compliance with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal,
state or other applicable laws relating to “know your customer” and anti-money
laundering rules and regulations. No part of the proceeds of any Loan will be
used directly or indirectly for any payments to any Person, government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

Section 5.24 Location of Bank Accounts. Schedule 5.24 sets forth a complete and
accurate list as of the Closing Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Credit Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

 

Section 5.25 Material Contracts. As of the Closing Date, all Material Contracts
are in full force and effect and no material defaults by a Credit Party
currently exist thereunder.

 

Section 5.26 Affiliate Transactions. As of the Closing Date, except as disclosed
in any filing with the SEC on Form 10-K, 10-Q or 8-K (or any successor forms)
prior to the date hereof, there are no existing or proposed agreements,
arrangements or transactions between any Credit Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than the Subsidiaries) of any Credit Party or
any members of their respective immediate families.

 

Section 5.27 Beneficial Ownership. The information regarding Beneficial Owners
provided to the Administrative Agent and the Lenders pursuant to Section
4.01(xviii) on or prior to the Closing Date, as updated from time to time in
accordance with this Agreement, is accurate, complete and correct as of the date
hereof and as of the date any such update is delivered.

 

Section 5.28 Status of Obligations as Senior Indebtedness. All of the
Obligations and fees and expenses in connection therewith shall constitute
“senior indebtedness” or similar term as defined in the documentation governing
any Material Indebtedness relating to the Obligations.

 

Section 5.29 Status of Holdings. Holdings has not engaged in any activities or
business or incurred any Indebtedness or other liabilities as of the Closing
Date, except as permitted by Section 7.14 and except in connection with its
formation and the Loan Documents, nor is it holding assets other than the Equity
Interests in the Borrower.

 



86

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that on the Closing Date and thereafter
so long as this Agreement is in effect and until such time as the Commitments
have been terminated, no Notes remain outstanding and the Loans, together with
interest, Fees and all other Obligations incurred hereunder and under the other
Loan Documents (other than contingent obligations for which no claim has been
made), have been paid in full, as follows:

 

Section 6.01 Reporting Requirements. The Borrower will furnish to the
Administrative Agent and each Lender:

 

(a) Annual Financial Statements. As soon as available and in any event within 90
days after the close of each fiscal year of Holdings, the audited consolidated
balance sheets of Holdings, the Borrower and its consolidated Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income,
of stockholders’ equity and of cash flows for such fiscal year, in each case
setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by Holdings or the Borrower, which opinion
shall be unqualified (except any “going concern” qualification or exception as a
result of the maturity of a Credit Facility within the next 12 months) and shall
(i) state that such accountants audited such consolidated financial statements
in accordance with generally accepted auditing standards, that such accountants
believe that such audit provides a reasonable basis for their opinion, and that
in their opinion such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of Holdings, the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year and the
consolidated results of their operations and cash flows for such fiscal year in
conformity with generally accepted accounting principles, or (ii) contain such
statements as are customarily included in unqualified reports of independent
accountants in conformity with the recommendations and requirements of the
American Institute of Certified Public Accountants (or any successor
organization) together with all management letters of such accountants addressed
to the Borrower or any other Credit Party; notwithstanding the above, if
Holdings or the Borrower seek and obtain a time extension for the date on which
the annual financial statements are due with the SEC, then the 90 days after the
close of such fiscal year of Holdings shall be automatically extended by the
same number of days as approved by the SEC.

 

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the close of each of the first three quarterly accounting periods
in each fiscal year of the Borrower (commencing with the fiscal quarter ending
September 30, 2020), the unaudited consolidated balance sheets of Holdings, the
Borrower and its consolidated Subsidiaries as at the end of such quarterly
period and the related unaudited consolidated statements of income and of cash
flows for such quarterly period and/or for the fiscal year to date, and setting
forth, in the case of such unaudited consolidated and consolidating statements
of income and of cash flows, comparative figures for the related periods in the
prior fiscal year, and which shall be certified on behalf of the Borrower by the
Chief Financial Officer of the Borrower, subject to changes resulting from
normal year-end audit adjustments.

 



87

 

 

Documents required to be delivered pursuant to Section 6.01(a) and Section
6.01(b) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the internet; or
(ii) on which such documents are posted on the Borrower’s behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third party website or whether sponsored by
the Administrative Agent); provided that (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic version of
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

(c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, (i) a
certificate (a “Compliance Certificate”), substantially in the form of Exhibit
E, signed by a Financial Officer to the effect that (A) no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof and the actions the Credit Parties have taken or
proposes to take with respect thereto, and (B) the representations and
warranties of the Credit Parties are true and correct in all material respects,
except to the extent that any relate to an earlier specified date, in which
case, such representations shall be true and correct in all material respects as
of the date made, which certificate shall set forth the calculations required to
establish compliance with the provisions of Section 7.07, and (ii) a Narrative
Report with respect to such financial statements and any other operating reports
prepared by management for such period.

 

(d) Budgets and Forecasts. Not later than 30 days after the commencement of any
fiscal year of Holdings, the Borrower and its Subsidiaries, commencing with the
fiscal year ending December 31, 2021, a consolidated budget in reasonable detail
for each of the four fiscal quarters of such fiscal year, and (if and to the
extent prepared by management of the Borrower or any other Credit Party) for any
subsequent fiscal years, as customarily prepared by management for its internal
use, setting forth, with appropriate discussion, the forecasted balance sheet,
income statement, operating cash flows and capital expenditures of Holdings, the
Borrower and its Subsidiaries for the period covered thereby, and the principal
assumptions upon which forecasts and budget are based.

 

(e) Notices. Promptly, and in any event within three Business Days, after any
Credit Party or any Subsidiary obtains knowledge thereof, notice of:

 

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action Holdings, the Borrower or the applicable Subsidiary proposes to
take with respect thereto;

 

(ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against any Credit
Party or any Subsidiary, if the same could be reasonably likely to have a
Material Adverse Effect;

 

(iii) any amendment or waiver of the terms of, or notice of a default or an
event of default under, the Subordinated Debt Documents;

 



88

 

 

(iv) any event that could reasonably be expected to have a Material Adverse
Effect; or

 

(v) promptly after the transmission or receipt thereof, as applicable, copies of
all notices received or sent by any Credit Party to or from the holders of any
Material Indebtedness or any trustee with respect thereto.

 

(f) ERISA. Promptly, and in any event within three (3) days after any Credit
Party or any Subsidiary of a Credit Party or any ERISA Affiliate knows of the
occurrence of any ERISA Event that would reasonably be expected to have a
Material Adverse Effect, the Borrower will deliver to the Administrative Agent
and each of the Lenders a certificate of an Authorized Officer of the Borrower
setting forth the full details as to such occurrence and the action, if any,
that such Credit Party or such Subsidiary of such Credit Party or such ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given by such Credit Party or such Subsidiary of such Credit
Party or the ERISA Affiliate to or filed with the PBGC, a Plan participant or
the Plan administrator with respect thereto.

 

(g) Environmental Matters. Promptly upon, and in any event within 10 Business
Days after, an officer of a Credit Party or any Subsidiary of a Credit Party
obtaining knowledge thereof, notice of one or more of the following
environmental matters to the extent any of the following could reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened
Environmental Claim against such Credit Party or any of its Subsidiaries or any
Real Property owned or operated by such Credit Party or any of its Subsidiaries;
(ii) any condition or occurrence on or arising from any Real Property owned or
operated by such Credit Party or any of its Subsidiaries that (A) results in
noncompliance by such Credit Party or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of an Environmental Claim against such Credit Party or any of its
Subsidiaries or any such Real Property; (iii) any condition or occurrence on any
Real Property owned, leased or operated by such Credit Party or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
by such Credit Party or any of its Subsidiaries of such Real Property under any
Environmental Law; and (iv) the taking of any removal or remedial action in
response to the actual or alleged presence of any Hazardous Material on any Real
Property owned, leased or operated by such Credit Party or any of its
Subsidiaries as required by any Environmental Law or any governmental or other
Global agency. All such notices shall describe in reasonable detail the nature
of the Environmental Claim, the Credit Party’s or such Subsidiary’s response
thereto and the potential exposure in Dollars of the Credit Parties and their
Subsidiaries with respect thereto.

 

(h) SEC Reports and Registration Statements. Promptly after transmission thereof
or other filing with the SEC, copies of all registration statements (other than
the exhibits thereto and any registration statement on Form S-8 or its
equivalent) and all annual, quarterly or current reports that any Credit Party
or any Subsidiary files with the SEC on Form 10-K, 10-Q or 8-K (or any successor
forms). Any such documents that are filed pursuant to and are accessible through
the SEC’s EDGAR system will be deemed to have been provided in accordance with
this clause (h) so long as the Administrative Agent and each Lender have
received notifications of the same.

 

(i) Annual, Quarterly and Other Reports. Promptly after transmission thereof to
its stockholders, copies of all annual, quarterly and other reports and all
proxy statements that Holdings or the Borrower furnishes to its stockholders
generally. Any such documents that are filed pursuant to and are accessible
through the SEC’s EDGAR system will be deemed to have been provided in
accordance with this clause (i) so long as the Administrative Agent and each
Lender have received notifications of the same.

 



89

 

 

(j) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by the
Credit Parties and/or any of their Subsidiaries that is submitted to such Credit
Party or Subsidiary, as applicable, by its independent accountants in connection
with any annual or interim audit made by them of the books of Holdings, the
Borrower or any of its Subsidiaries.

 

(k) [Reserved].

 

(l) Information Relating to Collateral. At the time of the delivery of the
annual financial statements provided for in subpart (a) above, a certificate of
an Authorized Officer of the Borrower (i) setting forth any changes to the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the most recently
delivered or updated Perfection Certificate, (ii) outlining all material
insurance coverage maintained as of the date of such report by the Credit
Parties and all material insurance coverage planned to be maintained by the
Credit Parties in the immediately succeeding fiscal year, and (iii) certifying
that no Credit Party has taken any actions (and is not aware of any actions so
taken) to terminate any UCC financing statements or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests and Liens under the Security
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).

 

(m) Violation of Anti-Terrorism Laws. Promptly (i) if any Credit Party obtains
knowledge that any Credit Party or any Person that owns, directly or indirectly,
any Equity Interests of any Credit Party, or any other holder at any time of any
direct or indirect equitable, legal or beneficial interest therein is the
subject of any of the Anti-Terrorism Laws, such Credit Party will notify the
Administrative Agent and (ii) upon the request of the Administrative Agent or
any Lender (through the Administrative Agent), such Credit Party will provide
any information the Administrative Agent or such Lender believes is reasonably
necessary to be delivered to comply with the USA Patriot Act or to demonstrate
compliance with any reporting requirement under any other applicable
anti-terrorism or anti-money laundering act or regulation.

 

(n) Other Information. Promptly upon the reasonable request therefor, such other
information or documents (financial or otherwise) relating to any Credit Party
or any Subsidiary as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request from time to time.

 

Section 6.02 Books, Records and Inspections. Each Credit Party will, and will
cause each of its Subsidiaries to, (i) keep proper books of record and account,
in which full and correct entries shall be made of all financial transactions
and the assets and business of such Credit Party or such Subsidiary, as the case
may be, in accordance with GAAP; and (ii) permit officers and designated
representatives of the Administrative Agent (and, during the continuance of any
Event of Default, representatives of each Lender may accompany the
representatives of the Administrative Agent) to visit and inspect any of the
properties or assets of such Credit Party and/or its Subsidiaries in
whomsoever’s possession (but only to the extent such Credit Party or such
Subsidiary, as applicable, has the right to do so to the extent in the
possession of another Person), to examine the books of account of such Credit
Party or such Subsidiary, as applicable, and make copies thereof and take
extracts therefrom, and to discuss the affairs, finances and accounts of such
Credit Party and/or such Subsidiary, as applicable, with, and be advised as to
the same by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders (through the
Administrative Agent) may request; provided that excluding any such visits and
inspections during the continuation of an Event of Default, (i) only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.02, and (ii) such exercise shall be at the Borrower’s expense;
provided further that unless an Event of Default has occurred and continuing,
the Borrower shall not be responsible for the expenses incurred in the exercise
such rights more often than one time during any calendar year; provided still
further that to the extent that the books and records of account are available
electronically, such portion of the inspections shall be conducted remotely.

 



90

 

 

Section 6.03 Insurance.

 

(a) Each Credit Party will, and will cause each of its Subsidiaries to, (i)
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are generally consistent with the insurance coverage
maintained by the Credit Parties and their Subsidiaries as of the Closing Date,
and (ii) forthwith upon the Administrative Agent’s or any Lender’s written
request, furnish to the Administrative Agent or such Lender such information
about such insurance as the Administrative Agent or such Lender may from time to
time reasonably request, which information shall be prepared in form and detail
reasonably satisfactory to the Administrative Agent or such Lender and certified
by an Authorized Officer of the Borrower.

 

(b) Each Credit Party will at all times keep its respective property that is
subject to the Lien of any Security Document insured in favor of the
Administrative Agent, for the benefit of the Secured Creditors and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by the Credit Parties) (i) shall be endorsed
to the Administrative Agent’s satisfaction for the benefit of the Administrative
Agent (including, without limitation, by naming the Administrative Agent as loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured), (ii) shall state that such insurance policies
shall not be canceled without 30 days’ prior written notice thereof (or 10 days’
prior written notice in the case of cancellation for the non-payment of
premiums) by the respective insurer to the Administrative Agent, (iii) shall
provide that the respective insurers irrevocably waive any and all rights of
subrogation with respect to the Administrative Agent and the Lenders, and (iv)
shall in the case of any such certificates or endorsements in favor of the
Administrative Agent, be delivered to or deposited with the Administrative
Agent.

 

(c) Each Credit Party shall maintain at all times, with respect to any Mortgaged
Real Property that is a Flood Hazard Property, the flood insurance required by
Section 6.10(c)(iv), and shall deliver to the Administrative Agent evidence of
such insurance in form and substance reasonably satisfactory to the
Administrative Agent, including, without limitation, annual renewals of such
insurance.

 

(d) If any Credit Party shall fail to maintain any insurance in accordance with
this Section 6.03, or if any Credit Party shall fail to so endorse and deliver
or deposit all endorsements or certificates with respect thereto, the
Administrative Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Borrower agrees to reimburse the Administrative
Agent on demand for all costs and expenses of procuring such insurance.

 



91

 

 

Section 6.04 Payment of Taxes and Claims. Each Credit Party will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which penalties attach thereto, and all lawful claims that, if
unpaid, might become a Lien or charge upon any properties of any Credit Party or
any of their respective Subsidiaries; provided, however, that no Credit Party
nor any of their respective Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim that is being contested in good faith and by
proper proceedings if (i) it has maintained adequate reserves with respect
thereto in accordance with GAAP and (ii) in the case of a tax or claim that has
or may become a Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim. Without limiting the generality of the foregoing,
each Credit Party will, and will cause each of its Subsidiaries to, pay in full
all of its wage obligations in accordance with the Fair Labor Standards Act (29
U.S.C. Sections 206-207), with respect to its employees subject thereto, and any
comparable provisions of applicable law.

 

Section 6.05 Corporate Franchises. Each Credit Party will do, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its corporate existence, rights and
authority, qualification, franchises, licenses and permits, other than those
(excluding corporate existence) the failure to keep in full force and effect
would not individually or in the aggregate be reasonably expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 6.05
shall be deemed to prohibit any transaction permitted by Section 7.02.

 

Section 6.06 Good Repair. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever’s possession they may be, are kept in
reasonably good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.

 

Section 6.07 Compliance with Statutes, etc. Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, other than those the noncompliance with which would
not individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.

 

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

 

(a) Each Credit Party will comply, and will cause each of its Subsidiaries to
comply, with all Environmental Laws applicable to the ownership, lease or use of
all Real Property now or hereafter owned, leased or operated by such Credit
Party or any of its Subsidiaries, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, except to the
extent that the reasonably likely outcome in such proceedings could not
reasonably be expected to have a Material Adverse Effect.

 

(b) Each Credit Party will keep or cause to be kept, and will cause each of its
Subsidiaries to keep or cause to be kept, all such Real Property free and clear
of any Liens imposed pursuant to such Environmental Laws other than Permitted
Liens.

 

(c) No Credit Party nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Credit Parties or any of their
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except to the extent
that the reasonably likely outcome in such proceedings could not reasonably be
expected to have a Material Adverse Effect.

 



92

 

 

(d) If required to do so under any applicable order of any Governmental
Authority, each Credit Party will undertake, and cause each of its Subsidiaries
to undertake any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by the Credit Parties or any of its Subsidiaries in accordance with, in
all material respects, the requirements of all applicable Environmental Laws and
in accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that the reasonably likely outcome in such
proceedings could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.09 Certain Subsidiaries to Join in Guaranty. In the event that at any
time after the Closing Date, any Credit Party acquires, creates (including by
virtue of any statutory division of any such Credit Party) or has any Domestic
Subsidiary or Resulting Company (other than an Excluded Subsidiary or Immaterial
Subsidiary) that is not already a party to the Guaranty, or if any Domestic
Subsidiary no longer meets the requirements of an Excluded Subsidiary or
Immaterial Subsidiary, such Credit Party will promptly, but in any event within
30 days (or such later date as the Administrative Agent agrees to in its
reasonable discretion), cause such Subsidiary or Resulting Company to deliver to
the Administrative Agent, (a) an executed Guaranty or a joinder thereto, duly
executed by such Subsidiary or Resulting Company, pursuant to which such
Subsidiary or Resulting Company joins in the Guaranty as a guarantor thereunder,
(b) resolutions of the Board of Directors or equivalent governing body of such
Subsidiary or Resulting Company, certified by the Secretary or an Assistant
Secretary of such Subsidiary or Resulting Company, as duly adopted and in full
force and effect, authorizing the execution and delivery of such joinder
supplement and the other Loan Documents to which such Subsidiary or Resulting
Company is or will be a party, together with such other corporate documentation
and an opinion of counsel as the Administrative Agent shall reasonably request,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent and (c) all such documents, instruments, agreements, and
certificates as are similar to those described in Section 6.10. In the event
that any Person becomes a CFC of the Borrower and the ownership interests of
such CFC are owned by the Borrower or by any Guarantor, the Borrower shall, or
shall cause such Guarantor to, deliver, all such documents, instruments,
agreements, and certificates as are similar to those described in ‎Section 6.10,
and the Borrower shall take, or shall cause such Guarantor to take, all of the
actions required under Section 6.10.

 

Section 6.10 Additional Security; Real Property Matters; Further Assurances.

 

(a) Additional Security. Subject to subpart (b) below, if any Credit Party
acquires, owns or holds an interest (other than a Leasehold Interest) in any
Real Property with a fair market value in excess of $5,000,000 for any Real
Property (with fair market value determined at the time of acquisition and
agreed to by the Administrative Agent), or any personal property (other than
Excluded Collateral (as such term is defined in the Security Agreement)) that is
not at the time included in the Collateral, the Borrower will promptly notify
the Administrative Agent in writing of such event, identifying the property or
interests in question and referring specifically to the rights of the
Administrative Agent and the Lenders under this Section, and the Credit Party
will, or will cause such Subsidiary to, within 20 Business Days following
request by the Administrative Agent (or such later date as may be agreed to by
the Administrative Agent in its sole discretion), grant to the Administrative
Agent for the benefit of the Secured Creditors a Lien on such Real Property or
such personal property pursuant to the terms of such security agreements,
assignments, Mortgages or other documents as the Administrative Agent deems
appropriate (collectively, the “Additional Security Documents”) or a joinder to
any existing Security Document. Furthermore, the Borrower or such other Credit
Party shall cause to be delivered to the Administrative Agent such corporate
resolutions, a Perfection Certificate, consents of landlords, Landlord’s
Agreements, opinions of counsel and other related documents, in each case as may
be reasonably requested by the Administrative Agent in connection with the
execution, delivery and recording of any such Additional Security Document or
joinder, all of which documents shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 



93

 

 

(b) Foreign Subsidiaries. Notwithstanding anything in subpart (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Equity Interests
designated as voting and 100% of the Equity Interests designated as non-voting
in any CFC or CFC Holdco, or (ii) cause a CFC or CFC Holdco to become a
Guarantor or otherwise become a party to the Security Agreement or any other
Security Document, if to do so would subject Holdings, the Borrower or any of
its Subsidiaries to liability for additional United States income taxes by
virtue of Section 956 of the Code in an amount the Borrower considers material.

 

(c) Real Property Matters. The Credit Parties shall have delivered to the
Administrative Agent with respect to each parcel of Real Property to the extent
that such parcel of Real Property becomes or should be subject to a Mortgage
pursuant to Section 6.10(a) above, all of the following:

 

(i) an American Land Title Association (ALTA) mortgagee title insurance policy
or policies, or unconditional commitments therefor (a “Title Policy”) issued by
a title insurance company reasonably satisfactory to the Administrative Agent (a
“Title Company”), in an amount not less than the amount reasonably required
therefor by the Administrative Agent (taking into account the estimated value of
the property involved), insuring fee simple title to, or a valid leasehold
interest in, such Real Property vested in the applicable Credit Party and
assuring the Administrative Agent that the applicable Mortgage creates a valid
and enforceable first priority mortgage lien on the respective Real Property
encumbered thereby, subject only to Permitted Liens, which Title Policy (1)
shall include an endorsement for mechanics’ liens, for revolving, “variable
rate” and future advances under this Agreement and for any other matters
reasonably requested by the Administrative Agent, and (2) shall provide for
affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;

 

(ii) a title report issued by the Title Company with respect thereto, dated not
more than 30 days prior to the date of execution of the applicable Mortgage and
satisfactory in form and substance to the Administrative Agent;

 

(iii) copies of all recorded documents listed as exceptions to title or
otherwise referred to in the Title Policy or in such title report relating to
such Real Property;

 

(iv) evidence, which may be in the form of a letter or other certification from
the Title Company or from an insurance broker, surveyor, engineer or other
provider, as to whether (1) such Real Property is a Flood Hazard Property, and
(2) the community in which such Flood Hazard Property is located is
participating in the National Flood Insurance Program, and if such Real Property
is a Flood Hazard Property, evidence that the applicable Credit Party has
obtained flood insurance in respect of such Flood Hazard Property to the extent
required under the applicable regulations of the Board of Governors of the
Federal Reserve System;

 

(v) a survey, in form and substance reasonably satisfactory to the
Administrative Agent, of such Real Property, certified in a manner satisfactory
to the Administrative Agent by a licensed professional surveyor reasonably
satisfactory to the Administrative Agent;

 



94

 

 

(vi) a certificate of the Borrower identifying any Phase I, Phase II or other
environmental report received in draft or final form by any Credit Party during
the five year period prior to the date of execution of the Mortgage relating to
such Real Property and/or the operations conducted therefrom, or stating that no
such draft or final form reports have been requested or received by any Credit
Party (or its counsel), together with true and correct copies of all such
environmental reports so listed (in draft form, if not finalized); and all such
environmental reports shall be satisfactory in form and substance to the
Administrative Agent;

 

(vii) an opinion of local counsel admitted to practice in the jurisdiction in
which such Real Property is located, reasonably satisfactory in form and
substance to the Administrative Agent, as to the validity and effectiveness of
such Mortgage as a lien on such Real Property encumbered thereby, and covering
such other matters of law in connection with the execution, delivery, recording
and enforcement of such Mortgage as the Administrative Agent may reasonably
request; and

 

(viii) upon request of the Administrative Agent and/or the Lenders, the
Administrative Agent shall have received appraisals, reasonably satisfactory in
form and substance to the Administrative Agent and each Lender, dated not more
than 60 days prior to the date of execution of each Mortgage and addressed to
the Administrative Agent and the Lenders or accompanied by a separate letter
indicating that the Administrative Agent and the Lenders may rely thereon, from
one or more nationally recognized appraisal firms, reasonably satisfactory to
the Administrative Agent, covering (i) the Real Properties, and (ii) all other
tangible property, plant and equipment owned by Holdings, the Borrower or any of
its Subsidiaries, that is to be subjected to the Lien of the Security Agreement
and is located at any plant or facility owned or leased by Holdings, the
Borrower or any of its Subsidiaries in the United States of America, which
appraisals shall set forth (A) the “fair market value” of such property (i.e.,
the amount at which such property would equitably exchange between a willing
buyer and a willing seller, neither being under a compulsion and both having
reasonable knowledge of all relevant facts on the premise that such property
will continue in its present use as part of an ongoing business enterprise), (B)
the “orderly disposal value” of such property (i.e., the amount that may be
realized through a forced sale disposal of such property when a reasonable time
to find a buyer is allowed), and (C) the “forced liquidation value” of such
property (i.e., the amount that may be realized through an immediate forced sale
disposal of such property), in each case as determined in accordance with sound
appraisal standards.

 

(d) Taxes. The Credit Parties shall have paid or caused to be paid all costs and
expenses payable in connection with all of the actions set forth in Section
6.10(c), including but not limited to (A) all mortgage, intangibles or similar
taxes or fees, however characterized, payable in respect of this Agreement, the
execution and delivery of the Notes, any of the Mortgages or any of the other
Loan Documents or the recording of any of the same or any other documents
related thereto; and (B) all expenses and premiums of the Title Company in
connection with the issuance of such policy or policies of title insurance and
to all costs and expenses required for the recording of the Mortgages or any
other Loan Documents or any other related documents in the appropriate public
records.

 

(e) Landlord/Mortgagee/Bailee Waivers. The Credit Parties will use commercially
reasonable efforts upon request of the Administrative Agent to obtain, and will
maintain in effect, Landlord’s Agreements on any Real Property (i) on which any
items of Collateral are located, provided that the Credit Parties shall not be
required to deliver Landlord Agreements for those locations at which the value
of the Collateral (excluding any inventory which has been sold and is in the
process of being delivered to customers) located thereon is no more than
$1,000,000 in the aggregate for all locations for which Landlord’s Agreements
have not been obtained, (ii) that functions as the chief executive office for
any Credit Party or (iii) at which books and records of any Credit Party are
located, in each case in form and substance reasonably acceptable to the
Administrative Agent.

 



95

 

 

(f) Further Assurances. (i) The Credit Parties will, and will cause each of
their respective Subsidiaries to, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Administrative Agent from time
to time such conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Administrative Agent may reasonably require, including any
documents, instruments and filings required by the Assignment of Claims Act of
1940. If at any time the Administrative Agent determines, based on applicable
law, that all applicable taxes (including, without limitation, mortgage
recording taxes or similar charges) were not paid in connection with the
recordation of any mortgage or deed of trust, the Borrower shall promptly pay
the same upon demand.

 

(ii) The Borrower will provide to the Administrative Agent and the Lenders (A)
confirmation of the accuracy of the information regarding Beneficial Owners
provided to the Administrative Agent and the Lenders, (B) updates with respect
to the information regarding Beneficial Owners, including, without limitation,
updates to any complete legal name, address of residence, date of birth, social
security number and/or tax identification number, in form and substance
acceptable to the Administrative Agent and the Lenders, when such information
has changed or when the individual(s) to be identified as a Beneficial Owner
have changed and (C) such other information and documentation as may reasonably
be requested by the Administrative Agent or any Lender from time to time for
purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent or such Lender to
comply therewith.

 

Section 6.11 Control Agreements. Subject to Section 6.16, the Credit Parties
will take commercially reasonable efforts to enter into, and will maintain in
effect, Control Agreements with respect to each deposit account (excluding
deposit accounts with no more than a $100,000 individually or $500,000 in the
aggregate for all such accounts balance in the aggregate at any given time and
any Excluded Accounts) and lock-box account maintained by the Credit Parties
after the Closing Date. Each such Control Agreement shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

Section 6.12 Senior Debt. The Obligations shall, and the Credit Parties shall
take all necessary action to ensure that the Obligations shall, at all times
rank (a) at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior Secured Indebtedness of the Credit
Parties and (b) prior in right of payment, to the extent set forth in the
applicable subordination agreement, to the Subordinated Indebtedness.

 

Section 6.13 Use of Proceeds. The Borrower will use the proceeds of the Term
Loans on the Closing Date to consummate the Transactions including the payments
of fees and expenses in connection with the Transactions and for working capital
needs and for other general corporate purposes and for any other purpose not
prohibited under the Loan Documents. The Borrower will use the proceeds of the
Revolving Facility and LC Issuances (i) to consummate the Transactions, (ii) to
provide working capital to Holdings, the Borrower and its Subsidiaries
(including to replace or provide credit support for any existing letters of
credit), (iii) to provide funds for other general corporate purposes of
Holdings, the Borrower and its Subsidiaries (including Permitted Acquisitions
and Investments), (iv) to fund certain fees and expenses relating thereto, and
(v) to finance any transaction not prohibited hereby.

 

Section 6.14 Lender Meetings. The Credit Parties will, upon the request of the
Administrative Agent or the Required Lenders, participate in a meeting of the
Administrative Agent and the Lenders once during each fiscal year to be held, at
the election of the Borrower, virtually or at the Borrower’s corporate offices
(or at such other location as may be agreed to by the Borrower and
Administrative Agent) at such time as may be agreed to by the Borrower and the
Administrative Agent.

 



96

 

 

Section 6.15 Cash Management. Subject to Section 6.16, the Credit Parties will
cause their primary cash and treasury management services and accounts to be
maintained at all times at KeyBank National Association or its Affiliates;
provided that this section shall not prohibit the Credit Parties from using any
other Lenders for their other cash and treasury management services and
accounts.

 

Section 6.16 Post-Closing Obligations. The Borrower will cause to be delivered
or performed the documents and other agreements and actions listed on Schedule
6.16 within the time frame specified on therein.

 

Section 6.17 Flood Insurance Matters. The parties hereto acknowledge and agree
that notwithstanding anything herein to the contrary, (x) the signing of any
Mortgage with respect to any Real Property that is required to be subject to a
Mortgage hereunder, or (y) if there is any Mortgaged Real Property, any
increase, extension, or renewal of any of the Loans or Commitments (including
any Incremental Term Loan Commitments and Incremental Revolving Credit
Commitments, but excluding (a) any Continuation or Conversion of Borrowings, (b)
the making of any Revolving Loans or Swing Loans or (c) the issuance, renewal or
extension of Letters of Credit) shall be subject to (and conditioned upon): (i)
the prior delivery of all “life of loan” flood zone determination
certifications, acknowledgements and evidence of flood insurance and other
flood-related documentation with respect to such Mortgaged Property reasonably
sufficient to evidence compliance with flood insurance laws and (ii) the earlier
to occur of (A) the date that occurs thirty (30) days after the Administrative
Agent has delivered the documentation set forth in clause (i) of this Section to
the Lenders (which may be delivered electronically) or (B) the Administrative
Agent’s receipt of written confirmation from each of the Lenders that flood
insurance due diligence and flood insurance compliance has been completed by
such Lender (such written confirmation not to be unreasonably withheld,
conditioned or delayed).

 

ARTICLE VII

NEGATIVE COVENANTS

 

Each of Holdings, the Borrower and the Subsidiaries hereby covenants and agrees
that on the Closing Date and thereafter for so long as this Agreement is in
effect and until such time as the Commitments have been terminated, no Notes
remain outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Loan Documents (other than
contingent obligations for which no claim has been made), have been paid in full
as follows:

 

Section 7.01 Changes in Business. No Credit Party nor any of its Subsidiaries
will engage in any business other than the businesses engaged in by the Credit
Parties and its Subsidiaries on the Closing Date and any other business
reasonably related, complimentary or ancillary thereto.

 

Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, Statutory
Divisions, etc. No Credit Party will, nor will any Credit Party permit any of
its Subsidiaries to, (i) wind up, liquidate or dissolve its affairs, (ii) enter
into any transaction of merger or consolidation, (iii) make or otherwise effect
any Acquisition, (iv) make or otherwise effect any Asset Sale, (v) consummate a
statutory division or (vi) agree to do any of the foregoing at any future time,
except that each of the following shall be permitted:

 

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Guarantor (other than Holdings), provided that the surviving or
continuing or resulting Person is a Guarantor; (iii) any foreign Subsidiary of
the Borrower that is not a Credit Party with or into any other foreign
Subsidiary of the Borrower; or (iv) any Domestic Subsidiary that is not a Credit
Party into any other Domestic Subsidiary that is not a Credit Party;

 



97

 

 

(b) any Asset Sale by (i) the Borrower to any other Credit Party, (ii) any
Subsidiary of the Borrower to any Credit Party (in the case of an Asset Sale by
a Subsidiary that is not a Credit Party to a Credit Party, for not more than
fair market value), (iii) any foreign Subsidiary of the Borrower that is not a
Credit Party to any other foreign Subsidiary of the Borrower; or (iv) any
Domestic Subsidiary that is not a Credit Party to any other Domestic Subsidiary
that is not a Credit Party;

 

(c) any transaction permitted pursuant to Section 7.05;

 

(d) Asset Sales or other dispositions not to exceed $1,000,000 in any Fiscal
Year, so long as (i) at the time of such Asset Sale or disposition, no Default
or Event of Default exists and (ii) the consideration for each such Asset Sale
or disposition represents fair value;

 

(e) the Borrower or any of its Subsidiaries may consummate any Asset Sale or
other disposition, provided that (i) the consideration for each such Asset Sale
represents fair value and at least 75% of such consideration consists of cash or
Cash Equivalents; (ii) at the time of and immediately after giving effect to
such Asset Sale or disposition, no Default or Event of Default has occurred and
is continuing, or would result from consummation of such transaction; and (iii)
the aggregate amount of all such Asset Sales made pursuant to this clause (e) in
any fiscal year shall not exceed $5,000,000; provided that, this subclause (iii)
shall not apply if the Consolidated Net Leverage Ratio as of the most recent
date on which a Compliance Certificate was delivered pursuant to Section 6.01(c)
was, and will be after giving pro forma effect to such Asset Sale, less than or
equal to 1.00 to 1.00;

 

(f) Asset Sales resulting from an Events of Loss; provided that the Net Cash
Proceeds received by Holdings, the Borrower or a Subsidiary are applied to
prepay Loans to the extent required by Section 2.13(c);

 

(g) the Borrower or any Subsidiary may make any Acquisition that is a Permitted
Acquisition, provided that all of the conditions contained in the definition of
the term Permitted Acquisition are satisfied;

 

(h) a sale, exchange or other disposition of Investments in cash or Cash
Equivalents;

 

(i) any Restricted Payment that is permitted to be made, and is made, pursuant
to Section 7.06;

 

(j) the creation of any Lien permitted under this Agreement;

 

(k) [reserved];

 

(l) the lease, assignment, license, sublicense or sublease of any real or
personal property in the ordinary course of business;

 



98

 

 

(m) non-exclusive or revocable licenses, sublicenses or cross-licenses of
intellectual property, other intellectual property rights or other general
intangibles in the ordinary course of business;

 

(n) the surrender or waiver of obligations of trade creditors or customers or
other contract rights that were incurred in the ordinary course of business of
Borrower or any Subsidiary of Borrower, including pursuant to any plan of
reorganization or similar arrangement, upon the bankruptcy or insolvency of any
trade creditor or customer or compromise, settlement, release or surrender of a
contract, tort or other litigation claim, arbitration or other disputes;

 

(o) to the extent allowable under Section 1031 of the Code, any exchange of like
property for use in a similar business; and

 

(p) the disposition assets acquired pursuant to any permitted Investment,
provided that, (A) such assets are not used or useful to the core or principal
business of Borrower and its Subsidiaries, (B) such disposition occurs 180-days
after the acquisition thereof, (C) the Borrower of such Subsidiary provides
written notice to the Administrative Agent promptly after such Acquisition
indicating the intention to dispose of such non-core assets and (D) no Default
or Event of Default exists.

 

Section 7.03 Liens. No Credit Party will, nor will any Credit Party permit its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of such Credit Party or such
Subsidiary whether now owned or hereafter acquired, except that the foregoing
shall not apply to:

 

(a) any Standard Permitted Lien;

 

(b) Liens in existence on the Closing Date that are listed on Schedule 7.03
hereto and any renewals or extensions, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.04(b), and (iii) the direct or any
contingent obligor with respect thereto is not changed;

 

(c) Liens (i) that are placed upon fixed or capital assets acquired, constructed
or improved by the Credit Parties or any of their respective Subsidiaries,
provided that (A) such Liens only secure Indebtedness permitted by Section
7.04(c), (B) such Liens and the Indebtedness secured thereby are incurred prior
to or within 120 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets; and (D) such Liens shall not apply to any other property or assets of
the Credit Parties or any of their respective Subsidiaries; or (ii) arising out
of the refinancing, extension, renewal or refunding of any Indebtedness secured
by any such Liens, provided that the principal amount of such Indebtedness is
not increased and such Indebtedness is not secured by any additional assets;

 

(d) any Lien granted to the Administrative Agent securing any of the Obligations
or any other Indebtedness of the Credit Parties under the Loan Documents or any
Indebtedness under any Designated Hedge Agreement;

 

(e) [reserved];

 

(f) Liens on assets of Non-Credit Parties securing Indebtedness permitted by
Section 7.04(k);

 



99

 

 

(g) Liens securing Indebtedness permitted to be incurred pursuant to Section
7.04(n); provided that (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Subsidiary; (ii) in the case of either (x)
any assets acquired by a Credit Party (or a Person who is required to be a
Credit Party under the terms hereof) or (y) any Person acquired that is a Credit
Party or is required to become a Credit Party under the terms hereof, such Liens
are not “blanket” or “all asset” Liens and (iii) such Liens do not extend to any
assets other than the assets of the acquired Person; and

 

(h) other Liens on assets of the Borrower and its Subsidiaries not to exceed
$3,000,000 at any one time.

 

Section 7.04 Indebtedness. No Credit Party will, nor will any Credit Party
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness of the Credit Parties or any of their respective
Subsidiaries, except:

 

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

 

(b) the Indebtedness set forth on Schedule 7.04 hereto, and any Permitted
Refinancing thereof;

 

(c) (i) Indebtedness consisting of Capitalized Lease Obligations of the Credit
Parties and their Subsidiaries, (ii) Indebtedness secured by a Lien referred to
in Section 7.03(c), (iii) Purchase Money Indebtedness, and (iv) any Permitted
Refinancing thereof, provided the aggregate outstanding principal amount (using
Capitalized Lease Obligations in lieu of principal amount, in the case of any
Capital Lease) of Indebtedness permitted by this subpart (c) shall not exceed
$10,000,000 at any time;

 

(d) any intercompany loans (i) made by the Borrower or any Subsidiary of the
Borrower to any Credit Party (other than Holdings), (ii) made by any Non-Credit
Party to any other Non-Credit Party, and (iii) any other intercompany loans
permitted by Section 7.05(i); provided, that any intercompany loan between a
Credit Party and a Non-Credit Party shall be subject to the Intercompany
Subordination Agreement;

 

(e) Indebtedness of the Borrower and its Subsidiaries under Hedge Agreements,
provided such Hedge Agreements have been entered into in the ordinary course of
business and not for speculative purposes;

 

(f) Indebtedness constituting Guaranty Obligations permitted by Section 7.05;

 

(g) Indebtedness incurred in favor of insurance companies (or their financing
affiliates) in connection with the financing of insurance premiums in the
ordinary course of business;

 

(h) Indebtedness in respect of cash management obligations and netting services,
overdraft protections, employee credit card programs, automatic clearinghouse
arrangements and similar arrangements, in each case in connection with deposit
accounts or arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business;

 

(i) obligations in respect of surety, stay, customs and appeal bonds, bid or
performance bonds and performance and completion guaranties and obligations of a
like nature (including letters of credit-related thereto), worker’s compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance obligations, trade contracts, governmental
contracts and leases, in each case incurred in the ordinary course of business
and not in connection with the borrowing of money;

 



100

 

 

(j) to the extent constituting Indebtedness, deposits and advance payments
received from customers in the ordinary course of business consistent with past
practices;

 

(k) Indebtedness of Non-Credit Parties not to exceed $3,000,000 any time
outstanding;

 

(l) additional Indebtedness of the Borrower or any of its Subsidiaries,
including in connection with the issuance of letters of credit, to the extent
not permitted by any of the foregoing clauses, provided that the aggregate
outstanding principal amount of all such Indebtedness does not exceed $3,000,000
at any time; provided, further, that to the extent such Indebtedness is secured,
such Lien shall only apply to Cash Collateral;

 

(m) Indebtedness in respect of indemnification, purchase price adjustments or
Permitted Earnouts incurred by Holdings, the Borrower or any of their respective
Subsidiaries in a Permitted Acquisition or other Investment permitted by Section
7.05 under agreements which provide for indemnification, the adjustment of the
purchase price or for similar adjustments; provided, however, that with respect
to any Permitted Earnout, shall be subject to a subordination agreement
reasonably satisfactory to the Administrative Agent, including without
limitation, payment restrictions to the extent required pursuant to the terms of
this Agreement;

 

(n) so long as no Default or Event of Default exists or would result therefrom,
Indebtedness of a Person or Indebtedness attaching to assets of a Person that,
in either case, becomes a Subsidiary (or is merged or consolidated with or into
the Borrower or a Subsidiary thereof) or Indebtedness attaching to assets that
are acquired by the Borrower or any Subsidiary thereof (including any
Indebtedness assumed by the Borrower or any Subsidiary thereof in connection
with any acquisition of any assets or Person), in each case after the Closing
Date as the result of a Permitted Acquisition or other Investment permitted by
Section 7.05 to the extent existing at the time of such Permitted Acquisition or
other Investment and any Permitted Refinancing thereof (or successive Permitted
Refinancings thereof); provided that (i) such Indebtedness is not incurred in
contemplation of such Permitted Acquisition or other Investment, (ii) on the
date of determination, immediately after giving effect to such incurrence or
assumption of Indebtedness in connection therewith and the related acquisition
or similar Investment, the Borrower and its Subsidiaries shall be in Pro Forma
Compliance with the applicable maximum Consolidated Net Leverage Ratio set forth
in Section 7.07(a) as of the most recent date on which a Compliance Certificate
was delivered pursuant to Section 6.01(c) (or, prior to the first delivery
thereof, compliance to be determined on the basis of the most recent financial
statements delivered prior to the Closing Date), the aggregate principal amount
of any Indebtedness assumed pursuant to this Section 7.02(n) by a (x) Subsidiary
that will become a Credit Party pursuant to Section 6.10 shall not exceed
$5,000,000 at any time outstanding, and (y) Subsidiary that is not a Credit
Party (or is not required to become a Credit Party under Section 6.10) shall not
exceed $3,000,000 at any time outstanding;

 

(o) Indebtedness pursuant to the Tax Receivables Agreement; and

 

(p) Indebtedness in respect of any Seller Note; provided, however, that with
respect to any Seller Note, shall be subject to a subordination agreement
reasonably satisfactory to the Administrative Agent, including without
limitation, payment restrictions to the extent required pursuant to the terms of
this Agreement.

 



101

 

 

Section 7.05 Investments and Guaranty Obligations. No Credit Party will, nor
will any Credit Party permit any of its Subsidiaries to, directly or indirectly,
(i) make or commit to make any Investment or (ii) be or become obligated under
any Guaranty Obligations, except:

 

(a) Investments by the Borrower or any of its Subsidiaries in cash and Cash
Equivalents;

 

(b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

 

(c) the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

 

(d) any Permitted Creditor Investment;

 

(e) loans and advances to employees for business-related travel expenses, moving
expenses, costs of replacement homes, business machines or supplies, automobiles
and other similar expenses, in each case incurred in the ordinary course of
business, provided the aggregate outstanding amount of all such loans and
advances shall not exceed $1,000,000 at any time;

 

(f) Investments existing as of the Closing Date and described on Schedule 7.05
hereto;

 

(g) any Guaranty Obligations of the Credit Parties or any of their respective
Subsidiaries in favor of the Administrative Agent, each LC Issuer and the
Lenders and any other benefited creditors under any Designated Hedge Agreements
or with respect to Designated Bank Services Obligations pursuant to the Loan
Documents;

 

(h) Investments of the Borrower and its Subsidiaries in Hedge Agreements
permitted to be entered into pursuant to this Agreement;

 

(i) Investments of the Borrower or any Subsidiary in any other Subsidiaries;
provided that, loans and investments by a Credit Party to or in a Non-Credit
Party made on or after the Closing Date (A) shall not exceed at any time, in the
aggregate amount of  $3,000,000, and (B) such loans and investments are subject
to the Intercompany Subordination Agreement;

 

(j) the Acquisitions permitted by Section 7.02(g);

 

(k) any Guaranty Obligation incurred by any Credit Party with respect to
Indebtedness of another Credit Party that is permitted by Section 7.04;

 

(l) other Investments by the Borrower or any Subsidiary of the Borrower in any
other Person made after the Closing Date and not otherwise permitted pursuant to
this Section 7.05, provided that (i) at the time of making any such Investment
no Default or Event of Default shall have occurred and be continuing, or would
result therefrom, and (ii) the maximum cumulative amount of all such Investments
that are so made pursuant to this subpart and outstanding at any time shall not
exceed an aggregate amount of $3,000,000, taking into account the repayment of
any loans or advances comprising such Investments;

 

(m) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business;

 



102

 

 

(n) promissory notes and other non-cash consideration received in connection
with Asset Sale permitted by Section 7.02;

 

(o) Investments in the ordinary course of business, consisting of (i)
endorsements for collection or deposit, (ii) customary trade arrangements with
customers, (iii) customary trade arrangements with vendors and suppliers in an
aggregate outstanding amount not in excess of $3,000,000, (iv) advances of
payroll payments to employees or other advances of salaries or compensation
(including advances against commissions) to employees and sales representatives
and (v) Investments maintained in connection with any Credit Party’s deferred
compensation plan;

 

(p) [reserved];

 

(q) Investments held by a Person that is acquired and becomes a Subsidiary after
the Closing Date and in accordance with this Section 7.05 and/or Section 7.02,
as applicable, to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation, and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;

 

(r) so long as (x) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) the Borrower is in pro forma covenant
compliance with the financial covenants set forth in Section 7.07 (it being
understood that the Consolidated Net Leverage Ratio permitted at the time by
Section 7.07(a) shall be deemed to be 0.50x less than the ratio actually
provided for in Section 7.07(a) at such time), and (z) immediately after giving
effect to such Investment, the Credit Parties’ unrestricted cash and Cash
Equivalents shall be no less than $10,000,000, Investments made with the
portion, if any, of the Available Amount on the date that the Borrower elects to
apply all or a portion thereof to this Section 7.05(r);

 

(s) Investments to the extent that payment for such Investments is made by the
issuance of Equity Interests (other than Disqualified Equity Interests) of
Holdings; and

 

(t) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, other Investments if immediately after
giving effect thereto, the Consolidated Net Leverage Ratio, on a pro forma
basis, as of the most recent date on which a Compliance Certificate was
delivered pursuant to Section 6.01(c) (or, prior to the first delivery thereof,
compliance to be determined on the basis of the most recent financial statements
delivered prior to the Closing Date), shall be less than 1.00 to 1.00.

 

Section 7.06 Restricted Payments. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

 

(a) Holdings, the Borrower or any of its Subsidiaries may declare and pay or
make Capital Distributions that are payable solely in additional shares of its
common stock (or warrants, options or other rights to acquire additional shares
of its common stock);

 

(b) (i) any Subsidiary of the Borrower may declare and pay or make Capital
Distributions to the Borrower or any Guarantor, and (ii) any Non-Credit Party
may declare and pay or make Capital Distributions to any other Non-Credit Party,
the Borrower or any Guarantor;

 



103

 

 

(c) Restricted Payments so long as after giving pro forma effect thereto, (i) no
Default or Event of Default exists or will exist, (ii) as of the last Testing
Period for which financial statements were delivered pursuant to Section 6.01(a)
or (b) hereto, the Borrower is in pro forma compliance with the financial
covenants contained in Section 7.07 hereto, (iii) the availability under the
Revolving Credit Facility plus the unrestricted cash and Cash Equivalents of the
Borrower and the other Credit Parties is greater than $20,000,000, and (iv) the
aggregate amount under this clause (c) shall not exceed $5,000,000 per fiscal
year;

 

(d) tax distributions in accordance with the Organizational Documents in effect
as of the date hereof or as modified with the approval of the Required Lenders;

 

(e) Borrower or any Subsidiary may make Restricted Payments to Holdings
(including by making payments on behalf of Holdings):

 

(i) the proceeds of which shall be used by Holdings promptly after the receipt
thereof to pay its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, plus any reasonable and customary indemnification claims made by
directors, officers or employees of Holdings; and

 

(ii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the proceeds of which will be used by
Holdings to repurchase, retire or otherwise acquire the Series B shares
outstanding as of the Closing Date from the Series B Holders;

 

(f) the Borrower may make payments on Subordinated Indebtedness, in an aggregate
amount not to exceed an amount equal to the portion, if any, of the Available
Amount on the date Borrower elects to apply this to Section 7.06(f); provided
that, in the case of this Section 7.06(f), (A) immediately before and after
giving effect to any such Restricted Payment, no Default or Event of Default
shall have occurred and be continuing, (B) the Borrower is in pro forma covenant
compliance with the financial covenants set forth in Section 7.07 (it being
understood that the Consolidated Net Leverage Ratio permitted at the time by
Section 7.07(a) shall be deemed to be 1.0x less than the ratio actually provided
for in Section 7.07(a) at such time), and (C) immediately after giving effect to
such Restricted Payment, the Credit Parties’ unrestricted cash and Cash
Equivalents shall be no less than $10,000,000;

 

(g) Holdings and any Subsidiary may pay cash in lieu of fractional shares in
connection with any dividend, split or combination of its Equity Interests or
any Permitted Acquisition (or similar Investment permitted by Section 7.05);

 

(h) the payment of dividends and distributions within forty five (45) days after
the date of declaration thereof, if at the date of declaration of such payment,
such payment would otherwise be permitted pursuant to this Section 7.06; and

 

(i) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may make payments with
respect to Permitted Earnouts, Seller Notes and/or junior lien Indebtedness
incurred pursuant to Section 7.03(n) if immediately prior to and immediately
after giving effect thereto, (x) the Consolidated Net Leverage Ratio, on a pro
forma basis, as of the most recent date on which a Compliance Certificate was
delivered pursuant to Section 6.01(c) (or, prior to the first delivery thereof,
compliance to be determined on the basis of the most recent financial statements
delivered prior to the Closing Date), shall be less than 1.00 to 1.00 and (y)
the availability under the Revolving Credit Facility plus the unrestricted cash
and Cash Equivalents of the Borrower and the other Credit Parties is greater
than $20,000,000.

 



104

 

 

Section 7.07 Financial Covenants.

 

(a) Consolidated Net Leverage Ratio. The Credit Parties will not permit the
Consolidated Net Leverage Ratio of the Credit Parties and their Subsidiaries as
of any date set forth below to be greater than the maximum ratio set forth in
the table below opposite such date; provided that, upon written notice of the
Borrower to the Administrative Agent and the Lenders of a Material Acquisition,
for the twelve month period starting as of the date of such Material
Acquisition, the Consolidated Net Leverage Ratio shall not exceed the then
applicable Consolidated Net Leverage Ratio as set forth below plus 0.25 as of
the last day of any fiscal quarter ending during such twelve month period.

 

 

Quarter Ending

  Consolidated Total
Net Leverage Ratio December 31, 2020  3.00 to 1.00 March 31, 2021  3.00 to 1.00
June 30, 2021  3.00 to 1.00 September 30, 2021  3.00 to 1.00 December 31, 2021 
2.50 to 1.00 March 31, 2022  2.50 to 1.00 June 30, 2022  2.50 to 1.00 September
30, 2022  2.50 to 1.00 December 31, 2022 and each Fiscal Quarter ending
thereafter  2.00 to 1.00

 

(b) Fixed Charge Coverage Ratio. The Credit Parties will not permit as of the
last day of any fiscal quarter the Fixed Charge Coverage Ratio of the Credit
Parties and their Subsidiaries to be less than 2.00 to 1.00.

 

Section 7.08 Limitation on Certain Restrictive Agreements. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other agreement, restriction or arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party or any of their respective Subsidiaries to create, incur or suffer to
exist any Lien upon any of its property or assets as security for Indebtedness,
or (b) the ability of any such Credit Party or any such Subsidiary to make
Capital Distributions or any other interest or participation in its profits
owned by any Credit Party or any Subsidiary, or pay any Indebtedness owed to any
Credit Party or any Subsidiary, or to make loans or advances to any Credit Party
or any Subsidiary, or transfer any of its property or assets to any Credit Party
or any Subsidiary, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Loan Documents, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (iv) customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (v)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 7.03(c), (vi) customary restrictions
under any agreement or instrument governing any of the Indebtedness of a Credit
Party permitted pursuant to Section 7.04, (vii) restrictions affecting any
Non-Credit Party under any agreement or instrument governing any Indebtedness of
such Non-Credit Party permitted pursuant to Section 7.04, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, (viii) any document relating to Indebtedness secured by a Lien
permitted by Section 7.03, insofar as the provisions thereof limit grants of
junior liens on the assets securing such Indebtedness, (ix) any Operating Lease
or Capital Lease, insofar as the provisions thereof limit grants of a security
interest in, or other assignments of, the related leasehold interest to any
other Person, and (x) any restrictions existing at the time any Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower.

 



105

 

 

Section 7.09 Transactions with Affiliates. No Credit Party will, nor will any
Credit Party permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate (other than, in the case of the
Borrower, any Subsidiary, and in the case of a Subsidiary, the Borrower or
another Subsidiary) other than (a) in the ordinary course of business of and
pursuant to the reasonable requirements of such Credit Party’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Credit Party or such Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, (b) Restricted
Payments permitted under Section 7.06, (c) Investments permitted under Section
7.05 (excluding provisions thereof generally permitting transactions permitted
by this Section 7.09), (d) transactions pursuant to agreements in existence on
the Closing Date and set forth on Schedule 7.09 or any amendment to any such
agreement to the extent such amendment is not adverse, taken as a whole, to the
Lenders in any material respect, (e) any issuance of Equity Interests in
Holdings or other payments, awards or grants in cash, securities, Equity
Interests in Holdings or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans in the ordinary course of
business approved by the board of directors (or other similar governing body) of
Holdings and (f) transactions in which the Borrower or any Subsidiary thereof,
as the case may be, delivers to the Administrative Agent a letter from an
accounting, appraisal, investment banking firm or consultant of nationally
recognized standing that is, in the good faith judgment of the Borrower,
qualified to perform the task for which it has been engaged and that is
independent of the Borrower and its Affiliates stating that such transaction is
fair to the Borrower or such Subsidiary from a financial point of view or meets
the requirements of clause (a) of this Section 7.09

 

Section 7.10 Modification of Certain Agreements. Without the prior written
consent of the Required Lenders, no Credit Party will amend, modify, supplement,
waive or otherwise change, or consent or agree to any amendment, modification,
supplement, waiver or other change to, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in:

 

(a) any Subordinated Debt Document (other than in accordance with the terms of
any applicable subordination agreement and other than any amendment,
modification, supplement, waiver or other change for which no fee is payable to
the holders of the Subordinated Indebtedness and that (i)  extends the maturity
or reduces the amount of any repayment, prepayment or redemption of the
principal of such Subordinated Indebtedness, (ii)  reduces the rate or extends
any date for payment of interest, premium (if any) or fees payable on such
Subordinated Indebtedness or (iii) makes the covenants, events of default or
remedies in such Subordinated Debt Documents less restrictive on any applicable
Credit Party);

 

(b) any of the terms of any preferred Equity Interests of the Credit Parties
(other than in accordance with the terms of any applicable subordination
agreement and other than any such amendment, modification, supplement, waiver or
other change for which no fee is payable to the holders of such preferred stock
and that (i)  extends the scheduled redemption date or reduces the amount of any
scheduled redemption payment or (ii)  reduces the rate or extend any date for
payment of dividends thereon); or

 

(c) any Credit Party’s Organizational Documents, the Tax Receivables Agreement
or the Exchange Agreement, in each case, in any manner materially adverse to the
interests of Administrative Agent and the Lenders.

 



106

 

 

Section 7.11 Anti-Terrorism Laws.

 

(a) No Credit Party nor any of their respective Subsidiaries shall be subject to
or in violation of any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list,
Executive Order No. 13224 or the USA Patriot Act) (including, without
limitation, the Consolidated List of Financial Sanctions Targets maintained by
Her Majesty’s Treasury, the “Consolidated list of persons, groups and entities
subject to EU financial sanctions” maintained by the European Union External
Action Service and the annexes to Regulation (EU) No. 833/2014 (as amended)
maintained by the European Union) that prohibits or limits the conduct of
business with or the receiving of funds, goods or services to or for the benefit
of certain Persons specified therein or that prohibits or limits any Lender or
LC Issuer from making any advance or extension of credit to the Borrower or from
otherwise conducting business with the Borrower or any other Credit Party.

 

(b) The Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture, partner or other Person, (i) to fund any activities
or business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, (ii)
in any other manner that would result in a violation of Sanctions by any Person
or (iii) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws

 

Section 7.12 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31.

 

Section 7.13 Issuance of Disqualified Equity Interests. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, issue or sell any Disqualified
Equity Interests.

 

Section 7.14 Business of Holdings. Holdings shall not engage in any business
activities or have any material assets or liabilities other than (a) its
ownership of the Equity Interests of the Borrower and assets and liabilities
incidental to its function as a holding company, including its liabilities under
any guaranty of Indebtedness permitted by Section 7.04, and pursuant to the
Guarantee and Collateral Agreement and any other Loan Document; (b) maintaining
its corporate existence; (c) participating in tax, accounting and other
administrative activities (including preparing reports and financial
statements); (d) compliance with applicable law; (e) obligations and activities
incidental to the business or activities described in the foregoing clauses (a)
through (d), including providing indemnification of officers, directors,
shareholders and employees.

 

Section 7.15 Maximum Limited Capital Expenditures. Holdings and Subsidiaries
will not make or incur Limited Capital Expenditures in any fiscal year indicated
below in an aggregate amount in excess of the corresponding amount set forth
below opposite such fiscal year:

 

 

Fiscal Year

  Capital Expenditure
Amount  Fiscal year ending December 31, 2020  $19,000,000  Fiscal year ending
December 31, 2021  $26,500,000  Fiscal year ending December 31, 2022 
$12,200,000  Fiscal year ending December 31, 2023  $20,300,000  Fiscal year
ending December 31, 2024  $8,300,000 

 



107

 

 

; provided, however, that (i) if the aggregate amount of Limited Capital
Expenditures made in any fiscal year shall be less than the maximum amount of
Limited Capital Expenditures permitted under this Section 7.15 for such fiscal
year (before giving effect to any carryover) then the amount of such shortfall
not exceeding 50% of such maximum amount may, so long as no Default or Event of
Default has occurred and is then continuing, be added to the amount of Limited
Capital Expenditures permitted under this Section 7.15 for the immediately
succeeding (but not any other) fiscal year, and (ii) in determining whether any
amount is available for carryover, the amount expended in any fiscal year shall
first be deemed to be from the amount allocated to such fiscal year (before
giving effect to any carryover); provided further, any Limited Capital
Expenditures made during any fiscal quarter in which the Consolidated Net
Leverage Ratio is less than 0.50 to 1.00 shall not be included in determining
the amount of Limited Capital Expenditures made during such fiscal quarter.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

 

(a) Payments: the Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing, or in the payment of the same becoming due of any interest on the
Loans, any Fees payable under Section 2.11(a) or (e); (ii) default in the
payment within five (5) Business Days after the same becomes due, any Fees
(other than those payable under Section 2.11(a) and (e)) or any other
Obligations; or (iii) fail to Cash Collateralize any Letter of Credit when
required to do so hereunder; or

 

(b) Representations, etc.: any representation, warranty or statement made by the
Borrower or any other Credit Party herein or in any other Loan Document or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect (without
duplication as to any materiality modifiers, qualifications, or limitations
applicable thereto) on the date as of which made, deemed made, or confirmed; or

 

(c) Certain Covenants: the Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in Sections 6.01,
6.05, 6.09, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15 or 6.16 or Article VII of this
Agreement; or

 

(d) Other Covenants: any Credit Party shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days after the
earlier of (i) an Authorized Officer of any Credit Party obtaining knowledge of
such default or (ii) the Borrower receiving written notice of such default from
the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraph); or

 



108

 

 

(e) Cross Default Under Other Agreements; Designated Hedge Agreements: any
Credit Party or any of its Subsidiaries shall (i) default in any payment with
respect to any Material Indebtedness (other than the Obligations), and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness; or (ii)
default in the observance or performance of any agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto (and all grace periods applicable to
such observance, performance or condition shall have expired), or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause any such Material Indebtedness to become due prior to its stated maturity;
or any such Material Indebtedness of any Credit Party or any of its Subsidiaries
shall be declared to be due and payable, or shall be required to be prepaid
(other than by a regularly scheduled required prepayment or redemption, prior to
the stated maturity thereof); or (iii) without limitation of the foregoing
clauses, default in any payment obligation under a Designated Hedge Agreement,
and such default shall continue after the applicable grace period, if any,
specified in such Designated Hedge Agreement or any other agreement or
instrument relating thereto; provided that this clause (e)(ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer or other disposition (including any Event of Loss) of the property or
assets securing such Indebtedness, if such sale, transfer or disposition is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
Indebtedness and such Indebtedness and the related Lien were permitted
hereunder; or

 

(f) Invalidity of Loan Documents: any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or under such Loan Document or satisfaction in full of all
the Obligations, ceases to be in full force and effect; or any Credit Party or
any other Person (other than a Lender, the Administrative Agent or one of their
respective Affiliates) contests in any manner the validity or enforceability of
any provision of any Loan Document; or any Credit Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(g) Invalidity of Liens: any security interest and Lien purported to be created
by any Security Document shall cease to be in full force and effect (other than
in accordance with the terms hereof and thereof) in a material portion of
Collateral covered thereby or shall cease to give the Administrative Agent, for
the benefit of the Secured Creditors, the Liens, rights, powers and privileges
purported to be created and granted under such Security Documents (including a
perfected first priority security interest in and Lien on, all of the Collateral
thereunder (except as otherwise expressly provided in such Security Document))
or shall be asserted by any Credit Party not to be, a valid, perfected, first
priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in or Lien on any Collateral covered
thereby, except (i) to the extent that any such perfection or priority is not
required pursuant to this Agreement or such Security Document, or results from
the failure of the Administrative Agent to maintain possession of possessory
collateral actually delivered to it or to file UCC continuation statements, or
(ii) as to Collateral consisting of real property, to the extent that such
losses are covered by a lender’s title insurance policy and such insurers have
not denied or failed to acknowledge coverage;

 

(h) Judgments: one or more judgments, orders or decrees (or any settlement of
any claim that, if breached, could result in a judgment order or decree) shall
be entered against any Credit Party and/or any of its Subsidiaries involving a
liability (other than a liability covered by insurance, as to which the carrier
has adequate claims paying ability and does not dispute coverage) of $5,000,000
or more in the aggregate for all such judgments, orders, decrees and settlements
for the Credit Parties and their Subsidiaries, and any such judgments or orders
or decrees or settlements shall not have been vacated, discharged or stayed or
bonded pending appeal within 30 days (or such longer period, not in excess of 60
days, during which enforcement thereof, and the filing of any judgment lien, is
effectively stayed or prohibited) from the entry thereof; or

 



109

 

 

(i) Insolvency Event: any Insolvency Event shall occur with respect to any
Credit Party or any of its Subsidiaries; or

 

(j) ERISA: any ERISA Event shall have occurred and either (i) such event or
events could reasonably be expected to have a Material Adverse Effect or (ii)
there shall result from any such event or events the imposition of a Lien; or

 

(k) Change in Control: if there occurs a Change in Control; or

 

(l) [Reserved]; or

 

(m) Environmental: Holdings, the Borrower and its Subsidiaries shall have any
Environmental Liabilities and Costs (other than Environmental Liabilities and
Costs covered by insurance, as to which the carrier has adequate claims paying
ability and has not effectively disclaimed coverage), the payment of which is
reasonably probable and which could reasonably be expected to have a Material
Adverse Effect (after taking into consideration available claims or rights of
recovery that Holdings, the Borrower and its Subsidiaries may have against any
third-party, to the extent reasonably expected to be realized); or

 

(n) Subordinated Affiliate Obligations: any Affiliate of any Credit Party
holding obligations of any Credit Party that are subordinated to the Obligations
shall fail to perform or comply with any of the subordination provisions of any
subordination agreement or other subordination document evidencing or governing
such obligations; or

 

(o) Subordinated Indebtedness: (i)  any of the Obligations for any reason shall
cease to be “Senior Indebtedness” or “Designated Senior Indebtedness” (or any
comparable terms) under, and as defined in, any Subordinated Debt Document, (ii)
any holder of Subordinated Indebtedness that is an Affiliate of any Credit Party
shall fail to perform or comply with any of the subordination provisions of the
Subordinated Debt Document evidencing or governing such Subordinated
Indebtedness, or (iii) the subordination provisions of the documents evidencing
or governing any Subordinated Indebtedness shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness.

 

Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at any
time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower or
any other Credit Party in any manner permitted under applicable law:

 

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

 

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower;

 

(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Borrower to Cash Collateralize all or any
portion of the LC Outstandings; or

 



110

 

 

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

 

provided that, if an Event of Default specified in Section 8.01(i) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

 

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:

 

(i) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

 

(ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

 

(iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

 

(iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements and Designated Banking Services Obligations;

 

(v) fifth, to the Administrative Agent for the benefit of each LC Issuer to Cash
Collateralize the Stated Amount of outstanding Letters of Credit;

 

(vi) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and the
Designated Hedge Creditors, ratably based upon the respective aggregate amounts
of all such Obligations owing to them on such date; and

 

(vii) finally, any remaining surplus after all of the Obligations (other than
contingent obligations for which no claim has been made) have been paid in full,
to the Borrower or to whomsoever shall be lawfully entitled thereto.

 



111

 

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

Section 9.01 Appointment.

 

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent to act as specified herein and in the other Loan Documents, and each such
Lender hereby irrevocably appoints and authorizes KeyBank National Association
as the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
The Administrative Agent agrees to act as Administrative Agent upon the express
conditions contained in this Article. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor any fiduciary relationship with any Lender or LC
Issuer, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against the Administrative Agent. The provisions of this Article IX are solely
for the benefit of the Administrative Agent and the Lenders, and no Credit Party
shall have any rights as a third-party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for the Credit Parties or any of their respective
Subsidiaries.

 

(b) Each Lender hereby further irrevocably authorizes the Administrative Agent
on behalf of and for the benefit of the Lenders, to be the agent for and
representative of the Lenders with respect to the Guaranty, the Security
Agreement, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to (i)
release any Lien (x) encumbering any item of Collateral that is the subject of a
sale or other disposition of assets permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, or (y) upon the termination of the
Commitments and the payment in full (other than contingent indemnification
obligations and unasserted expense reimbursement obligations) of all Obligations
and the expiration or termination of all Letters of Credit (other than those
that have been Cash Collateralized or backstopped), or (ii) release any
Guarantor from the Guaranty, the Security Agreement with respect to which the
Required Lenders (or such other Lenders as may be required to give such consent
under Section 11.12) have otherwise consented.

 

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Guaranty or release the Security Agreement,
it being understood and agreed that all powers, rights and remedies hereunder
may be exercised solely by the Administrative Agent, on behalf of the Lenders in
accordance with the terms hereof and all powers, rights and remedies under the
Loan Documents may be exercised solely by the Administrative Agent, and (ii) in
the event of a foreclosure by the Administrative Agent on any of the Collateral
pursuant to a public or private sale, the Administrative Agent or any Lender may
be the purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent at such sale.

 



112

 

 

(d) Notwithstanding anything to the contrary herein, no Crossover Lender acting
in its capacity as a Lender may make or bring any claim against the
Administrative Agent or any other Lender with respect to the duties and
obligations of such Person under the Loan Documents (other than claims arising
from the failure of the Administrative Agent or any other Lender to make any
payment to such Crossover Lender required to be made by such Person pursuant to
the terms hereof).

 

Section 9.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and not to any Credit Party, any Lender or any other Person
and no Credit Party, Lender or any other Person shall have the rights, directly
or indirectly, as a third party beneficiary or otherwise, against such
sub-agent.

 

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its Related Parties shall be (a) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except for its or such Related Parties’ own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) or (b) responsible in any manner
to any of the Lenders for any recitals, statements, representations or
warranties made by the Credit Parties or any of their respective Subsidiaries or
any of their respective officers contained in this Agreement, any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Loan Document or for any failure of
any Credit Party or any of its officers to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Credit Parties
or any of their respective Subsidiaries. The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Credit Parties or any of their
respective Subsidiaries to the Administrative Agent or any Lender or be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default. In addition, the Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institution. Without limiting the generality of
the foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or participant or prospective Lender
or participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of loans, or
disclosure of confidential information, to, or the restrictions on any exercise
of rights or remedies of, any Disqualified Institution.

 



113

 

 

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or Persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

Section 9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” If the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter
taken, including, without limitation, any review of the affairs of the Credit
Parties or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Credit Parties and their Subsidiaries and made its own decision to make its
Loans hereunder and enter into this Agreement. Each Lender also represents that
it will, independently and without reliance upon the Administrative Agent, or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Credit Parties and their Subsidiaries. The
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Credit Parties and their Subsidiaries that may come into the possession
of the Administrative Agent or any of its Related Parties.

 



114

 

 

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Credit Parties or their respective Subsidiaries, any of their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

 

Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (i) within 10 days after the
Closing Date, and (ii) at such other times as are required under the USA Patriot
Act.

 

Section 9.09 Reimbursement by Lenders. To the extent that the Credit Parties for
any reason fail to indefeasibly pay any amount required under Sections 11.01 and
11.02 to be paid by it, each Lender severally agrees to pay to the
Administrative Agent, each LC Issuer, each Lender, each Arranger and their
respective Related Parties, as the case may be, such Lender’s pro rata share of
the Aggregate Credit Facility Exposure (excluding Swing Loans), determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s pro rata share of the Aggregate Credit Facility Exposure
(excluding Swing Loans) at such time, of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such LC Issuer or such Arranger in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent, such LC Issuer or any such Arranger in connection with
such capacity.  The obligations of the Lenders under this Section are subject to
the provisions of Section 2.07(a).

 

Section 9.10 The Administrative Agent in Individual Capacity. The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
hereunder. With respect to the Loans made by it and all Obligations owing to it,
the Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 



115

 

 

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days’ notice to the Lenders, each LC Issuer
and the Borrower. Any resignation by KeyBank National Association as
Administrative Agent pursuant to this Section 9.11 shall also constitute its
resignation as LC Issuer. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor consented to by the
Borrower at all times other than during the existence of a Default or an Event
of Default (which consent, if applicable, of the Borrower shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and each LC Issuer, appoint a successor Administrative Agent; provided, however,
that if the Administrative Agent shall notify the Borrower and the Lenders that
no such successor is willing to accept such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (i) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or any LC Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and LC Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.02
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Section 9.12 Other Agents. Any Lender identified herein as a syndication agent,
documentation agent, lead arranger, arranger, bookrunner or any other
corresponding title, other than “Administrative Agent,” shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
other Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

 

Section 9.13 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent and each other Lender as agent and
bailee for the purpose of perfecting the security interests in and liens upon
the Collateral in assets that, in accordance with Article 9 of the UCC, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and the Administrative Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Administrative Agent and the Lenders as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or in accordance with the Administrative
Agent’s instructions. Without limiting the generality of the foregoing, each
Lender hereby appoints the Administrative Agent for the purpose of perfecting
the Administrative Agent’s Liens on deposit accounts or securities accounts of
any Credit Party. Each Credit Party by its execution and delivery of this
Agreement hereby consents to the foregoing.

 



116

 

 

Section 9.14 Proof of Claim. The Lenders and the Borrower hereby agree that
after the occurrence of an Event of Default pursuant to Section 8.01(i), in case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the Guarantors, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower or
any of the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and

 

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, administrator,
sequestrator, examiner or other similar official in any such judicial proceeding
is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent and other agents hereunder. Nothing
herein contained shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. Further, nothing
contained in this Section 9.14 shall affect or preclude the ability of any
Lender to (i) file and prove such a claim in the event that the Administrative
Agent has not acted within ten (10) days prior to any applicable bar date and
(ii) require an amendment of the proof of claim to accurately reflect such
Lender’s outstanding Obligations.

 

Section 9.15 Posting of Approved Electronic Communications.

 

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, each Credit Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 



117

 

 

(b) Platform. Each Credit Party further agrees that Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on DebtDomain or a substantially similar electronic transmission system (the
“Platform”).

 

(c) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

 

(d) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

 

(e) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

 

Section 9.16 Credit Bidding. Each Lender hereby irrevocably authorizes the
Administrative Agent, based upon the instruction of the Required Lenders, to
credit bid and purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral at any sale thereof conducted
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
thereof, at any sale thereof conducted under the provisions of the Bankruptcy
Code (including Section 363 of the Bankruptcy Code) or any applicable
bankruptcy, insolvency, reorganization or other similar law (whether domestic or
foreign, and including any Debtor Relief Laws) now or hereafter in effect, or at
any sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with applicable law. 

 



118

 

 

Section 9.17 ERISA.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Plans with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 



119

 

 

Section 9.18 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within ten (10) days after written demand therefor, indemnify
and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 3.02 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.18. The agreements in this Section 9.18 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For purposes of this Section 9.18, the term “Lender” includes
any LC Issuer.

 

Section 9.19 Resignation/Replacement of LC Issuer. Notwithstanding anything to
the contrary contained herein, any LC Issuer or Swing Line Lender may, upon
sixty (60) days’ notice to the Borrower and the Lenders, resign as an LC Issuer
or Swing Line Lender, respectively. For the avoidance of doubt, in the event of
any such resignation of an LC Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor LC Issuer or Swing Line Lender hereunder, provided that no failure by
the Borrower to appoint any such successor shall affect the resignation of the
relevant LC Issuer or the Swing Line Lender, as the case may be. If an LC Issuer
resigns as an LC Issuer, it shall retain all the rights and obligations of an LC
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an LC Issuer and all Obligations with
respect thereto (including the right to require the Lenders to make Loans or
fund risk participations in LC Outstandings). If the Swing Line Lender resigns
as Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Loans made by it and outstanding as
of the effective date of such resignation, including the right to require the
Lenders to make Loans or fund risk participations in outstanding Swing Loans.

 

ARTICLE X

GUARANTY

 

Section 10.01 Guaranty by the Borrower. The Borrower hereby irrevocably and
unconditionally guarantees, for the benefit of the Benefited Creditors, all of
the following (collectively, the “Borrower Guaranteed Obligations”): (a) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any LC Obligor (other than the Borrower) under this
Agreement, (b) any Banking Services Obligations, and (c) all amounts,
indemnities and reimbursement obligations, direct or indirect, contingent or
absolute, of every type or description, and at any time existing owing by
Holdings or any Subsidiary of the Borrower under any Designated Hedge Agreement
or any other document or agreement executed and delivered in connection
therewith to any Designated Hedge Creditor, in each case, other than any
Excluded Swap Obligations with respect to the Borrower, and in all cases under
subparts (a), (b) or (c) above, whether now existing, or hereafter incurred or
arising, including any such interest or other amounts incurred or arising during
the pendency of any bankruptcy, insolvency, reorganization, receivership or
similar proceeding (including any Debtor Relief Law), regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code or under any Debtor Relief Law. Such
guaranty is an absolute, unconditional, present and continuing guaranty of
payment and not of collectibility and is in no way conditioned or contingent
upon any attempt to collect from any Subsidiary or Affiliate of the Borrower, or
any other action, occurrence or circumstance whatsoever. Upon failure by any
Credit Party to pay punctually any of the Borrower Guaranteed Obligations, the
Borrower shall forthwith on demand by the Administrative Agent pay the amount
not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any other applicable agreement or instrument.

 



120

 

 

Section 10.02 Additional Undertaking. As a separate, additional and continuing
obligation, the Borrower unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any Borrower Guaranteed
Obligations not be recoverable from the Borrower under Section 10.01 for any
reason whatsoever (including, without limitation, by reason of any provision of
any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

 

Section 10.03 Guaranty Unconditional. The obligations of the Borrower under this
Article X shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
to the Borrower Guaranteed Obligations under any agreement or instrument, by
operation of law or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement, any Note,
any other Loan Document, or any agreement or instrument evidencing or relating
to any Borrower Guaranteed Obligation;

 

(c) any release, non-perfection or invalidity of any direct or indirect security
for the Borrower Guaranteed Obligations under any agreement or instrument
evidencing or relating to any Borrower Guaranteed Obligations;

 

(d) any change in the corporate existence, structure or ownership of any Credit
Party or other Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding (including any Debtor Relief Law) affecting any Credit Party
or other Subsidiary or its assets or any resulting release or discharge of any
obligation of any Credit Party or other Subsidiary contained in any agreement or
instrument evidencing or relating to any of the Borrower Guaranteed Obligations;

 

(e) the existence of any claim, set-off or other rights that the Borrower may
have at any time against any other Credit Party, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

 

(f) any invalidity or unenforceability relating to or against any other Credit
Party for any reason of any agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, or any provision of applicable law
or regulation purporting to prohibit the payment by any Credit Party of any of
the Borrower Guaranteed Obligations; or

 

(g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the payment in full in cash of all Borrower Guaranteed Obligations.

 



121

 

 

Section 10.04 Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article X shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Borrower Guaranteed Obligations, and all other
amounts payable by the Borrower, any other Credit Party or other Subsidiary,
under the Loan Documents or any other agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations (other than contingent
obligations for which no claim has been made), shall have been paid in full. If
at any time any payment of any of the Borrower Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such Credit Party (including any Debtor Relief
Law), the Borrower’s obligations under this Article with respect to such payment
shall be reinstated at such time as though such payment had been due but not
made at such time.

 

Section 10.05 Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

 

Section 10.06 Subrogation. Until the payment in full of all of the Obligations
(other than contingent obligations for which no claim has been made) and the
termination of the Commitments hereunder, the Borrower shall have no rights, by
operation of law or otherwise, upon making any payment under this Section 10.06
to be subrogated to the rights of the payee against any other Credit Party with
respect to such payment or otherwise to be reimbursed, indemnified or exonerated
by any such Credit Party in respect thereof.

 

Section 10.07 Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party (including any Debtor Relief Law), all such amounts
otherwise subject to acceleration under the terms of any applicable agreement or
instrument evidencing or relating to any of the Borrower Guaranteed Obligations
shall nonetheless be payable by the Borrower under this Article forthwith on
demand by the Administrative Agent.

 

Section 10.08 Keepwell. The Borrower, to the extent it is a Qualified ECP
Guarantor, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by the
Borrower to honor all of its obligations under this Article X in respect of
Designated Hedge Agreements (provided, however, that the Borrower shall only be
liable under this Section 10.08 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.08, or otherwise under this Article X, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of the Borrower under this Section 10.08 shall remain
in full force and effect until payment in full of all of the Obligations and the
termination of the Commitments hereunder. The Borrower intends that this Section
10.08 constitute, and this Section 10.08 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 



122

 

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.01 Payment of Expenses etc. Each Credit Party agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments, including without limitation all out-of-pocket expenses and legal
fees of counsel to the Administrative Agent and the Arrangers (limited to the
reasonable, and documented or invoiced, out-of-pocket fees, disbursements and
other charges of one counsel to the Administrative Agent, the Arrangers, the LC
Issuers and the Lenders taken as a whole, and, if necessary, of one local
counsel in each relevant material jurisdiction and, in the event of any actual
or perceived conflict of interest, one additional counsel in each relevant
jurisdiction for each group of Lenders and Administrative Agent similarly
situated taken as a whole); (ii) all out-of-pocket costs and expenses of the
Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents, including all out-of-pocket expenses and
legal fees of counsel; (iii) all costs and expenses of the Administrative Agent,
the Lenders and their Affiliates in connection with the enforcement of any of
the Loan Documents or the other documents and instruments referred to therein,
including, without limitation, the fees and disbursements of counsel to the
Administrative Agent and the Lenders and limited to the fees, disbursements and
other charges of one counsel to the Administrative Agent and the Lenders taken
as a whole, and, if necessary, of one local counsel in each relevant material
jurisdiction and, in the event of any actual or perceived conflict of interest,
one additional counsel in each relevant jurisdiction for each group of Lenders
and Administrative Agent similarly situated taken as a whole; (iv) any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes; (v) all the actual costs and expenses of creating and
perfecting Liens in favor of the Administrative Agent, for the benefit of
Secured Creditors, including filing and recording fees, expenses and amounts
owed pursuant to Article III, search fees, title insurance premiums and fees,
expenses and disbursements of counsel to the Administrative Agent and of counsel
providing any opinions that the Administrative Agent or the Required Lenders may
request in respect of the Collateral or the Liens created pursuant to the
Security Documents; (vi) all the actual costs and fees, expenses and
disbursements of any auditors, accountants, consultants or appraisers whether
internal or external; and (vii) all the actual costs and expenses (including the
reasonable fees, expenses and disbursements of counsel and of any appraisers,
consultants, advisors and agents employed or retained by the Administrative
Agent and its counsel) in connection with the custody or preservation of any of
the Collateral.

 

Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, each LC Issuer, each Lender, each Arranger and their
respective Related Parties (collectively, the “Indemnitees”) from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses reasonably incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of (i) the entering into and/or
performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document, (ii) the actual or alleged presence of Hazardous Materials in the air,
surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Credit Parties or any of
their respective Subsidiaries, the release, generation, storage, transportation,
handling or disposal of Hazardous Materials at any location, whether or not
owned or operated by the Credit Parties or any of their respective Subsidiaries,
if Holdings, the Borrower or any such Subsidiary could have or is alleged to
have any responsibility in respect thereof, the non-compliance of any such Real
Property with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto or (iii) any
investigation, litigation or other proceeding or any Environmental Claim
asserted against any Credit Party or any of their respective Subsidiaries, in
respect of any such Real Property (whether or not any Indemnitee is a party
thereto and whether or not such proceeding is brought by the Borrower or any
third party) related to any of the foregoing, including, without limitation, the
reasonable documented fees and disbursements of counsel incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
such losses, liabilities, claims, damages or expenses of any Indemnitee to the
extent incurred by reason of the bad faith, material breach of its obligations
hereunder, gross negligence or willful misconduct of such Indemnitee, in each
case, as determined by a final non-appealable judgment of a court of competent
jurisdiction), other than any such investigation, litigation or proceeding
arising out of transactions solely between any of the Lenders or the
Administrative Agent, transactions solely involving the assignment by a Lender
of all or a portion of its Loans and Commitments, or the granting of
participations therein, as provided in this Agreement, or arising solely out of
any examination of a Lender by any regulatory or other Governmental Authority
having jurisdiction over it that is not in any way related to the entering into
and/or performance of any Loan Document. To the extent that the undertaking to
indemnify, pay or hold harmless any Person set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, each
Credit Party shall make the maximum contribution to the payment and satisfaction
of each of the indemnified liabilities that is permissible under applicable law.

 



123

 

 

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including, without limitation, by branches,
agencies and Affiliates of such Lender or LC Issuer wherever located) to or for
the credit or the account of any Credit Party against and on account of the
Obligations and liabilities of any Credit Party to such Lender or LC Issuer
under this Agreement or under any of the other Loan Documents, including,
without limitation, all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not such Lender or LC Issuer shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and LC Issuer agrees to promptly notify the Borrower after any such
set off and application, provided, however, that the failure to give such notice
shall not affect the validity of such set off and application.

 

Section 11.04 Equalization.

 

(a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount. The
provisions of this Section 11.04(a) shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Outstandings to any assignee or participant,
other than to Holdings, the Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

 



124

 

 

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subpart
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

 

(c) Consent of Borrower. The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

Section 11.05 Notices.

 

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpart (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:

 

(i) if to the Borrower or any other Credit Party, to it at : 4100 North Chapel
Ridge Rd., Suite 200, Lehi, Utah 84043, Attention: Legal and Casey McGarvey;
Email: legal@purple.com with a copy to casey@purple.com;

 

(ii) if to the Administrative Agent, to it at the Notice Office; and

 

(iii) if to a Lender, to it at its address (or facsimile number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.04 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

 

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subpart
(c) below shall be effective as provided in said subpart (c).

 



125

 

 

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Borrower may, in their discretion, agree in a separate writing to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

 

(d) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to each of the
other parties hereto in accordance with Section 11.05(a).

 

Section 11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders, provided, further, that any assignment or
participation by a Lender of any of its rights and obligations hereunder shall
be effected in accordance with this Section 11.06.

 

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee, an
Eligible Participant or any other Person, provided that in the case of any such
participation,

 

(i) the participant shall not have any rights under this Agreement or any of the
other Loan Documents, including rights of consent, approval or waiver (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

 

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

 

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

 

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

 

(v) the Borrower, the Administrative Agent, and the other Lenders shall continue
to deal solely and directly with the selling Lender in connection with such
Lender’s rights and obligations under this Agreement,

 



126

 

 

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent (A) such participant is an Affiliate or an Approved Fund of the
Lender granting the participations or (B) such amendment or waiver would (x)
extend the final scheduled maturity of the date of any Scheduled Repayment of
any of the Loans in which such participant is participating, or reduce the rate
or extend the time of payment of interest or Fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), (y) release all or any
substantial portion of the Collateral, or release any guarantor from its
guaranty of any of the Obligations, except in accordance with the terms of the
Loan Documents, or (z) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and, provided still
further that each participant shall be entitled to the benefits of Section 3.03
with respect to its participation as if it was a Lender, except that a
participant shall (i) only deliver the forms described in Section 3.03(g) to the
Lender granting it such participation and (ii) not be entitled to receive any
greater payment under Section 3.03(g) than the applicable Lender would have been
entitled to receive absent the participation, except to the extent such
entitlement to a greater payment arose from a Change in Law occurring after the
participant became a participant hereunder.

 

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name of all participants in such Loan and the
principal amount of (and stated interest on) the portion of such Loan that is
the subject of the participation (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and each Lender shall treat each person whose
name is recorded in the Participant Register as the owner of the participation
in question for all purposes of this Agreement notwithstanding any notice to the
contrary. A Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of a Loan (and the registered note, if any, evidencing the
same) may be effected only by the registration of such participation on the
Participant Register. The Participant Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice; provided, however, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(c) Assignments by Lenders.

 

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that:

 

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$1,000,000;

 



127

 

 

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

 

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Borrower’s expense, to such new Lender and to the
assigning Lender, to the extent needed to reflect the revised Commitments; and

 

(D) unless waived by the Administrative Agent, the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500.

 

(ii) To the extent of any assignment pursuant to this subpart (c), the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(iii) At the time of each assignment pursuant to this subpart (c), to a Person
that is not already a Lender hereunder and that is not a U.S. Person for Federal
income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and any necessary additional documentation) described in Section 3.03(g).

 

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the Borrower) with respect
to ownership of such Commitment and Loans, including the name and address of the
Lenders and the principal amount of the Loans (and stated interest thereon).
Prior to such recordation, all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpart (c). The Lender Register shall be
available for the inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice.

 

(v) Nothing in this Section shall prevent or prohibit (A) any Lender that is a
bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank or to any Person that extends credit to such
Lender in support of borrowings made by such Lender from such Federal Reserve
Bank or such other Person, or (B) any Lender that is a trust, limited liability
company, partnership or other investment company from pledging its Notes or
Loans to a trustee or agent for the benefit of holders of certificates or debt
securities issued by it. No such pledge, or any assignment pursuant to or in
lieu of an enforcement of such a pledge, shall relieve the transferor Lender
from its obligations hereunder.

 



128

 

 

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer,
each Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Revolving Facility Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

(vii) Notwithstanding anything contained herein, no Lender may assign, sell,
negotiate or otherwise transfer its Loans, LC Participations, Swing Line
Participations and/or Commitments to any Credit Party or any Affiliate of any of
the foregoing.

 

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Borrower to
file a registration statement with the SEC or to qualify the Loans under the
“Blue Sky” laws of any State.

 

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Section 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to the Administrative Agent and the Borrower, the option to
provide to the Borrower all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrower pursuant to this Agreement;
provided that (x) nothing herein shall constitute a commitment by any SPC to
make any Loans and (y) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this clause, any
SPC may (i) with notice to, but without the prior written consent of, the
Borrower or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and the
Administrative Agent) providing liquidity and/or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC. This Section may not
be amended without the written consent of the SPC. The Borrower acknowledges and
agrees, subject to the next sentence, that, to the fullest extent permitted
under applicable law, each SPC, for purposes of Sections 2.10, 2.14, 3.01, 3.03,
11.01, 11.02 and 11.03, shall be considered a Lender.

 



129

 

 

(g) Disqualified Institutions.

 

(i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrower has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Institution for the purpose of such
assignment or participation). During the continuance of an Event of Default the
Borrower shall be deemed to have consented to any assignment or participation to
a Disqualified Institution. For the avoidance of doubt, with respect to any
assignee or participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender or participant and (y) the
execution by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this Section
11.06(g)(i) shall not be void, but the other provisions of this Section
11.06(g)(i) shall apply.

 

(ii) If any assignment or participation is made to any Disqualified Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Credit Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Credit Commitment, (B) in the case of outstanding Term Loans
held by Disqualified Institutions, prepay such Term Loan by paying the lesser of
(x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Loan Documents and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.06), all of its
interest, rights and obligations under this Agreement and the other Loan
Documents to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and under the other Loan Documents; provided, that (i)
the Borrower shall have paid to the Administrative Agent the assignment fee (if
any) specified in Section 11.06(c), (ii) such assignment does not conflict with
applicable Laws and (iii) in the case of clause (B), the Borrower shall not use
the proceeds from any Loans to prepay Term Loans held by Disqualified
Institutions.

 



130

 

 

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan”), each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Plan, (2) if such Disqualified Institution does
vote on such Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to (A) post the list of Disqualified
Institutions provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”) on the Platform, including that portion of the
Platform that is designated for “public side” Lenders and/or (B) provide the DQ
List to each Lender requesting the same.

 

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Borrower and the Administrative Agent or any Lender shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

 

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

 

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

 



131

 

 

(b) EACH CREDIT PARTY HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN
CONNECTION HEREWITH OR THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
ADMINISTRATIVE AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE LC
ISSUER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(c) EACH CREDIT PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
CREDIT PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (b) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY CREDIT PARTY HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH
CREDIT PARTY HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING
REFERRED TO IN THIS SECTION ANY INDIRECT SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC
ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH CREDIT PARTY
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
ADMINISTRATIVE AGENT, EACH LENDER AND THE LC ISSUER ENTERING INTO THE LOAN
DOCUMENTS.

 



132

 

 

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

 

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

 

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.

 

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrower and the Required Lenders or by the Administrative Agent acting at the
written direction of the Required Lenders; provided, however, that

 

(i) no change, waiver or other modification shall:

 

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender;

 

(B) extend or postpone the Revolving Facility Termination Date, the Term Loan
Maturity Date or the maturity date provided for herein that is applicable to any
Loan of any Lender, extend or postpone the expiration date of any Letter of
Credit as to which such Lender is an LC Participant beyond the latest expiration
date for a Letter of Credit provided for herein, or extend or postpone any
scheduled expiration or termination date provided for herein that is applicable
to a Commitment of any Lender, without the written consent of such Lender;

 

(C) reduce the principal amount of any Loan made by any Lender, or reduce the
rate or extend, defer or delay the time of payment of, or excuse the payment of,
principal or interest thereon (other than as a result of (x) waiving the
applicability of any post-default increase in interest rates or (y) any
amendment or modification of defined terms used in financial covenants), without
the written consent of such Lender;

 



133

 

 

(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender;

 

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees or other amounts to which any Lender is entitled hereunder, without the
written consent of such Lender;

 

(F) release the Borrower from any of its obligations hereunder or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, without the written consent of all Lenders; or

 

(G) release all or substantially all of the Collateral or all or substantially
all of the value of the Guarantors, except in connection with a transaction
permitted under this Agreement, without the written consent of all Lenders.

 

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender adversely affected thereby,

 

(A) release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Guaranty, except, in the case of a Guarantor,
(x) in accordance with a transaction permitted under this Agreement or (y) to
the extent that the release of such Guarantor would not result in the release of
Guarantors having a value, in the aggregate, that constitutes all or
substantially all of the value, in the aggregate, of the Guarantors;

 

(B) amend, modify or waive any provision of this Section 11.12, Section 8.03, or
any other provision of any of the Loan Documents pursuant to which the consent
or approval of all Lenders, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision explicitly required;

 

(C) reduce the percentage specified in, or otherwise modify, the definition of
Required Lenders;

 

(D) amend, modify or waive any provision of Section 2.07(b), Section 2.14(b) or
Section 2.14(e); or

 

(E) except as otherwise permitted Section 7.04, modify the Loan Documents in a
manner that would subordinate the Administrative Agent’s Lien on any Collateral
or subordinate any Obligation in right of payment to any other Indebtedness.

 

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

 



134

 

 

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

 

(c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

 

(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section) waive the provisions of Section 7.02 with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 7.02, (i)
such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a Guarantor or whose stock is pledged pursuant to the
Security Agreement, such capital stock (but not any proceeds thereof) shall be
released from the Security Agreement and such Subsidiary shall be released as a
Guarantor; and (iii) the Administrative Agent shall be authorized to take
actions deemed appropriate by it in order to effectuate the foregoing.

 

(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders.  Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.

 

(f) Notwithstanding anything to the contrary contained in this Section 11.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by Subsidiaries of the Borrower in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and waived with the consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any other
Person if such amendment, supplement or waiver is delivered in order (i) to
comply with local law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Security Document or other
document to be consistent with this Agreement and the other Loan Documents and
(y) if following the Closing Date, the Administrative Agent and the Borrower
shall have jointly identified an ambiguity, inconsistency, obvious error or any
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Documents if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

 



135

 

 

(g) If, in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”), then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.04(c)), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations; provided that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any breakage compensation under Section 3.02 and any amounts accrued
and owing to such Lender under Section 3.01(a)(i), Section 3.01(c), Section 3.03
or Section 3.04), and (C) such Eligible Assignee shall consent at the time of
such assignment to each matter in respect of which such Non-Consenting Lender
did not consent. Each Lender agrees that, if it becomes a Non-Consenting Lender
and is being replaced in accordance with this Section 11.12(g), it shall execute
and deliver to the Administrative Agent an Assignment Agreement to evidence such
assignment and shall deliver to the Administrative Agent any Notes previously
delivered to such Non-Consenting Lender. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

(h) Notwithstanding anything to the contrary contained in this Section 11.12, no
Crossover Lender shall have any right in its capacity as a Lender to (i) consent
to any amendment, modification, waiver, consent or other such action (each, a
“Consent”) with respect to any of the terms of this Agreement or any other Loan
Document, except for any Consent of the manner set forth in Section
11.12(a)(i)(A) and Section 11.12(a)(i)(C) above, (ii) require the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to this Agreement or any other Loan Document, (iii) otherwise vote
on any matter related to this Agreement or any other Loan Document except as
specifically provided in this Section 11.12(h), (iv) attend any “Lender only”
meeting with the Administrative Agent or any Lender or receive any “Lender only”
information from the Administrative Agent or any Lender, and (v) make or bring
any claim, in its capacity as a Lender, against the Administrative Agent or any
Lender with respect to the duties and obligations of such Persons under the Loan
Documents (other than claims directly arising from the failure of the
Administrative Agent or any Lender to make payments to such Crossover Lender
required to be made by such Person pursuant to the terms hereof). Upon the
occurrence of and during the pendency of any Insolvency Event of which any
Credit Party is the subject, each Crossover Lender (A) shall, solely in its
capacity as a Lender, not exercise any voting or consent rights of such Person
under the Bankruptcy Code or other insolvency law with respect to any matter
requiring the vote or consent of the Lenders and arising during the pendency of
any such bankruptcy case or other insolvency proceeding (including, without
limitation, any right to vote to accept or reject any plan of reorganization or
other restructuring plan filed in any such bankruptcy case or other insolvency
proceeding, and any right to consent to any sale of Collateral pursuant to
section 363 of the Bankruptcy Code), and shall be deemed to have granted (and
hereby grants) the Administrative Agent an irrevocable power of attorney
entitling the Administrative Agent to exercise any such voting or consent rights
of such Person under the Bankruptcy Code or other insolvency law in the manner
directed by the Administrative Agent (it being understood that the
Administrative Agent shall exercise such power of attorney at the direction of
the Required Lenders to the extent the Required Lenders so direct the
Administrative Agent in writing), and such power of attorney shall be coupled
with an interest; provided, however that Crossover Lenders shall retain the
right to exercise any such voting or consent rights if and to the extent the
matter subject to such voting or consent rights would disproportionately and
adversely affect the rights of such Crossover Lender in relations to the rights
of all other Lenders, and (B) shall execute and deliver such instruments and
documents, and shall take such action, as may be reasonably requested by the
Administrative Agent from time to time, to memorialize or effectuate such power
of attorney or the exercise of such Person’s voting or consent rights accordance
with clause (A) of this sentence.

 



136

 

 

(i) No Lender consent shall be required to effect an Incremental Amendment
except as expressly provided in Section 2.17. In connection therewith, the
Borrower, the Administrative Agent and the Lenders providing the Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments, as
applicable, may effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
clause shall supersede any provisions of this Agreement to the contrary.

 

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III, Section 9.09 or Section 11.02
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

 

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Borrower shall not be responsible for costs
arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

 

Section 11.15 Confidentiality.

 

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual prospective or actual counterparty in
any Hedge Agreement (or to any such contractual counterparty’s professional
advisor), so long as such contractual counterparty (or such professional
advisor) agrees to be bound by the provisions of this Section, (3) to the extent
requested by any regulatory authority, (4) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (provided that
unless such disclosure is pursuant to an audit or similar exam or review, to the
extent permitted by law and reasonably practical, written notice of such
disclosure shall be provided to you), (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any prospective assignee, assignee of or participant in any of its
rights or obligations under this Agreement, or in connection with transactions
permitted pursuant to Section 11.06(c)(v) or Section 11.06(f), (9) with the
consent of the Borrower, (9) credit insurances providers, or (10) to the extent
such Confidential Information (i) becomes publicly available other than as a
result of a breach of this Section 11.15, or (ii) becomes available to the
Administrative Agent, any LC Issuer or any Lender on a non-confidential basis
from a source other than a Credit Party and not otherwise in violation of this
Section 11.15.

 



137

 

 

(b) As used in this Section, “Confidential Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, any LC
Issuer or any Lender on a non-confidential basis prior to disclosure by the
Borrower; provided, however, that, in the case of information received from the
Borrower after the Closing Date, such information is deemed to be confidential.

 

(c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. The Borrower hereby
agrees that the failure of the Administrative Agent, any LC Issuer or any Lender
to comply with the provisions of this Section shall not relieve the Borrower, or
any other Credit Party, of any of its obligations under this Agreement or any of
the other Loan Documents.

 

Section 11.16 Limitations on Liability of the LC Issuers. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letters of Credit. Neither any
LC Issuer nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
(i) such LC Issuer’s willful misconduct or gross negligence in determining
whether documents presented under a Letter of Credit comply with the terms of
such Letter of Credit or (ii) such LC Issuer’s willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, an LC Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

 

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against any Credit Party, the Administrative Agent, any LC Issuer, or any
other Lender or the Affiliates, directors, officers, employees, attorneys or
agents of any of them for any damages other than actual compensatory damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Loan Documents, or any act, omission or event occurring in
connection therewith; and the Borrower, each Lender, the Administrative Agent
and each LC Issuer hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
indirect special, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in their favor.

 

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Holdings, to the Borrower, to any of its Subsidiaries, or to any
other Person, with respect to any matters within the scope of such
representation or related to their activities in connection with such
representation. The Borrower agrees, on behalf of itself and its Subsidiaries,
not to assert any claim or counterclaim against any such persons with regard to
such matters, all such claims and counterclaims, now existing or hereafter
arising, whether known or unknown, foreseen or unforeseeable, being hereby
waived, released and forever discharged.

 



138

 

 

Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc. The relationship
among Holdings, the Borrower and its Subsidiaries, on the one hand, and the
Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with Holdings,
the Borrower and its Subsidiaries, and no term or provision of any Loan
Document, no course of dealing, no written or oral communication, or other
action, shall be construed so as to deem such relationship to be other than that
of debtor and creditor.

 

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf. All statements contained in any
certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of Holdings, the Borrower or
any of its Subsidiaries pursuant hereto or otherwise specifically for use in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower hereunder, made as of the
respective dates specified therein or, if no date is specified, as of the
respective dates furnished to the Administrative Agent or any Lender.

 

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 11.22 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

 

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

 



139

 

 

Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the USA Patriot Act.

 

Section 11.25 Advertising and Publicity. No Credit Party shall issue or
disseminate to the public (by advertisement, including without limitation any
“tombstone” advertisement, press release or otherwise), submit for publication
or otherwise cause or seek to publish any information describing the credit or
other financial accommodations made available by the Lenders pursuant to this
Agreement and the other Loan Documents without the prior written consent of the
Administrative Agent. Nothing in the foregoing shall be construed to prohibit
any Credit Party from making any submission or filing which it is required to
make by applicable law or pursuant to judicial process; provided, that, (i) such
filing or submission shall contain only such information as is necessary to
comply with applicable law or judicial process and (ii) unless specifically
prohibited by applicable law or court order, the Borrower shall promptly notify
the Administrative Agent of the requirement to make such submission or filing
and provide the Administrative Agent with a copy thereof. All parties to this
Agreement acknowledge that Holdings will be filing a current report on Form 8-K
disclosing material terms of this Agreement and other Loan Documents and that a
copy of this Agreement such other Loan Documents will made exhibits to that
filing.

 

Section 11.26 Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction permitted by any
Loan Document or that has been consented to in accordance with the terms hereof
or (ii) under the circumstances described in the next succeeding sentence. When
this Agreement has been terminated and all of the Obligations have been fully
and finally discharged (other than obligations in respect of Designated Hedge
Agreements, contingent indemnity obligations and obligations in respect of
Letters of Credit that have been Cash Collateralized) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent a written release of all claims against
the Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent, the Administrative Agent will, at the
Borrower’s sole expense, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments of intellectual property, discharges
of security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are necessary or advisable to release, as of
record, the Administrative Agent’s Liens and all notices of security interests
and liens previously filed by the Administrative Agent with respect to the
Obligations.

 

Section 11.27 Payments Set Aside. To the extent that any Secured Creditor
receives a payment from or on behalf of the Borrower or any other Credit Party,
from the proceeds of any Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

Section 11.28 Hedging Liability. Notwithstanding any provision hereof or in any
other Loan Document to the contrary, in the event that any Credit Party is not
an “eligible contract participant” as such term is defined in Section 1(a)(18)
of the Commodity Exchange Act, as amended, at the time (i) any transaction is
entered into under any Hedging Obligation or (ii) such Person becomes a Borrower
or Guarantor hereunder, and the effect of the foregoing would be to render any
Guaranty Obligations of such Person violative of the Commodity Exchange Act, the
Obligations of such Person shall not include (x) in the case of clause (i)
above, such transaction and (y) in the case of clause (ii) above, any
transactions outstanding under any Hedging Obligations as of the date such
Person becomes a Borrower or Guarantor hereunder.

 



140

 

 

Section 11.29 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an Affected Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.

 

Section 11.30 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



141

 

 

(b) As used in this Section 11.30, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b)

 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Remainder of page intentionally left blank.]

 



142

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

  Purple iNNOVATION, llc, as the Borrower       By:                             
  Name:      Title:         PurplE INNOVATION, Inc., as Holdings       By:    
Name:     Title:  

 

 

 

 

  keybank national association, as a Lender, LC Issuer, Swing Line Lender, and
as the Administrative Agent       By:                                Name:     
Title:  

 



 

 

 

  [_____], as a Lender       By:                                Name:     Title:
 

 



 

 

 

Schedule 1

 

Lenders and Commitments

 

Lender  Revolving
Commitment   Term
Commitment  keybank national association  $8,250,000.00   $6,750,000.00  BANK OF
MONTREAL  $7,975,000.00   $6,525,000.00  FIFTH THIRD BANK, NATIONAL ASSOCIATION 
$7,975,000.00   $6,525,000.00  SILICON VALLEY BANK  $7,975,000.00  
$6,525,000.00  TRUIST BANK  $7,975,000.00   $6,525,000.00  WELLS FARGO BANK,
NATIONAL ASSOCIATION  $7,975,000.00   $6,525,000.00  RAYMOND JAMES 
$4,125,000.00   $3,375,000.00  ARVEST BANK  $2,750,000.00   $2,250,000.00 
Total:  $55,000,000.00   $45,000,000.00 

 



 

 

 

EXHIBIT A-1

 

REVOLVING FACILITY NOTE

 

  $[_______] [___] [__], 2020   Cleveland, Ohio

 

FOR VALUE RECEIVED, the undersigned PURPLE INNOVATION, LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to
[____________________] (the “Lender”) the principal sum of
___________________________ ($  ) or, if less, the then unpaid principal amount
of all Revolving Loans (such term and each other capitalized term used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) made by the Lender to the Borrower pursuant to the
Credit Agreement, in U.S. Dollars and in immediately available funds, at the
Payment Office on the Revolving Facility Termination Date.

 

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Revolving Loan made by the
Lender from the date of such Revolving Loan until paid at the rates and at the
times provided in Section 2.09 of the Credit Agreement.

 

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement, dated as of September 3, 2020, among the Borrower, Purple Innovation,
Inc., a Delaware corporation, the lenders from time to time party thereto
(including the Lender) and KeyBank National Association, as the Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), and is entitled to the benefits
thereof and of the other Loan Documents. As provided in the Credit Agreement,
this Revolving Facility Note is subject to mandatory and voluntary repayment
prior to the Revolving Facility Termination Date, in whole or in part.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Revolving Facility Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Revolving Facility Note, except as expressly set forth in
the Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

 

THIS REVOLVING FACILITY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[Signature Page Follows.]

 

A-1-1

 

 

THE UNDERSIGNED (AND THE LENDER BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS REVOLVING FACILITY NOTE, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

  PURPLE INNOVATION, LLC       By: Purple Innovation, Inc., its Manager

 

  By:     Name:   Title:

 

A-1-2

 

 

EXHIBIT A-2   SWING LINE NOTE $10,000,000 [___] [__], 2020   Cleveland, Ohio

 

FOR VALUE RECEIVED, the undersigned PURPLE INNOVATION, LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to KEYBANK NATIONAL
ASSOCIATION (the “Swing Line Lender”) the principal sum of Ten Million Dollars
($10,000,000) or, if less, the then unpaid principal amount of all Swing Loans
(such term and each other capitalized term used herein without definition shall
have the meanings ascribed thereto in the Credit Agreement referred to below)
made by the Swing Line Lender to the Borrower pursuant to the Credit Agreement,
in U.S. Dollars and in immediately available funds, at the Payment Office, on
the Swing Loan Maturity Date applicable to each such Swing Loan.

 

The Borrower promises also to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Swing Loan made by the
Swing Line Lender from the date of such Swing Loan until paid at the rates and
at the times provided in Section 2.09 of the Credit Agreement.

 

This Swing Line Note is one of the Notes referred to in the Credit Agreement,
dated as of September 3, 2020, among the Borrower, Purple Innovation, Inc., a
Delaware corporation, the lenders from time to time party thereto (including the
Swing Line Lender) and KeyBank National Association, as the Administrative Agent
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and is entitled to the benefits thereof
and of the other Loan Documents. As provided in the Credit Agreement, this Swing
Line Note is subject to mandatory and voluntary repayment prior to the Swing
Loan Maturity Date applicable to each Swing Loan, in whole or in part.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Swing Line Note may be declared to be due and payable
in the manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Swing Line Note, except as expressly set forth in the
Credit Agreement. No failure to exercise, or delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of any such
rights.

 

THIS SWING LINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[Signature Page Follows.]

 

A-2-1

 

 

THE UNDERSIGNED (AND THE LENDER BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE, THE OTHER LOAN DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

  PURPLE INNOVATION, LLC       By: Purple Innovation, Inc., its Manager

 

  By:     Name:   Title:



 



A-2-2

 

 

EXHIBIT A-3   TERM NOTE   $[______________] [___] [__], 2020   Cleveland, Ohio

 

FOR VALUE RECEIVED, the undersigned PURPLE INNOVATION, LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to
[_______________________] (the “Lender”) the principal sum of
___________________________ ($  ) or, if less, the then unpaid principal amount
of all Term Loans (such term and each other capitalized term used herein without
definition shall have the meanings ascribed thereto in the Credit Agreement
referred to below) made by the Lender to the Borrower pursuant to the Credit
Agreement, in U.S. Dollars and in immediately available funds, at the Payment
Office on the Term Loan Maturity Date.

 

The Borrower also promises to pay interest in like currency and funds at the
Payment Office on the unpaid principal amount of each Term Loan made by the
Lender from the date of such Term Loan until paid at the rates and at the times
provided in Section 2.09 of the Credit Agreement.

 

This Term Note is one of the Notes referred to in the Credit Agreement, dated as
of September 3, 2020, among the Borrower, Purple Innovation, Inc., a Delaware
corporation, the lenders from time to time party thereto (including the Lender)
and KeyBank National Association, as the Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), and is entitled to the benefits thereof and of the other
Loan Documents. As provided in the Credit Agreement, the principal amount of
this Term Note shall be repaid in accordance with Section 2.13 of the Credit
Agreement and this Term Note is subject to mandatory and voluntary repayment
prior to the Term Loan Maturity Date, in whole or in part.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Term Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Term Note, except as expressly set forth in the Credit
Agreement. No failure to exercise, or delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of any such rights.

 

THIS TERM NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[Signature Page Follows.]

 

A-3-1

 

 

THE UNDERSIGNED (AND THE LENDER BY ITS ACCEPTANCE HEREOF) HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS TERM NOTE, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

  PURPLE INNOVATION, LLC       By: Purple Innovation, Inc., its Manager

 

  By:     Name:   Title:

 



A-3-2

 

 

EXHIBIT B-1   NOTICE OF BORROWING   ________________, 202_

 

KeyBank National Association,
as Administrative Agent
4900 Tiedeman Road, 1st Floor SE Mailcode: OH-01-49-0362
Brooklyn, Ohio 44144
Attention: KAS Services

 

Re:Notice of Borrowing

 

Ladies and Gentlemen:

 

The undersigned, Purple Innovation, LLC, a Delaware limited liability company
(the “Borrower”), refers to the Credit Agreement, dated as of September 3, 2020
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among the Borrower, Purple Innovation, Inc., a
Delaware corporation, the lenders from time to time party thereto and KeyBank
National Association, as the Administrative Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.06(b) of the Credit Agreement, that the
undersigned hereby requests one or more Borrowings under the Credit Agreement,
and in that connection therewith sets forth on Annex 1 hereto the information
relating to each such Borrowing (collectively the “Proposed Borrowing”) as
required by Section 2.06(b) of the Credit Agreement.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) the Consolidated Net Leverage Ratio after giving pro forma effect to the
Proposed Borrowing does not exceed 2.00 to 1.00 as demonstrated by the
calculation set forth on Attachment I hereto;

 

(B) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or in the case of any representation and warranty subject to
a materiality qualifier, true and correct in all respects), before and after
giving effect to the Proposed Borrowing and to the application of the proceeds
thereof, as though made on such date, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties were true and correct in all
material respects as of the date when made; and

 

(C) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

[Signature Page Follows.]

 

B-1-1

 

 

  Very truly yours,       PURPLE INNOVATION, LLC       By: Purple Innovation,
Inc., its Manager

 

  By:     Name:   Title:



 

B-1-2

 

 

Annex 1

to

Notice of Borrowing

____________________________________________________________________________________________________

 

1.The Business Day of the Proposed Borrowing is [________________].

 

2.The Type of Loan[s] comprising the Proposed Borrowing [is a][are] [Base Rate
Loan[s]] [Eurodollar Loan[s]] [Swing Loan[s]].

 

3.The Aggregate amount of [the] [each] [Revolving][Term][Swing] Loan is [as
follows]:

 

[(a) Base Rate Loan: $___________.]

 

[(b) Eurodollar Loan: $___________.]

 

[(c) Swing Loan: $___________.]

 

4.The Interest Period for the Eurodollar Loan is ______________________.

 

5.[The Swing Loan Maturity Date[s] for the Swing Loan[s] [is][are]
_____________.]

 

B-1-3

 

 

Attachment I

 

Consolidated Net Leverage Ratio Calculation

 

[attached]

 



B-1-4

 

 

EXHIBIT B-2   NOTICE OF CONTINUATION OR CONVERSION   ________________, 202__

 

KeyBank National Association,
      as Administrative Agent
4900 Tiedeman Road, 1st Floor SE Mailcode: OH-01-49-0362
Brooklyn, Ohio 44144
Attention: KAS Services

 

Re:Notice of Continuation or Conversion

 

Ladies and Gentlemen:

 

The undersigned, Purple Innovation, LLC, a Delaware limited liability company
(the “Borrower”), refers to the Credit Agreement, dated as of September 3, 2020
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among the Borrower, Purple Innovation, Inc., a
Delaware corporation, the lenders from time to time party thereto and KeyBank
National Association, as the Administrative Agent, and hereby gives you notice,
irrevocably, pursuant to Section 2.10(b) of the Credit Agreement, that the
undersigned hereby requests one or more Continuations or Conversions of Loans,
consisting of one Type of Loan, pursuant to Section 2.10(b) of the Credit
Agreement, and in that connection therewith has set forth on Annex 1 hereto the
information required pursuant to such Section 2.10(b) of the Credit Agreement
relating to each such Continuation or Conversion.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Continuation or Conversion:

 

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (or in the case of any representation and warranty
subject to a materiality qualifier, true and correct in all respects), before
and after giving effect to the Continuation or Conversion, as though made on
such date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and

 

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Continuation or Conversion.

 

[Signature Page Follows.]

 

B-2-1

 

 



  Very truly yours,       PURPLE INNOVATION, LLC       By: Purple Innovation,
Inc., its Manager

 

  By:     Name:   Title:

 



B-2-2

 

 

Annex 1

to

Notice of Continuation or Conversion

____________________________________________________________________________________________________

 

1.The date on which the Eurodollar Loan to be [Continued] [Converted] was made
is [___________].

 

2.The date on which the Eurodollar Loan is to be [Continued] [Converted] is
[___________].

 

3.The Aggregate amount of [the] [each] Eurodollar Loan is [$___________].

 

4.The [new] Interest Period for the Eurodollar Loan is [___________].

 

[5.The Type of Loan into which the Eurodollar Loan[s] [is] [are] to be Converted
is [___________________]].

 



B-2-3

 

 

EXHIBIT B-3   LC REQUEST   ________________, 202__

 

KeyBank National Association,
      as Administrative Agent
4900 Tiedeman Road, 1st Floor SE Mailcode: OH-01-49-0362
Brooklyn, Ohio 44144
Attention: KAS Services

 

Ladies and Gentlemen:

 

The undersigned, Purple Innovation, LLC, a Delaware limited liability company
(the “Borrower”), refers to the Credit Agreement, dated as of September 3, 2020
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among the Borrower, Purple Innovation, Inc., a
Delaware corporation, the lenders from time to time party thereto and KeyBank
National Association, as the Administrative Agent.

 

Pursuant to Section 2.05(b) of the Credit Agreement, the undersigned hereby
requests that [ ], as LC Issuer, issue a Letter of Credit on [    , 20__] (the
“Date of Issuance”) in the aggregate face amount of $_____________, for the
account of ____________________ (the “LC Obligor”).

 

The beneficiary of the requested Letter of Credit will be __________, and such
Letter of Credit will be in support of ___________ and will have a stated
termination date of _____________.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

 

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (or in the case of any representation and warranty
subject to a materiality qualifier, true and correct in all respects), before
and after giving effect to the issuance of the Letter of Credit, as though made
on such date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and

 

(B) no Default or Event of Default has occurred and is continuing, or would
result after giving effect to the issuance of the Letter of Credit requested
hereby.

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

[Signature Page Follows.]

 

B-3-1

 

 



  Very truly yours,       PURPLE INNOVATION, LLC       By: Purple Innovation,
Inc., its Manager

 

  By:     Name:   Title:

 



B-3-2

 

 

EXHIBIT D

 

SOLVENCY CERTIFICATE

 

[___] [__], 2020

 

Pursuant to Section 4.01(xiv) of the Credit Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Purple Innovation,
LLC, a Delaware limited liability company (the “Borrower”), Purple Innovation,
Inc., a Delaware corporation (“Holdings”), the lenders from time to time party
thereto and KeyBank National Association, as the Administrative Agent, the
undersigned Chief Financial Officer of Holdings hereby certifies as of the date
hereof, solely on behalf of the Borrower and not in his individual capacity and
without assuming any personal liability whatsoever, that:

 

1.I am familiar with the finances, properties, businesses and assets of
Holdings, the Borrower and its Subsidiaries. I have reviewed the Loan Documents
and such other documentation and information and have made such investigation
and inquiries as I have deemed necessary and prudent therefor. I have also
reviewed the consolidated financial statements of Holdings, the Borrower and its
Subsidiaries, including projected financial statements and forecasts relating to
income statements and cash flow statements of Holdings, the Borrower and its
Subsidiaries.

 

2.On the Closing Date, after giving effect to the Transactions, the Borrower,
individually, and Holdings together with its Subsidiaries, (a) have property
with fair value greater than the total amount of their debts and liabilities,
contingent (it being understood that the amount of contingent liabilities at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability), subordinated or
otherwise, (b) have assets with present fair salable value not less than the
amount that will be required to pay their liability on their debts as they
become absolute and matured, (c) will be able generally to pay their debts and
liabilities, subordinated, contingent or otherwise, as they become absolute and
matured and (d) are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which their property would
constitute an unreasonably small capital.

 

All capitalized terms used but not defined in this certificate shall have the
meanings set forth in the Credit Agreement.

 

[Signature Page Follows.]

 

D-1

 

 

IN WITNESS WHEREOF, the Borrower has caused this Solvency Certificate to be
executed by the Chief Financial Officer of Holdings, who is signing in such
capacity only and in no way in his personal capacity, thereunto duly authorized,
on and as of the date first set forth above.

 

  PURPLE INNOVATION, INC.       By:     Name:   Title:

 



D-2

 

 

EXHIBIT E   COMPLIANCE CERTIFICATE   ________________, 202__

 

KeyBank National Association,
      as Administrative Agent
4900 Tiedeman Road, 1st Floor SE Mailcode: OH-01-49-0362
Brooklyn, Ohio 44144
Attention: KAS Services

 

Each Lender party to the
      Credit Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of September 3,
2020, among Purple Innovation, LLC, a Delaware limited liability company (the
“Borrower”), Purple Innovation, Inc., a Delaware corporation (“Holdings”), the
lenders from time to time party thereto (the “Lenders”) and KeyBank National
Association, as the Administrative Agent (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein being used herein as therein defined). Pursuant to Section
6.01(c) of the Credit Agreement, the undersigned hereby certifies to the
Administrative Agent and the Lenders as follows:

 

(a) I am the duly elected [insert title of appropriate Financial Officer] of
Holdings.

 

(b) I am familiar with the terms of the Credit Agreement and the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and conditions of Holdings, the
Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

 

(c) The review described in paragraph (b) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate.

 

(d) The representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (or in the case of any representation and warranty subject to
a materiality qualifier, true and correct in all respects) with the same effect
as though such representations and warranties had been made on and at the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier specified date, in which case such representations and
warranties were true and correct in all material respects as of the date when
made.

 

(e) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 7.07 of the Credit Agreement, which calculations show
compliance with the terms thereof for the fiscal quarter of the Borrower ending
[___________].

 



E-1

 

 

(f) Since the Closing Date and except as disclosed in any Perfection Certificate
delivered to the Administrative Agent on the Closing Date or pursuant to Section
6.01(l) or otherwise disclosed to the Administrative Agent in accordance with
the Credit Agreement or other Loan Documents, no Credit Party has:

 

(i) changed its legal name, identity, jurisdiction of incorporation,
organization or formation or organizational structure or formed, created,
established or acquired any Subsidiary except as follows:
____________________________________;

 

(ii) acquired all or substantially all of the assets of, or merged or
consolidated with or into, any Person, except as
follows:_____________________________________;

 

(iii) changed its chief executive office or mailing address or otherwise
relocated, acquired fee simple title to any real property or entered into any
real property leases, except as follows: ____________________
_______________________________;

 

(iv) issued (excluding Holdings) or received any Equity Interests, except as
follows: _________________________; or

 

(v) acquired or made any new registrations or applications for the registration
of any Intellectual Property, to the extent not previously disclosed to the
Administrative Agent, except as follows: ____________________________________.

 

[Signature Page Follows.]

 

E-2

 

 

  Very truly yours,       PURPLE INNOVATION, INC.       By:     Name:   Title:

 

E-3

 

 

Attachment I

 

Financial Covenant Calculations

 

[attached]

 



E-4

 

 

EXHIBIT F  

CLOSING CERTIFICATE

 

[___] [__], 2020

 

Purple Innovation, LLC, a Delaware limited liability company (the “Borrower”),
hereby certifies that the officer executing this Closing Certificate is an
Authorized Officer (as defined in the Credit Agreement referred to below) of
Holdings and that such officer is duly authorized to execute this Closing
Certificate, which is hereby delivered on behalf of the Borrower pursuant to
Section 4.01(xii) of the Credit Agreement, dated as of September 3, 2020 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), among the Borrower, Purple Innovation, Inc., a Delaware
corporation, the lenders from time to time party thereto (the “Lenders”) and
KeyBank National Association, as the Administrative Agent.

 

The undersigned further certifies that at and as of the Closing Date and both
before and after giving effect to the initial Borrowings under the Credit
Agreement and the application of the proceeds thereof:

 

1. No Default or Event of Default has occurred and is continuing.

 

2. All representations and warranties of the Credit Parties contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (or in the case of any representation and warranty subject to
a materiality qualifier, true and correct in all respects) with the same effect
as though such representations and warranties had been made on and as of the
Closing Date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made.

 

3. No condition or event has occurred since December 31, 2019 that has resulted
in, or could reasonably be expected to result in, a Material Adverse Effect;
provided that in determining whether a Material Adverse Effect has occurred for
purposes of this Closing Certificate, current financial and market conditions
engendered by the COVID-19 pandemic shall not be given effect and the impacts of
COVID-19 on the business, operations or financial condition of Holdings, the
Borrower or any of its Subsidiaries that occurred and were disclosed to the
Administrative Agent or the Lenders prior to July 10, 2020 will be disregarded.

 

4. The Consolidated Net Leverage Ratio before and after giving pro forma effect
to the initial Borrowings under the Credit Agreement and the application of the
proceeds thereof does not exceed 2.00 to 1.00 as demonstrated by the calculation
set forth on Exhibit A hereto.

 

5. All of the conditions precedent to the effectiveness of the Credit Agreement
set forth in Section 4.01 of the Credit Agreement have been satisfied.

 

[Signature Page Follows.]

 

F-1

 

 

IN WITNESS WHEREOF, the Borrower has caused this Closing Certificate to be
executed by the [Financial Officer] of Holdings thereunto duly authorized, on
and as of the day first set forth above.

 

  PURPLE INNOVATION, INC.       By:     Name:   Title:



 



F-2

 

 

EXHIBIT G   ASSIGNMENT AGREEMENT   Date: __________, 20__

 

This Assignment and Assumption (this “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement (as defined below), receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
Loan Documents and any other documents or instruments delivered pursuant thereto
to the extent related to the amount and percentage interest identified below of
all of such outstanding rights and obligations of the Assignor under the
respective facilities identified below (including, without limitation, any
Letters of Credit, guarantees, and Swing Loans and any Participations in any of
the foregoing included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Document and any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 

1.Assignor: ______________________________
[Assignor [is] [is not] a Defaulting Lender.]

 

2.Assignee: _____________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]1]

 

3.Borrower: Purple Innovation, LLC, a Delaware limited liability company.

 

4.Administrative Agent: KeyBank National Association, as the administrative
agent under the Credit Agreement.

 

5.Credit Agreement: The Credit Agreement, dated as of September 3, 2020 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, Purple Innovation, Inc., a
Delaware corporation, the lenders from time to time party thereto, and the
Administrative Agent.

 



 



1Select as applicable.

 

G-1

 



 

6.Assigned Interest: _____________________________

 

Facility Assigned2

   Aggregate Amount of Commitment/Loans for all Lenders   Amount of
Commitment/Loans Assigned   Percentage Assigned of Commitment/Loans3   CUSIP
Number             $   $                      %                 $   $    %     
     $                       $                 %     

 

7.[Trade Date: ____________________________]4

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]       By:       Title:       ASSIGNEE   [NAME OF
ASSIGNEE]       By:       Title:

 

Accepted:       [______________________________________],   as Administrative
Agent    

 

By:       Name:     Title:       [PURPLE INNOVATION, LLC,   as the Borrower]5  
    By: Purple Innovation, Inc., its Manager  

 

  By:         Name:       Title:]  

 



 





2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” etc.)

 

3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

4To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

5If required.

 

G-2

 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby, and (iv) it is [not] a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
the Assigned Interest, (vi) it has made such analysis and decision independently
and without reliance on the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest and (vii) if it is not a United States Person (as
defined in Section 7701(a)(30) of the Code), attached to this Assignment
Agreement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement. This Assignment Agreement shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to principles of conflicts of laws (other than Section 5-1401 of the New
York General Obligations Law).

 

G-3

 

 

EXHIBIT K

 

[FORM OF] INTERCOMPANY SUBORDINATION AGREEMENT

 

SUBORDINATION AGREEMENT

 

(Intercompany Debt)

 

This Subordination Agreement (this “Agreement”) is dated as of [___] [__], 2020,
among (i) Purple Innovation, LLC, a Delaware limited liability company (the
“Borrower”), Purple Innovation, Inc., a Delaware corporation (“Holdings”), and
each of the Subsidiaries of the Borrower or Holdings signatory hereto (each
Subsidiary, together with the Borrower and Holdings, individually, each a
“Company”, and collectively, the “Companies”), and (ii) KeyBank National
Association, as the Administrative Agent (in such capacity, with its successors
and assigns, the “Administrative Agent”), for the Lenders (as hereinafter
defined) party to the Credit Agreement, dated as of September 3, 2020 (as the
same may be amended, restated, amended and restated, supplemented and as
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the lenders from time to time party thereto (the “Lenders”)
and the Administrative Agent. Capitalized terms used in this Agreement and not
otherwise defined have the meanings ascribed to such terms in the Credit
Agreement.

 

1. Each Company hereby agrees that any and all Indebtedness, whether now
existing or hereafter arising, whether or not evidenced by a promissory note or
other instrument and including, without limitation, inter-company loans and
advances, owing by any Company that is a Credit Party (in each such case, such
Company shall constitute a “Debtor”), to any other Company that is not a Credit
Party (in each such case, such Company shall constitute a “Subordinated Lender”)
(whether such indebtedness represents principal or interest, including, but not
limited to, any and all post-petition interest owed by or on account of any
Debtor to any Subordinated Lender, or obligations that are due or not due,
direct or indirect, absolute or contingent) (all such Indebtedness, obligations
and liabilities being hereinafter referred to as the “Subordinated
Indebtedness”) are subordinated, to the extent provided herein, to all
obligations, whether now existing or hereafter arising, of any Debtor owing to
the Administrative Agent or the Lenders under the Credit Agreement and the other
Loan Documents (collectively, the “Senior Debt Documents”). If an Event of
Default has occurred and is continuing, no Subordinated Lender will ask, demand,
sue for, take or receive from any Debtor in cash, by setoff or in any other
manner (other than by accrual and/or payment of interest in kind, which shall
thereafter constitute additional Subordinated Indebtedness), and no Debtor will
pay, in cash, by setoff or in any other manner (other than by accrual and/or
payment of interest in kind, which shall thereafter constitute additional
Subordinated Indebtedness) the whole or any part of any monies that may now or
hereafter be owing, whether for principal, interest, fees or otherwise, with
respect to the Subordinated Indebtedness by any Debtor, or any successor or
assign of them, to any Subordinated Lender or be owing by any other person,
firm, partnership, limited liability company or corporation to any Subordinated
Lender for the benefit of such Debtor, except as permitted by the Credit
Agreement or otherwise consented to in writing by the Administrative Agent,
unless and until (i) such Event of Default has been cured or waived or (ii) all
Obligations have been fully and finally discharged (other than obligations in
respect of Designated Hedge Agreements, contingent obligations and obligations
in respect of Letters of Credit that have been Cash Collateralized or
backstopped) in accordance with the Credit Agreement and the other Loan
Documents have been terminated.

 



K-1

 

 

3. The subordination provisions herein shall be and remain absolute and
unconditional under any and all circumstances, and no act or omission on the
part of any of the Administrative Agent, any Lender, any Secured Hedge Provider
or any LC Issuer (collectively, the “Senior Creditors”) shall affect or impair
the agreements of any Subordinated Lender hereunder. Each Subordinated Lender
hereby authorizes the Senior Creditors, subject to the provisions of the Credit
Agreement and the other Loan Documents to (a) change any terms relating to their
respective Obligations or any agreement relating thereto as such Senior
Creditors in their sole discretion may deem advisable, (b) make new loans or
extend further credit to any Debtor in any amounts, grant renewals, increases or
extensions of the time for payment of the Obligations, (c) receive notes or
other evidences of the Obligations or renewals, increases, or extensions
thereof, and (d) take or omit to take any action for the enforcement of, or
waive any rights with respect to, any of the Obligations without invalidating or
impairing the subordination provided for herein or the other agreements of such
Subordinated Lender hereunder. Nothing in this Agreement or the subordination
provisions hereof is intended to cause the Subordinated Indebtedness not to be
senior to any Indebtedness other than the Obligations.

 

4. In the event of any Insolvency Event, the Senior Creditors shall be entitled
to receive payment in full of any and all of the Obligations then owing prior to
the payment of all or any part of the Subordinated Indebtedness, and in order to
enable the Senior Creditors to enforce their respective rights hereunder in any
such action or proceeding, each Subordinated Lender shall execute, verify,
deliver and file any proofs of claim in respect of the Subordinated Indebtedness
as the Administrative Agent may request in connection with any such Proceeding
and each Subordinated Lender hereby irrevocably authorizes, empowers and
appoints the Administrative Agent its agent and attorney-in-fact to execute,
verify, deliver and file such proofs of claim upon the failure of Subordinated
Lender to promptly do so prior to 10 days before the expiration of the time to
file any such proof of claim; provided that the Administrative Agent shall have
no obligation to execute, verify, deliver and/or file any such proof of claim or
claim.

 

5. Should any payment or distribution or security or instrument or proceeds
thereof be received by any Subordinated Lender upon or with respect to the
Subordinated Indebtedness or any other obligations of any Debtor to such
Subordinated Lender, in each case, in violation of this Agreement, each
Subordinated Lender shall receive and hold the same in trust, as trustee, for
the benefit of the Senior Creditors and shall forthwith deliver the same to the
Senior Creditors entitled thereto, in precisely the form received (except for
the endorsement or assignment of such Subordinated Lender where necessary), for
application on any of the Obligations, due or not due, and, until so delivered,
the same shall be held in trust by such Subordinated Lender as the property of
the Senior Creditors. In the event of the failure of any Subordinated Lender to
make any such endorsement or assignment to the Senior Creditors, the Senior
Creditors, or any of their officers or employees, are hereby irrevocably
authorized to make the same.

 

6. In the event that any Subordinated Lender has or at any time or from time to
time acquires any security interest for the Subordinated Indebtedness, each
Subordinated Lender agrees (i) that such security interest is and at all times
shall be subordinate and inferior to any security interest now or hereafter
granted by the Debtors to any Senior Creditor as security for any of the
Obligations; and (ii) not to assert any right it may have to “adequate
protection” of its interest in such security in any bankruptcy proceeding and
agrees that it will not seek to have the automatic stay lifted with respect to
such security, without the prior written consent of the Administrative Agent.
Each Subordinated Lender agrees not to initiate or prosecute any claim, action
or other proceeding (i) challenging the enforceability of any of the Senior
Creditors’ respective claims, (ii) challenging the enforceability of any of the
liens or security interests in assets securing all or any part of the
Obligations, or (iii) asserting any claim that the Debtors may hold with respect
to any of the Senior Creditors in connection with the Obligations.

 



K-2

 

 

7. This Agreement shall in all respects be a continuing agreement and shall
remain in full force and effect until the Obligations have been fully and
finally discharged (other than obligations in respect of Designated Hedge
Agreements, contingent obligations and obligations in respect of Letters of
Credit that have been Cash Collateralized or backstopped) and Senior Creditors
shall have no further obligation to provide any financial accommodations to the
Debtors.

 

8. Reserved.

 

9. Senior Creditors shall not be prejudiced in their rights under this Agreement
by any act or failure to act of any Debtor or any Subordinated Lender, or any
noncompliance of any Debtor or any Subordinated Lender with any agreement or
obligation, regardless of any knowledge thereof which any Senior Creditor may
have or with which any Senior Creditor may be charged; and no action of any
Senior Creditor permitted hereunder shall in any way affect or impair the rights
of any Senior Creditor and the obligations of any Subordinated Lender under this
Agreement.

 

10. No delay on the part of any Senior Creditor in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
any Senior Creditor of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy; nor shall any
modification or waiver of any of the provisions of this Agreement be binding
upon any Senior Creditor except as expressly set forth in writing duly signed
and delivered on behalf of such Senior Creditor.

 

11. This Agreement shall be binding upon each of the undersigned and upon each
of the undersigned’s respective heirs, legal representatives, successors and
permitted assigns, as set forth in Section 11.06 of the Credit Agreement.

 

12. This Agreement shall be governed by, construed and interpreted in accordance
with the laws of the State of New York. Wherever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All notices, demands,
instructions and other communications required or permitted to be given to or
made upon any person or entity relating to this Agreement shall be made in
accordance with Section 11.05 of the Credit Agreement.

 

13. EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK CITY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO
IN CONNECTION HEREWITH OR THEREWITH; PROVIDED, FURTHER, THAT NOTHING HEREIN
SHALL LIMIT THE RIGHT OF ANY SENIOR CREDITOR TO BRING PROCEEDINGS AGAINST ANY
COMPANY IN THE COURTS OF ANY OTHER JURISDICTION. EACH PARTY HERETO HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTIONS OF ANY PARTY HERETO IN CONNECTION THEREWITH.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

K-3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  Purple innovation, LLC       By: Purple Innovation, Inc., its Manager  

 

  By:                                    Name:     Title:         purple
innovation, inc.         By:       Name:     Title:        
[_____________________]         By:       Name:     Title:  

 

K-4

 

 

  KEYBANK NATIONAL ASSOCIATION,   as Administrative Agent       By:       Name:
    Title:

 

K-5

 

 

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of September 3, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Purple Innovation, LLC, a Delaware limited liability
company (the “Borrower”), Purple Innovation, Inc., a Delaware corporation,
KeyBank National Association, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.03(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or such applicable successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:       Name:     Title:  

 

Date: ________ __, 20[             ]

 

L-1-1

 

 

EXHIBIT L-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of September 3, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Purple Innovation, LLC, a Delaware limited liability
company (the “Borrower”), Purple Innovation, Inc., a Delaware corporation,
KeyBank National Association, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.03(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or such applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:     Title:  

 

Date: ________ __, 20[ ]

 

L-2-1

 

 

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of September 3, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Purple Innovation, LLC, a Delaware limited liability
company (the “Borrower”), Purple Innovation, Inc., a Delaware corporation,
KeyBank National Association, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.03(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(b)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or an IRS Form W-8BEN-E, as applicable (or such applicable successor
form), or (ii) an IRS Form W-8IMY (or successor form) accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable (or such applicable successor form),
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:     Title:  

 

Date: ________ __, 20[            ]

 

L-3-1

 

 

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of September 3, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Purple Innovation, LLC, a Delaware limited liability
company (the “Borrower”), Purple Innovation, Inc., a Delaware corporation,
KeyBank National Association, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

 

Pursuant to the provisions of Section 3.03(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or successor form) accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or such applicable
successor form), or (ii) an IRS Form W-8IMY (or successor form) accompanied by
an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or such applicable
successor form), from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:       Name:     Title:  

 

Date: ________ __, 20[          ]

 

 

L-4-1



 

 